 



EXHIBIT 10(j)
FIRST AMENDMENT TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO FIVE-YEAR REVOLVING CREDIT AGREEMENT (this
“Amendment”), dated as of July 11, 2005, is entered into among POLARIS
INDUSTRIES INC., a Minnesota corporation (the “Borrower”), certain of the
Subsidiaries of the Borrower (individually a “Guarantor” and collectively the
“Guarantors”), the Lenders and BANK OF AMERICA, N.A., as Administrative Agent.
Terms used but not otherwise defined herein shall have the meanings provided in
the Credit Agreement described below.
W I T N E S S E T H
     WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative
Agent entered into that certain Five-Year Revolving Credit Agreement dated as of
June 25, 2004 (the “Existing Credit Agreement”);
     WHEREAS, the Borrower has requested that the Required Lenders agree to
amend certain provisions of the Credit Agreement; and
     WHEREAS, the Required Lenders have agreed to such modifications on the
terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
PART 1
DEFINITIONS
     SUBPART 1.1 Certain Definitions. Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Amendment,
including its preamble and recitals, have the following meanings:
          “Amended Credit Agreement” means the Existing Credit Agreement as
amended hereby.
          “Amendment No. 1 Effective Date” is defined in Subpart 3.1.
     SUBPART 1.2 Other Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Amendment, including its preamble
and recitals, have the meanings provided in the Existing Credit Agreement.

 



--------------------------------------------------------------------------------



 



PART 2
AMENDMENTS TO EXISTING CREDIT AGREEMENT
     Subject to the satisfaction of the conditions precedent set forth in Part 3
hereof, the Required Lenders hereby agree that from and after the Amendment
No. 1 Effective Date (as defined below), (i) the Existing Credit Agreement is
amended in its entirety to read in the form of such Credit Agreement attached
hereto as Exhibit A to this Amendment, (ii) Exhibit 2.1(b) of the Existing
Credit Agreement is amended in its entirety to read in the form of such
Exhibit 2.1(b) attached hereto as Exhibit B to this Amendment, (iii) Exhibit 2.3
of the Existing Credit Agreement is amended in its entirety to read in the form
of such Exhibit 2.3 attached hereto as Exhibit C to this Amendment and (iv) a
new Schedule 1.1(c) is hereby added to the Existing Credit Agreement to read in
the form of such Schedule 1.1(c) attached hereto as Exhibit D.
PART 3
CONDITIONS TO EFFECTIVENESS
     SUBPART 3.1 Amendment No. 1 Effective Date. This Amendment shall be and
become effective as of the date hereof (the “Amendment No. 1 Effective Date”)
when all of the conditions set forth in this Part 3 shall have been satisfied,
and thereafter this Amendment shall be known, and may be referred to, as the
“Amendment”.
     SUBPART 3.2 Execution of Counterparts of Amendment. The Administrative
Agent shall have received counterparts of this Amendment, which collectively
shall have been duly executed on behalf of each of the Borrower, the Required
Lenders and the Administrative Agent.
PART 4
MISCELLANEOUS
     SUBPART 4.1 Representations and Warranties. The Borrower hereby represents
and warrants to the Administrative Agent and the Lenders that, after giving
effect to this Amendment, (a) no Default or Event of Default exists under the
Credit Agreement and (b) the representations and warranties set forth in
Section 6 of the Existing Credit Agreement are, subject to the limitations set
forth therein, true and correct as of the date hereof (except for those which
expressly relate to an earlier date).
     SUBPART 4.2 Cross-References. References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.
     SUBPART 4.3 Instrument Pursuant to Existing Credit Agreement. This
Amendment is executed pursuant to the Existing Credit Agreement and shall
(unless otherwise expressly indicated therein) be construed, administered and
applied in accordance with the terms and provisions of the Existing Credit
Agreement.
     SUBPART 4.4 References in Other Credit Documents. At such time as this
Amendment shall become effective pursuant to the terms of Subpart 3.1, all
references to the “Credit Agreement” shall be deemed to refer to the Credit
Agreement as amended by this Amendment.

 



--------------------------------------------------------------------------------



 



     SUBPART 4.5 Counterparts/Telecopy. This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of executed counterparts of the Amendment by telecopy shall
be effective as an original and shall constitute a representation that an
original shall be delivered.
     SUBPART 4.6 Governing Law. THIS AMENDMENT AND THE OTHER CREDIT DOCUMENTS
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
     SUBPART 4.7 Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.
     SUBPART 4.8 General. Except as amended hereby, the Existing Credit
Agreement and all other credit documents shall continue in full force and
effect.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Credit Agreement as of the date first above written.

         
BORROWER:
            POLARIS INDUSTRIES INC.,     a Minnesota corporation
 
 
  By:    /s/ Michael W. Malone
 
   
 
    Name: Michael W. Malone     Title: Chief Financial Officer, Secretary and
Vice President-Finance

 



--------------------------------------------------------------------------------



 



          GUARANTORS:   POLARIS REAL ESTATE CORPORATION OF     IOWA, INC., a
Delaware corporation
 
            POLARIS REAL ESTATE CORPORATION,     a Delaware corporation
 
            POLARIS ACCEPTANCE INC.,     a Minnesota corporation
 
            POLARIS SALES INC., a Minnesota corporation
 
            POLARIS DIRECT INC., a Minnesota corporation
 
            POLARIS INDUSTRIES INC., a Delaware corporation
 
            POLARIS INDUSTRIES MANUFACTURING LLC,
a Minnesota limited liability company
 
       
 
  By:   /s/ Michael W. Malone
 
 
 
 
  Name:   Michael W. Malone
 
  Title:   Chief Financial Officer, Secretary and
 
      Vice President-Finance of each of the foregoing entities

 



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.,
as Administrative Agent
 
       
 
  By:   /s/ Paul Folino
 
 
 
 
  Name:   Paul Folino
 
  Title:   Assistant Vice President

 



--------------------------------------------------------------------------------



 



          LENDERS:   BANK OF AMERICA, N.A., individually in its capacity as a
Lender and in its capacity as Issuing Lender
 
       
 
  By:   /s/ Charles R. Dickerson
 
   
 
 
  Name:   Charles R. Dickerson
 
  Title:   Senior Vice President

 



--------------------------------------------------------------------------------



 



              U.S. BANK NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Karen E. Weathers
 
 
 
 
  Name:   Karen E. Weathers
 
  Title:   Vice President

 



--------------------------------------------------------------------------------



 



              MIZUHO CORPORATE BANK, LTD.
 
       
 
  By:   /s/ Robert Gallagher
 
 
 
 
  Name:   Robert Gallagher
 
  Title:   Senior Vice President & Team Leader

 



--------------------------------------------------------------------------------



 



              COMERICA BANK  
 
  By:   /s/ Timothy O’Rourke
 
 
 
 
  Name:   Timothy O’Rourke
 
  Title:   Vice President

 



--------------------------------------------------------------------------------



 



              BARCLAYS BANK PLC
 
       
 
  By:   /s/ David Barton
 
 
 
 
  Name:   David Barton
 
  Title:   Associate Director

 



--------------------------------------------------------------------------------



 



              WELLS FARGO BANK, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Mark H. Halldorson
 
 
 
 
  Name:   Mark H. Halldorson
 
  Title:   Vice President
 
       
 
  By:   /s/ Allison S. Gelfman
 
 
 
 
  Name:   Allison S. Gelfman
 
  Title:   Vice President
 
      Wells Fargo Bank, National Association

 



--------------------------------------------------------------------------------



 



              THE BANK OF TOKYO-MITSUBISHI, LTD.,
CHICAGO BRANCH
 
       
 
  By:   /s/ Tsuguyuki Umene
 
 
 
 
  Name:   Tsuguyuki Umene
 
  Title:   Deputy General Manager

 



--------------------------------------------------------------------------------



 



              ROYAL BANK OF CANADA
 
       
 
  By:   /s/ Gordon MacArthur
 
 
 
 
  Name:   Gordon MacArthur
 
  Title:   Authorized Signatory

 



--------------------------------------------------------------------------------



 



EXHIBIT A
CREDIT AGREEMENT
[attached]

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
Published CUSIP Number: 73107FAA3
FIVE-YEAR REVOLVING CREDIT AGREEMENT
among
POLARIS INDUSTRIES INC.
as Borrower,
AND
CERTAIN SUBSIDIARIES OF THE BORROWER
as Guarantors,
AND
THE LENDERS IDENTIFIED HEREIN,
AND
BANK OF AMERICA, N.A.,
as Administrative Agent and Issuing Lender
AND
U.S. BANK N.A.
as Syndication Agent
AND
THE BANK OF TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH
as Documentation Agent
DATED AS OF JUNE 25, 2004
BANC OF AMERICA SECURITIES LLC
as Sole Book Manager and Sole Lead Arranger

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
SECTION 1 DEFINITIONS AND ACCOUNTING TERMS
    1  
1.1 Definitions
    1  
1.2 Computation of Time Periods and Other Definitional Provisions
    25  
1.3 Accounting Terms
    25  
1.4 Time
    26  
1.5 References to Agreements and Requirement of Laws
    26  
1.6 Letter of Credit Amounts
    26  
1.7 Exchange Rates; Currency Equivalents
    26  
1.8 Additional Alternative Currencies
    27  
SECTION 2 CREDIT FACILITIES
    28  
2.1 Loans
    28  
2.2 Letter of Credit Subfacility
    29  
2.3 Continuations and Conversions
    39  
2.4 Minimum Amounts
    40  
SECTION 3 GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT
    40  
3.1 Interest
    40  
3.2 Place and Manner of Payments
    41  
3.3 Prepayments
    43  
3.4 Fees
    44  
3.5 Payment in full at Maturity
    46  
3.6 Computations of Interest and Fees
    46  
3.7 Pro Rata Treatment
    47  
3.8 Sharing of Payments
    48  
3.9 Capital Adequacy
    48  
3.10 Inability To Determine Interest Rate
    49  
3.11 Illegality
    50  
3.12 Requirements of Law
    50  
3.13 Taxes
    51  
3.14 Compensation
    54  
3.15 Determination and Survival of Provisions
    55  
SECTION 4 GUARANTY
    56  
4.1 Guaranty of Payment
    56  
4.2 Obligations Unconditional
    56  
4.3 Modifications
    57  
4.4 Waiver of Rights
    57  
4.5 Reinstatement
    58  
4.6 Remedies
    58  
4.7 Limitation of Guaranty
    58  
4.8 Rights of Contribution
    59  
SECTION 5 CONDITIONS PRECEDENT
    59  
5.1 Closing Conditions
    59  

i



--------------------------------------------------------------------------------



 



         
5.2 Conditions to All Extensions of Credit
    61  
SECTION 6 REPRESENTATIONS AND WARRANTIES
    62  
6.1 Organization and Good Standing
    62  
6.2 Due Authorization
    62  
6.3 Enforceable Obligations
    63  
6.4 No Conflicts
    63  
6.5 Consents
    63  
6.6 Financial Condition
    63  
6.7 No Material Change
    64  
6.8 Disclosure
    64  
6.9 No Default
    64  
6.10 Litigation
    64  
6.11 Taxes
    64  
6.12 Compliance with Law
    65  
6.13 Licenses, etc
    65  
6.14 Title to Properties
    65  
6.15 Insurance
    65  
6.16 Use of Proceeds
    65  
6.17 Government Regulation
    65  
6.18 No Burdensome Restrictions
    66  
6.19 ERISA
    66  
6.20 Environmental Matters
    68  
6.21 Intellectual Property
    69  
6.22 Subsidiaries
    69  
6.23 Solvency
    70  
6.24 Indebtedness
    70  
6.25 Investments; Liens
    70  
6.26 Force Majeure
    70  
SECTION 7 AFFIRMATIVE COVENANTS
    70  
7.1 Information Covenants
    70  
7.2 Financial Covenants
    74  
7.3 Preservation of Existence and Franchises
    74  
7.4 Books and Records
    74  
7.5 Compliance with Law
    74  
7.6 Payment of Taxes and Other Indebtedness
    74  
7.7 Insurance
    75  
7.8 Maintenance of Property
    75  
7.9 Performance of Obligations
    75  
7.10 Use of Proceeds
    75  
7.11 Audits/Inspections
    75  
7.12 Additional Credit Parties
    76  
SECTION 8 NEGATIVE COVENANTS
    77  
8.1 Indebtedness
    77  
8.2 Guaranty Obligations
    78  
8.3 Liens
    79  

ii



--------------------------------------------------------------------------------



 



         
8.4 Nature of Business
    79  
8.5 Consolidation and Merger
    79  
8.6 Sale or Lease of Assets
    80  
8.7 Sale Leasebacks
    80  
8.8 Investments
    80  
8.9 Foreign Subsidiaries
    81  
8.10 Transactions with Affiliates
    81  
8.11 Fiscal Year; Accounting; Organizational Documents
    81  
8.12 No Limitations
    81  
8.13 No Other Negative Pledges
    81  
8.14 PAI Assets
    82  
SECTION 9 EVENTS OF DEFAULT
    82  
9.1 Events of Default
    82  
9.2 Acceleration; Remedies
    85  
9.3 Allocation of Payments After Event of Default
    86  
SECTION 10 AGENCY PROVISIONS
    87  
10.1 Appointment
    87  
10.2 Delegation of Duties
    88  
10.3 Exculpatory Provisions
    88  
10.4 Reliance on Communications
    89  
10.5 Notice of Default
    90  
10.6 Non-Reliance on Administrative Agent and Other Lenders
    90  
10.7 Indemnification
    91  
10.8 Administrative Agent in Its Individual Capacity
    91  
10.9 Successor Agent
    91  
10.10 Administrative Agent May File Proof of Claims
    92  
SECTION 11 MISCELLANEOUS
    93  
11.1 Notices and other Communications; Facsimile Copies
    93  
11.2 Right of Set-Off, Automatic Debits
    94  
11.3 Benefit of Agreement
    95  
11.4 No Waiver; Remedies Cumulative
    99  
11.5 Payment of Expenses; Indemnification
    99  
11.6 Amendments, Waivers and Consents
    100  
11.7 Counterparts
    101  
11.8 Headings
    101  
11.9 Defaulting Lender
    101  
11.10 Survival of Indemnification and Representations and Warranties
    101  
11.11 Governing Law; Jurisdiction
    102  
11.12 Waiver of Jury Trial; Waiver of Consequential Damages
    102  
11.13 Severability
    102  
11.14 Further Assurances
    103  
11.15 Confidentiality
    103  
11.16 Entirety
    104  
11.17 Binding Effect; Continuing Agreement
    104  
11.18 USA PATRIOT Act Notice
    104  

iii



--------------------------------------------------------------------------------



 



         
11.19 Judgment Currency
    105  

iv



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule 1.1(a)
  Commitment Percentages/Lending Offices
Schedule 1.1(b)
  Existing Letters of Credit
Schedule 1.1(c)
  Mandatory Cost Formulae
Schedule 6.22
  Subsidiaries
Schedule 8.1(k)
  Indebtedness
Schedule 8.2(a)
  Repurchase Agreements
Schedule 8.2(d)
  Existing PAI Obligations
Schedule 8.3
  Liens
Schedule 8.6
  Sales of Accounts Receivable
Schedule 8.8
  Investments
Schedule 11.1
  Notices

EXHIBITS

     
Exhibit 2.1(b)
  Form of Notice of Borrowing
Exhibit 2.1(e)
  Form of Note
Exhibit 2.3
  Form of Notice of Continuation/Conversion
Exhibit 7.1(c)
  Form of Officer’s Certificate
Exhibit 7.12
  Form of Joinder Agreement
Exhibit 11.3(b)
  Form of Assignment and Assumption

v



--------------------------------------------------------------------------------



 



FIVE-YEAR REVOLVING CREDIT AGREEMENT
     THIS FIVE-YEAR REVOLVING CREDIT AGREEMENT (this “Credit Agreement”), is
entered into as of June 25, 2004 among POLARIS INDUSTRIES INC., a Minnesota
corporation (the “Borrower”), certain of the Subsidiaries of the Borrower
(individually a “Guarantor” and collectively the “Guarantors”), the Lenders (as
defined herein), and BANK OF AMERICA, N.A., as Issuing Lender and Administrative
Agent for the Lenders.
RECITALS
     WHEREAS, the Borrower and the Guarantors have requested the Lenders to
provide a senior credit facility to the Borrower in an aggregate principal
amount of up to $250,000,000; and
     WHEREAS, the Lenders party hereto have agreed to make the requested senior
credit facility available to the Borrower on the terms and conditions
hereinafter set forth.
     NOW, THEREFORE, IN CONSIDERATION of the premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
SECTION 1
DEFINITIONS AND ACCOUNTING TERMS
     1.1 Definitions.
     As used herein, the following terms shall have the meanings herein
specified unless the context otherwise requires. Defined terms herein shall
include in the singular number the plural and in the plural the singular:
     “Acceptance Partnership” means Polaris Acceptance, an Illinois general
partnership.
     “Acceptance Partnership Agreement” means that certain Partnership
Agreement, dated as of February 7, 1996, between PAI and Transamerica Joint
Ventures, Inc., pursuant to which the Acceptance Partnership was created, as the
same may be amended, restated or otherwise modified from time to time.
     “Acquisition” means the acquisition by any Person of (a) all or
substantially all of the Capital Stock of another Person, (b) all or
substantially all of the assets of another Person or (c) all or substantially
all of a line of business of another Person, in each case whether or not
involving a merger or consolidation with such other Person.

 



--------------------------------------------------------------------------------



 



     “Additional Credit Party” means each Person that becomes a Guarantor after
the Closing Date, as provided in Section 7.12 or otherwise.
     “Adjusted Eurodollar Rate” means, with respect to Eurodollar Loans, the
Eurodollar Rate plus the Applicable Percentage.
     “Adjusted Leverage Ratio” means, as of the last day of each fiscal quarter,
the ratio of (a) the quotient of (i) the sum of all Funded Debt for each day
during the period of four fiscal quarters ending on such date, divided by
(ii) the number of days in such period to (b) EBITDA for the period of four
fiscal quarters ending on such date.
     “Administrative Agent” means Bank of America, N.A. (or any successor
thereto) or any successor administrative agent appointed pursuant to
Section 10.9.
     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person. A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power (a) to vote 10% or more of the
securities having ordinary voting power for the election of directors of such
corporation or (b) to direct or cause direction of the management and policies
of such corporation, whether through the ownership of voting securities, by
contract or otherwise.
     “Agency Services Address” means Bank of America, N.A., 1850 Gateway
Boulevard, Concord, California, Attn: Credit Services, or such other address as
may be identified by written notice from the Administrative Agent to the
Borrower and the Lenders.
     “Agent-Related Person” means the Administrative Agent (including any
successor administrative agent), together with its Affiliates (including, in the
case of Bank of America in its capacity as the Administrative Agent, BAS), and
their respective officers, directors, employees, agents, counsel and
attorneys-in-fact.
     “Alternative Currency” means Euro and each other currency (other than
Dollars) that is approved in accordance with Section 1.8.
     “Alternative Currency Equivalent” means, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the Issuing
Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
     “Alternative Currency Sublimit” means an amount equal to $95,000,000. The
Alternative Currency Sublimit is part of, and not in addition to, the Revolving
Committed Amount.

2



--------------------------------------------------------------------------------



 



     “Applicable Percentage” means the appropriate applicable percentages
corresponding to the Adjusted Leverage Ratio in effect as of the most recent
Calculation Date as shown below:

                                      Applicable           Applicable Pricing  
  Percentage for   Applicable Percentage for   Percentage for Level Adjusted
Leverage Ratio   Eurodollar Loans   Letter of Credit Fees   Facility Fee
I
  £ .50 to 1.0     .575 %     .575 %     .175 %
 
                           
II
  > .50 to 1.0 but                        
 
  £ 1.25 to 1.0     .675 %     .675 %     .200 %
 
                           
III
  > 1.25 to 1.0 but                        
 
  £ 2.0 to 1.0     .775 %     .775 %     .225 %
 
                           
IV
  > 2.0 to 1.0     1.000 %     1.000 %     .250 %

The Applicable Percentage for Loans, the Letter of Credit Fees and the Facility
Fees shall, in each case, be determined and adjusted quarterly on the date (each
a “Calculation Date”) five Business Days after the date by which the Borrower is
required to provide the officer’s certificate in accordance with the provisions
of Section 7.1(c); provided that the initial Applicable Percentage for Loans,
the Letter of Credit Fees and the Facility Fees shall be based on Pricing Level
I (as shown above) and shall remain at Pricing Level I until the first
Calculation Date subsequent to the Closing Date and, thereafter, the Pricing
Level shall be determined by the Adjusted Leverage Ratio calculated as of the
most recent fiscal quarter end; provided further that if the Borrower fails to
provide the officer’s certificate required by Section 7.1(c) on or before the
most recent Calculation Date, the Applicable Percentage for Loans, the Letter of
Credit Fees and the Facility Fees from such Calculation Date shall be based on
Pricing Level IV (and the Borrower may be subject to a default rate of interest,
if applicable, pursuant to Section 3.1(b)) until such time as an appropriate
officer’s certificate is provided whereupon the Pricing Level shall be
determined by the then current Adjusted Leverage Ratio. Each Applicable
Percentage shall be effective from one Calculation Date until the next
Calculation Date. Any adjustment in the Applicable Percentage shall be
applicable to all existing Loans and Letters of Credit as well as any new Loans
made or Letters of Credit issued.
     “Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
Issuing Lender, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

3



--------------------------------------------------------------------------------



 



     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.3(b), and accepted by the Administrative
Agent, in substantially the form of Exhibit 11.3(b) or any other form approved
by the Administrative Agent and the applicable Lenders).
     “Attorney Costs” means all reasonable fees and disbursements of any law
firm or other external counsel and the reasonable allocated cost of internal
legal services and all disbursements of internal counsel.
     “Authorized Officer” means any of the president, chief financial officer,
vice president of finance, treasurer or assistant treasurer of the Borrower.
     “Bank of America” means Bank of America, N.A. or any successor thereto.
     “Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.
     “BAS” means Banc of America Securities LLC.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate. All Base Rate Loans shall be denominated in Dollars.
     “Borrower” means Polaris Industries Inc., a Minnesota corporation, together
with any successors and permitted assigns.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in San Francisco, California, Dallas, Texas, New York, New York, Chicago,
Illinois or the state where the Administrative Agent’s Lending Office with
respect to Credit Party Obligations denominated in Dollars is located and:

4



--------------------------------------------------------------------------------



 



     (a) if such day relates to any interest rate settings as to a Eurodollar
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurodollar Loan, or any other
dealings in Dollars to be carried out pursuant to this Credit Agreement in
respect of any such Eurodollar Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;
     (b) if such day relates to any interest rate settings as to a Eurodollar
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurodollar Loan, or any other dealings in Euro to
be carried out pursuant to this Credit Agreement in respect of any such
Eurodollar Loan, means a TARGET Day;
     (c) if such day relates to any interest rate settings as to a Eurodollar
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and
     (d) if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurodollar
Loan denominated in a currency other than Dollars or Euro, or any other dealings
in any currency other than Dollars or Euro to be carried out pursuant to this
Credit Agreement in respect of any such Eurodollar Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.
     “Calculation Date” has the meaning set forth in the definition of
Applicable Percentage.
     “Capital Expenditures” means all expenditures of the Borrower and its
Subsidiaries on a consolidated basis which, in accordance with GAAP, would be
classified as capital expenditures, including, without limitation, Capital
Leases.
     “Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person and the amount of such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.
     “Capital Stock” means (a) in the case of a corporation, all classes of
capital stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or

5



--------------------------------------------------------------------------------



 



limited), (c) in the case of a limited liability company, membership interests
and (d) any other interest or participation that confers on a Person the right
to receive a share of the profits and losses of, or distributions of assets of,
the issuing Person.
     “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lender and the Lenders, as
collateral for the LOC Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Lender.
     “Cash Equivalents” means (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition, (b) Dollar denominated time and
demand deposits, certificates of deposit and banker’s acceptances of (i) any
Lender, (ii) any domestic commercial bank having capital and surplus in excess
of $500,000,000 or (iii) any bank whose short-term commercial paper rating from
S&P is at least A-1 or the equivalent thereof or from Moody’s is at least P-1 or
the equivalent thereof (any such bank being an “Approved Bank”), in each case
with maturities of not more than 270 days from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within six months of the date of acquisition, (d) repurchase agreements
with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States of America
in which the Borrower shall have a perfected first priority security interest
(subject to no other Liens) and having, on the date of purchase thereof, a fair
market value of at least 100% of the amount of the repurchase obligations,
(e) Investments in tax-exempt municipal bonds rated AA (or the equivalent
thereof) or better by S&P or Aa2 (or the equivalent thereof) or better by
Moody’s and (f) Investments, classified in accordance with GAAP as current
assets, in money market investment programs registered under the Investment
Company Act of 1940, as amended, which are administered by reputable financial
institutions having capital of at least $500,000,000 and the portfolios of which
are limited to Investments of the character described in the foregoing
subdivisions (a) through (e).
     “Change of Control” means either of the following events:
     (a) any “person” or “group” (within the meaning of Section 13(d) or 14(d)
of the Exchange Act) has become, directly or indirectly, the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act), by way of merger,
consolidation or otherwise of 25% or more of the Voting Stock of the Borrower on
a fully-diluted basis, after giving effect to the conversion and

6



--------------------------------------------------------------------------------



 



exercise of all outstanding warrants, options and other securities of the
Borrower convertible into or exercisable for Voting Stock of the Borrower
(whether or not such securities are then currently convertible or exercisable);
or
     (b) during any period of twelve calendar months, individuals who at the
beginning of such period constituted the board of directors of the Borrower
together with any new members of such board of directors whose elections by such
board of directors or whose nomination for election by the stockholders of the
Borrower was approved by a vote of a majority of the members of such board of
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved cease for any reason to constitute a majority of the directors of the
Borrower then in office.
     “Closing Date” means the date hereof.
     “Code” means the Internal Revenue Code of 1986 and the rules and
regulations promulgated thereunder, as amended, modified, succeeded or replaced
from time to time.
     “Commitment Percentage” means, for each Lender, the percentage identified
as its Commitment Percentage on Schedule 1.1(a), as such percentage may be
modified in connection with any assignment made in accordance with the
provisions of Section 11.3.
     “Commitments” means (a) with respect to each Lender, the Commitment
Percentage of such Lender multiplied by the Revolving Committed Amount in
Dollars and (b) with respect to the Issuing Lender, the LOC Commitment in
Dollars.
     “Credit Documents” means this Credit Agreement, the Notes, any Joinder
Agreement, the LOC Documents, any Notice of Borrowing, and all other related
agreements and documents issued or delivered hereunder or thereunder or pursuant
hereto or thereto other than Hedging Agreements.
     “Credit Exposure” has the meaning set forth in the definition of Required
Lenders in this Section 1.1.
     “Credit Parties” means the Borrower and the Guarantors and “Credit Party”
means any one of them.
     “Credit Party Obligations” means, without duplication, (a) all of the
obligations of the Credit Parties to the Lenders (including the Issuing Lender)
and the Administrative Agent, whenever arising, under this Credit Agreement, the
Notes, or any of the other Credit Documents to which any Credit Party is a party
and (b) all liabilities and obligations owing

7



--------------------------------------------------------------------------------



 



from such Credit Party to any Lender, or any Affiliate of a Lender, arising
under Hedging Agreements.
     “Default” means any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
     “Defaulting Lender” means, at any time, any Lender that, (a) has failed to
make a Loan or purchase a Participation Interest required pursuant to the terms
of this Credit Agreement (but only for so long as such Loan is not made or such
Participation Interest is not purchased), (b) has failed to pay to the
Administrative Agent or any Lender an amount owed by such Lender pursuant to the
terms of this Credit Agreement (but only for so long as such amount has not been
paid) or (c) has been deemed insolvent or has become subject to a bankruptcy or
insolvency proceeding or to a receiver, trustee or similar official.
     “Dollars” and “$” means dollars in lawful currency of the United States of
America.
     “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Issuing Lender, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with such
Alternative Currency.
     “Domestic Subsidiary” means each direct and indirect Subsidiary of the
Borrower that (a) is domiciled or organized under the laws of any State of the
United States or the District of Columbia or (b) maintains the major portion of
its assets in the United States of America.
     “EBIT” means, for any period, with respect to the Borrower and its
Subsidiaries on a consolidated basis, (a) Net Income for such period (excluding
the effect of any extraordinary or other non-recurring gains (including any gain
from the sale of property)) plus (b) an amount which, in the determination of
Net Income for such period, has been deducted for (i) Interest Expense for such
period and (ii) total Federal, state, foreign or other income taxes for such
period.
     “EBITDA” means, for any period, with respect to the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) EBIT for such period plus
(b) an amount which, in the determination of Net Income for such period has been
deducted for all depreciation and amortization for such period.
     “Effective Date” means the date on which the conditions set forth in
Section 5.1 shall have been fulfilled (or waived in the sole discretion of the
Lenders) and on which the initial Loans shall have been made and/or the initial
Letters of Credit shall have been issued.

8



--------------------------------------------------------------------------------



 



     “Eligible Assets” means any assets or any business (or any substantial part
thereof) used or useful in the same or a similar line of business as the
Borrower and its Subsidiaries are engaged on the Closing Date.
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person approved by the Administrative
Agent, the Issuing Lender and the Borrower (such approval not to be unreasonably
withheld or delayed); provided that (i) no assignment can be made pursuant to
clauses (a), (b) or (c) above without the Borrower’s consent if an assignment to
such Person would result in any increased cost to the Borrower under
Section 3.9, Section 3.12 or Section 3.13 on the date of such assignment,
(ii) the Borrower’s consent is not required during the existence and
continuation of a Default or an Event of Default, including any consent that may
be required pursuant to clause (i) above, (iii) approval by the Borrower shall
be deemed given if no objection is received by the assigning Lender and the
Administrative Agent from the Borrower within five Business Days after notice of
such proposed assignment has been delivered to the Borrower; and (iv) neither
the Borrower nor an Affiliate of the Borrower shall qualify as an Eligible
Assignee ; and provided further, however, that an Eligible Assignee shall
include only a Lender, an Affiliate of a Lender or another Person, which,
through its Lending Offices, is capable of lending the applicable Alternative
Currencies to the Borrower without the imposition of any additional Indemnified
Taxes.
     “EMU” means the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.
     “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
     “Environmental Claim” means any investigation, written notice, violation,
written demand, written allegation, action, suit, injunction, judgment, order,
consent decree, penalty, fine, lien, proceeding, or written claim whether
administrative, judicial, or private in nature arising (a) pursuant to, or in
connection with, an actual or alleged violation of, any Environmental Law,
(b) in connection with any Hazardous Material, (c) from any assessment,
abatement, removal, remedial, corrective, or other response action in connection
with an Environmental Law or other order of a Governmental Authority or (d) from
any actual or alleged damage, injury, threat, or harm to health, safety, natural
resources, or the environment.
     “Environmental Laws” means any current or future legal requirement of any
Governmental Authority pertaining to (a) the protection of health, safety, and
the indoor or outdoor environment, (b) the conservation, management, or use of
natural resources and wildlife, (c) the protection or use of surface water and
groundwater or (d) the management,

9



--------------------------------------------------------------------------------



 



manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, release, threatened release, abatement, removal, remediation
or handling of, or exposure to, any hazardous or toxic substance or material or
(e) pollution (including any release to land surface water and groundwater) and
includes, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, 42 USC 9601 et seq., Solid Waste Disposal Act,
as amended by the Resource Conservation and Recovery Act of 1976 and Hazardous
and Solid Waste Amendments of 1984, 42 USC 6901 et seq., Federal Water Pollution
Control Act, as amended by the Clean Water Act of 1977, 33 USC 1251 et seq.,
Clean Air Act of 1966, as amended, 42 USC 7401 et seq., Toxic Substances Control
Act of 1976, 15 USC 2601 et seq., Hazardous Materials Transportation Act, 49 USC
App. 1801 et seq., Occupational Safety and Health Act of 1970, as amended, 29
USC 651 et seq., Oil Pollution Act of 1990, 33 USC 2701 et seq., Emergency
Planning and Community Right-to-Know Act of 1986, 42 USC 11001 et seq., National
Environmental Policy Act of 1969, 42 USC 4321 et seq., Safe Drinking Water Act
of 1974, as amended, 42 USC 300(f) et seq., any analogous implementing or
successor law, and any amendment, rule, regulation, order, or directive issued
thereunder.
     “Equity Issuance” means any issuance for cash by the Borrower or any of its
Subsidiaries to any Person of (a) shares of its Capital Stock or other equity
interests, (b) any shares of its Capital Stock or other equity interests
pursuant to the exercise of options or warrants or (c) any shares of its Capital
Stock or other equity interests pursuant to the conversion of any debt
securities to equity; provided that “Equity Issuance” shall not include an
issuance of equity by such Person pursuant to the exercise of employee stock
options.
     “Equity Reserve” has the meaning assigned to such term in the Revolving
Program Agreement (as defined as of October 15, 2001).
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto, as interpreted by the rules and
regulations thereunder, all as the same may be in effect from time to time.
References to sections of ERISA shall be construed also to refer to any
successor sections.
     “ERISA Affiliate” means an entity, whether or not incorporated, which is
under common control with the Borrower or any Subsidiary of the Borrower within
the meaning of Section 4001(a)(14) of ERISA, or is a member of a group which
includes the Borrower or any Subsidiary of the Borrower and which is treated as
a single employer under Sections 414(b), (c), (m) or (o) of the Code.
     “ERISA Event” means (a) with respect to any Single Employer or Multiple
Employer Plan, the occurrence of a Reportable Event or the substantial cessation
of operations (within the meaning of Section 4062(e) of ERISA); (b) the
withdrawal of the

10



--------------------------------------------------------------------------------



 



Borrower, any Subsidiary of the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year in which it was a substantial employer (as such
term is defined in Section 4001(a)(2) of ERISA), or the termination of a
Multiple Employer Plan; (c) the distribution of a notice of intent to terminate
or the actual termination of a Plan pursuant to Section 4041(a)(2) or 4041A of
ERISA; (d) the institution of proceedings to terminate or the actual termination
of any Plan by the PBGC under Section 4042 of ERISA; (e) any event or condition
which might constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan; (f) the complete or
partial withdrawal of the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (g) the conditions for imposition of a lien under Section
302(f) of ERISA exist with respect to any Plan; or (h) the adoption of an
amendment to any Plan requiring the provision of security to such Plan pursuant
to Section 307 of ERISA.
     “Euro” and “EUR” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.
     “Eurodollar Loan” means a Loan bearing interest based at a rate determined
by reference to the Eurodollar Rate. Eurodollar Loans may be denominated in
Dollars or in an Alternative Currency. All Loans denominated in an Alternative
Currency must be Eurodollar Loans.
     “Eurodollar Rate” means, for the Interest Period for each Eurodollar Loan
comprising part of the same borrowing (including conversions, extensions and
renewals), a per annum interest rate (rounded upwards to the nearest 1/100 of
1%) determined pursuant to the following formula:

             
 
           
 
  Eurodollar Rate =   London Interbank Offered Rate    
 
           
 
      1 — Eurodollar Reserve Percentage    

     “Eurodollar Reserve Percentage” means for any day, that percentage
(expressed as a decimal) which is in effect from time to time under
Regulation D, as such regulation may be amended from time to time or any
successor regulation, as the maximum reserve requirement (including, without
limitation, any basic, supplemental, emergency, special, or marginal reserves)
applicable with respect to Eurocurrency liabilities as that term is defined in
Regulation D (or against any other category of liabilities that includes
deposits by reference to which the interest rate of Eurodollar Loans is
determined), whether or not a Lender has any Eurocurrency liabilities subject to
such reserve requirement at that time. Eurodollar Loans shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credits for proration, exceptions or
offsets that may be available from time to time to a Lender. The Eurodollar Rate
shall be adjusted automatically on and as of the effective date of any change in
the Eurodollar Reserve Percentage.

11



--------------------------------------------------------------------------------



 



     “Event of Default” shall have the meaning given such term in Section 9.1.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, as amended, modified,
succeeded or replaced from time to time.
     “Existing Credit Agreements” means (i) that certain Multi-Year Revolving
Credit Agreement, dated as of June 27, 2003 and (ii) that certain 364-Day Credit
Agreement, dated as of June 27, 2003, each among the Borrower, as borrower, the
banks signatories thereto, and Bank of America, as administrative agent, as
amended, supplemented, extended, renewed, restated or replaced from time to
time.
     “Existing Letters of Credit” means the letters of credit set forth on
Schedule 1.1(b).
     “Extension of Credit” means, as to any Lender, the making of a Loan by such
Lender (or a participation therein by a Lender) or the issuance of, or
participation in, a Letter of Credit by such Lender.
     “Facility Fees” means the fees payable to the Lenders pursuant to Section
3.4(a).
     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letter” means that certain letter agreement, dated as of May 21, 2004,
among the Borrower, BAS and Bank of America.
     “First Amendment Effective Date” means July 11, 2005.
     “Foreign Subsidiary” means any Subsidiary of the Borrower that is not a
Domestic Subsidiary.

12



--------------------------------------------------------------------------------



 



     “Fuji Contract” means that certain Shareholder Agreement, dated as of
February 3, 1995, between Fuji Heavy Industries, Ltd. and the Borrower,
providing for the Borrower’s acquisition of 40% of the shares of Robin
Manufacturing U.S.A. Inc.
     “Fund” shall mean any Person (other than a natural Person) that is, or will
be, engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Funded Debt” means, without duplication, the sum of (a) the principal
amount of all obligations of the Borrower and its Subsidiaries for borrowed
money, (b) all purchase money Indebtedness of the Borrower and its Subsidiaries,
(c) the principal portion of all obligations of the Borrower and its
Subsidiaries under Capital Leases and (d) all drawn but unreimbursed amounts
under all letters of credit (other than letters of credit supporting trade
payables in the ordinary course of business) issued for the account of the
Borrower or any of its Subsidiaries.
     “GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.
     “Governmental Authority” means any Federal, state, local, provincial or
foreign court or governmental agency, authority, instrumentality or regulatory
body.
     “Guarantor” means each of the Domestic Subsidiaries of the Borrower and
each Additional Credit Party, together with their successors and assigns.
     “Guaranty” means the guaranty of the Credit Party Obligations provided by
the Guarantors pursuant to Section 4.
     “Guaranty Obligations” means, with respect to any Person, without
duplication, any obligations (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing any
Indebtedness of any other Person in any manner, whether direct or indirect, and
including without limitation any obligation, whether or not contingent, (a) to
purchase any such Indebtedness or other obligation or any property constituting
security therefor, (b) to advance or provide funds or other support for the
payment or purchase of such Indebtedness or obligation or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including, without limitation, maintenance agreements, comfort letters, take or
pay arrangements, put agreements or similar agreements or arrangements) for the
benefit of the holder of Indebtedness of such other Person, (c) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, or (d) to otherwise assure
or hold harmless the owner of such Indebtedness or obligation against loss in
respect thereof. The amount of any Guaranty Obligation hereunder shall (subject
to any

13



--------------------------------------------------------------------------------



 



limitations set forth therein) be deemed to be an amount equal to the
outstanding principal amount (or maximum principal amount, if larger) of the
Indebtedness in respect of which such Guaranty Obligation is made, or, if less,
the maximum amount for which such Person may be liable under the terms of the
instruments evidencing such Guaranty Obligation.
     “Hazardous Materials” means any substance, material or waste defined in or
regulated under any Environmental Laws.
     “Hedging Agreements” means, collectively, interest rate protection
agreements, foreign currency exchange agreements, commodity purchase or option
agreements or other interest or exchange rate or commodity price hedging
agreements, in each case, entered into or purchased by a Credit Party.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person to the extent of the value of such property (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business), (d) all obligations, other
than intercompany items, of such Person issued or assumed as the deferred
purchase price of property or services purchased by such Person which would
appear as liabilities on a balance sheet of such Person, (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed, (f) all
Guaranty Obligations of such Person, (g) the principal portion of all
obligations of such Person under (i) Capital Leases and (ii) any synthetic
lease, tax retention operating lease, off-balance sheet loan or similar
off-balance sheet financing product of such Person where such transaction is
considered borrowed money indebtedness for tax purposes but is classified as an
operating lease in accordance with GAAP (collectively, “Synthetic Leases”),
(h) all obligations of such Person to repurchase any securities which repurchase
obligation is related to the issuance thereof, including, without limitation,
obligations commonly known as residual equity appreciation potential shares,
(i) all net obligations of such Person in respect of Hedging Agreements, (j) the
maximum amount of all performance and standby letters of credit issued or
bankers’ acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
and (k) the aggregate amount of uncollected accounts receivable of such Person
subject at such time to a sale of receivables (or similar transaction) unless
such transaction is effected without recourse to such Person. The Indebtedness
of any Person shall include the Indebtedness of any partnership or
unincorporated joint venture to the extent such Indebtedness is recourse to such
Person.

14



--------------------------------------------------------------------------------



 



     “Indemnified Liabilities” has the meaning set forth in Section 11.5.
     “Interest Coverage Ratio” means, as of the last day of each fiscal quarter,
the ratio of (a) EBIT for the period of four fiscal quarters ending on such date
to (b) Interest Expense for the period of four fiscal quarters ending on such
date.
     “Interest Expense” means, for any period, with respect to the Borrower and
its Subsidiaries on a consolidated basis, all interest expense including the
interest component under Capital Leases, as determined in accordance with GAAP.
     “Interest Payment Date” means (a) as to Base Rate Loans, the last Business
Day of each calendar month and the Maturity Date and (b) as to Eurodollar Loans,
the last day of each applicable Interest Period and the Maturity Date and in
addition, where the applicable Interest Period for a Eurodollar Loan is greater
than three months, then also the date three months from the beginning of the
Interest Period and each three months thereafter.
     “Interest Period” means, as to Eurodollar Loans, a period of seven,
fourteen or twenty-one days’ duration or one, two, three or six months’
duration, as the Borrower may elect, commencing, in each case, on the date of
the borrowing (including continuations and conversions thereof); provided,
however, (a) if any Interest Period would end on a day which is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
(except that where the next succeeding Business Day falls in the next succeeding
calendar month, then on the next preceding Business Day), (b) no Interest Period
shall extend beyond the Maturity Date and (c) where an Interest Period begins on
a day for which there is no numerically corresponding day in the calendar month
in which the Interest Period is to end, such Interest Period shall end on the
last Business Day of such calendar month.
     “Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise, but
excluding Capital Expenditures and acquisitions of inventory in the ordinary
course of business) of assets, shares of Capital Stock, bonds, notes,
debentures, partnership, joint ventures or other ownership interests or other
securities of such other Person or (b) any deposit with, or advance, loan or
other extension of credit to, such Person (other than deposits made in
connection with the lease or purchase of equipment, inventory or other assets in
the ordinary course of business) or (c) any other capital contribution to or
investment in such Person, including, without limitation, any Guaranty
Obligation (including any support for a letter of credit issued on behalf of
such Person) incurred for the benefit of such Person.
     “Issuing Lender” means Bank of America (or any successor thereto) or such
other consenting Lender approved by Bank of America in its sole discretion.
     “Issuing Lender Fees” has the meaning set forth in Section 3.4(c).

15



--------------------------------------------------------------------------------



 



     “Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit 7.12.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “Lender” means any of the Persons identified as a “Lender” on the signature
pages hereto, and any Eligible Assignee which may become a Lender by way of
assignment in accordance with the terms hereof, together with their successors
and permitted assigns.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such on Schedule 1.1(a), or such other office or offices as
a Lender may from time notify to the Borrower and the Administrative Agent.
     “Letter of Credit” means any letter of credit issued for the account of the
Borrower by the Issuing Lender pursuant to Section 2.2, as such letter of credit
may be amended, modified, extended, renewed or replaced. Letters of Credit may
be issued in Dollars or in an Alternative Currency.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Lender.
     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
     “Leverage Ratio” means, as of the last day of each fiscal quarter, the
ratio of (a) Funded Debt on such date plus any Guaranty Obligations permitted by
Section 8.2(e) that, in the aggregate, exceed $30,000,000 to (b) EBITDA for the
period of four fiscal quarters ending on such date.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind, including, without limitation, any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof.

16



--------------------------------------------------------------------------------



 



     “Loan” or “Loans” means the Loans (or a portion of any Loan), individually
or collectively, as appropriate, made to the Borrower pursuant to Section 2.1.
     “LOC Commitment” means the commitment of the Issuing Lender to issue
Letters of Credit for the account of the Borrower in an aggregate face amount
any time outstanding (together with the amounts of any unreimbursed drawings
thereon) of up to the LOC Committed Amount.
     “LOC Committed Amount” means FIFTEEN MILLION DOLLARS ($15,000,000). The LOC
Committed Amount is part of, and not in addition to, the Revolving Committed
Amount.
     “LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor (including all Letter of Credit Applications), and any
agreements, instruments, guarantees or other documents (whether general in
application or applicable only to such Letter of Credit) governing or providing
for (a) the rights and obligations of the parties concerned or at risk or
(b) any collateral security for such obligations.
     “LOC Obligations” means, at any time, the sum, without duplication, of
(a) the maximum amount which is, or at any time thereafter may become, available
to be drawn under Letters of Credit then outstanding, assuming compliance with
all requirements for drawings referred to in such Letters of Credit plus (b) the
aggregate amount of all drawings under Letters of Credit honored by the Issuing
Lender but not theretofore reimbursed.
     “London Interbank Offered Rate” means, with respect to any Eurodollar Loan
for the Interest Period applicable thereto:
     (a) the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, or
     (b) if the rate referenced in the preceding clause (a) does not appear on
such page or service or such page or service shall not be available, the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in the relevant currency for delivery on the first day of such Interest
Period in Same Day Funds in the approximate amount of the Eurodollar Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch (or
other Bank of America branch or Affiliate) to major

17



--------------------------------------------------------------------------------



 



banks in the London or other offshore interbank market for such currency at
their request at approximately 11:00 a.m. (London time) two Business Days prior
to the commencement of such Interest Period.
     “Mandatory Borrowing” has the meaning set forth in Section 2.2(d).
     “Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.1(c).
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Borrower and its Subsidiaries taken
as a whole, (b) the ability of the Borrower, or of the Credit Parties taken as a
whole, to perform its or their obligations under this Credit Agreement or any of
the other Credit Documents, or (c) the validity or enforceability of this Credit
Agreement or any of the other Credit Documents, or the material rights and
remedies of the Lenders hereunder or thereunder taken as a whole.
     “Maturity Date” means June 25, 2009.
     “Moody’s” means Moody’s Investors Service, Inc., or any successor or
assignee of the business of such company in the business of rating securities.
     “Multiemployer Plan” means a Plan which is a multiemployer plan as defined
in Sections 3(37) or 4001(a)(3) of ERISA.
     “Multiple Employer Plan” means a Plan covered by Title IV of ERISA (other
than a Multiemployer Plan) in which the Borrower, any Subsidiary of the Borrower
or any ERISA Affiliate and at least one employer other than the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate are contributing sponsors.
     “Net Cash Proceeds” means the aggregate cash proceeds received from an
Equity Issuance net of (a) reasonably identifiable transaction costs payable to
third parties, and (b) actual taxes paid or payable with respect to such
proceeds.
     “Net Income” means, for any period, the net income after taxes for such
period of the Borrower and its Subsidiaries on a consolidated basis, as
determined in accordance with GAAP.
     “Net Worth” means, as of any date, the shareholder’s equity or net worth of
the Borrower and its Subsidiaries, on a consolidated basis, as determined in
accordance with GAAP.

18



--------------------------------------------------------------------------------



 



     “Note” or “Notes” means the promissory notes of the Borrower in favor of
each of the Lenders evidencing the Loans provided pursuant to Section 2.1,
individually or collectively, as appropriate, as such promissory notes may be
amended, modified, supplemented, extended, renewed or replaced from time to time
and as evidenced in the form of Exhibit 2.1(e).
     “Notice of Borrowing” means a request by the Borrower for a Loan, in the
form of Exhibit 2.1(b).
     “Notice of Continuation/Conversion” means a request by the Borrower to
continue an existing Eurodollar Loan to a new Interest Period or to convert a
Eurodollar Loan to a Base Rate Loan or a Base Rate Loan to a Eurodollar Loan, in
the form of Exhibit 2.3.
     “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent or the Issuing Lender, as
the case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
     “PAI” means Polaris Acceptance, Inc., a Minnesota corporation.
     “Participating Member State” means each state so described in any EMU
Legislation.
     “Participation Interest” means the Extension of Credit by a Lender by way
of a purchase of a participation in Letters of Credit or LOC Obligations as
provided in Section 2.2 or in any Loans as provided in Section 3.8.
     “Participation Purchaser” shall have the meaning assigned to such term in
Section 11.3(d).
     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA and any successor thereto.
     “Permitted Acquisition” means an Acquisition by a Credit Party or any of
its Subsidiaries for consideration no greater than the fair market value of the
Capital Stock or property acquired; provided that (a) the property acquired (or
the property of the Person acquired) in such Acquisition constitutes Eligible
Assets (or goodwill associated

19



--------------------------------------------------------------------------------



 



therewith), (b) in the case of an Acquisition of the Capital Stock of another
Person, the board of directors (or other comparable governing body) of such
other Person shall have duly approved such Acquisition, (c) if the aggregate
consideration to be paid for such Acquisition equals or exceeds $25,000,000
(including, without limitation, the amount of any Indebtedness assumed in
connection with such Acquisition), the Borrower shall have delivered to the
Administrative Agent, prior to the closing of such Acquisition, a certificate of
an Authorized Officer of the Borrower (i) providing calculations on a pro forma
basis of each of the financial covenants set forth in Section 7.2 by giving
effect to such Acquisition both (A) as of the actual date of such Acquisition
and (B) as of the first day of the most recently ended fiscal quarter, which
calculations shall demonstrate that, as of each such date, the Credit Parties
are or would have been in compliance with all of the financial covenants set
forth in Section 7.2 and (ii) both before and after giving effect to such
Acquisition, no Default or Event of Default exists, (d) the representations and
warranties made by the Credit Parties in any Credit Document shall be true and
correct in all material respects at and as if made as of the date of such
Acquisition (after giving effect thereto) except to the extent such
representations and warranties expressly relate to an earlier date,
(e) subsequent to March 31, 2003, (i) the aggregate consideration paid and
Investments made with respect to all Acquisitions (including, without
limitation, Indebtedness assumed in connection with such Acquisitions) shall not
exceed $300,000,000 and (ii) the aggregate amount of Indebtedness assumed in
connection with all Acquisitions shall not exceed $150,000,000, (f) if such
Acquisition involves the formation of a new Subsidiary of the Borrower, such
Subsidiary shall comply with Section 7.12 and (g) such Acquisition is undertaken
in accordance with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees and awards to which any party to such Acquisition may be
subject.
     “Permitted Investments” means Investments which are, without duplication,
(a) cash or Cash Equivalents, (b) trade accounts receivable created, acquired or
made in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms, (c) inventory, raw materials and general
intangibles acquired in the ordinary course of business, (d) Investments by a
Credit Party in another Credit Party, (e) Permitted Acquisitions, (f) travel
advances to management personnel and employees in the ordinary course of
business, (g) Investments existing as of the Closing Date and set forth on
Schedule 8.8, (h) additional Investments in Foreign Subsidiaries that do not
exceed $25,000,000 in the aggregate during the term of this Credit Agreement,
(i) additional Investments made pursuant to the Fuji Contract or pursuant to an
expansion of the engine manufacturing facility contemplated thereby that do not
exceed $10,000,000 in the aggregate during the term of this Credit Agreement,
(j) in accordance with Section 8.2, the existing Investments on Schedule 8.2(d)
plus additional Investments in the form of capital contributions by PAI in
Acceptance Partnership (or by the Borrower in PAI to make such capital
contributions) in an amount not to exceed $30,000,000 in the aggregate, during
the term of this Credit Agreement; it being understood that the Borrower may not
have or make any Investments in Acceptance Partnership or PAI that constitute
Guaranty Obligations

20



--------------------------------------------------------------------------------



 



(other than the obligation regarding capital contributions as set forth herein),
(k) Investments in the Equity Reserve as required under the Revolving Program
Agreement, (l) Investments in KTM Power Sports AG, an Austrian corporation, in
an amount not to exceed $95,000,000 and (m) additional Investments (in addition
to those set forth above) not to exceed, in the aggregate, $15,000,000 during
the term of this Credit Agreement.
     “Permitted Liens” means (a) Liens securing all Credit Party Obligations,
(b) Liens for taxes not yet due or Liens for taxes being contested in good faith
by appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established (and as to which the property subject to any
such Lien is not yet subject to foreclosure, sale, collection, levy or loss on
account thereof), (c) Liens in respect of property imposed by law arising in the
ordinary course of business such as materialmen’s, mechanics’, warehousemen’s,
carrier’s, landlords’ and other nonconsensual statutory Liens which are not yet
due and payable or which are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof), (d) Liens (other
than Liens imposed under ERISA) consisting of pledges or deposits made in the
ordinary course of business to secure payment of worker’s compensation
insurance, unemployment insurance, pensions or social security programs,
(e) Liens arising from good faith deposits in connection with or to secure
performance of tenders, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations incurred in the ordinary
course of business (other than obligations in respect of the payment of borrowed
money), (f) Liens arising from good faith deposits in connection with or to
secure performance of statutory obligations and surety and appeal bonds,
(g) easements, rights-of-way, restrictions (including zoning restrictions),
matters of plat, minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use of the
encumbered property for its intended purposes, (h) judgment Liens that would not
constitute an Event of Default, (i) Liens in connection with Indebtedness
permitted by Section 8.1(d), (j) Liens arising by virtue of any statutory or
common law provision relating to banker’s liens, rights of setoff or similar
rights as to deposit accounts or other funds maintained with a creditor
depository institution, (k) Liens existing on the date hereof and identified on
Schedule 8.3 and any renewals and extensions thereof not otherwise prohibited by
this Credit Agreement; provided that, with respect to Liens identified on
Schedule 8.3, (i) no such Lien shall extend to any property other than the
property subject thereto on the Closing Date and (ii) the principal amount of
the Indebtedness secured by such Liens shall not be increased and (l) Liens on
the Equity Reserve.
     “Person” means any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
(whether or not incorporated), or any Governmental Authority.

21



--------------------------------------------------------------------------------



 



     “Plan” means any employee benefit plan (as defined in Section 3(3) of
ERISA) which is covered by ERISA and with respect to which the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate is (or, if such plan were
terminated at such time, would under Section 4069 of ERISA be deemed to be) an
“employer” within the meaning of Section 3(5) of ERISA.
     “Polaris Participation Fee Shortfall” has the meaning assigned to such term
in the Revolving Program Agreement dated as of October 15, 2001 without giving
effect to any amendments, modifications, renewals, restatements or replacements.
     “Polaris Participation Fee Shortfall Obligations” means (a) actual amounts
paid or deducted from the Equity Reserve in connection with any Polaris
Participation Fee Shortfall plus (b) amounts in the Equity Reserve.
     “Real Properties” has the meaning given thereto in Section 6.20.
     “Regulation A, D, T, U or X” means Regulation A, D, T, U or X,
respectively, of the Board of Governors of the Federal Reserve System as from
time to time in effect and any successor to all or a portion thereof.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation or by the PBGC.
     “Required Lenders” means Lenders whose aggregate Credit Exposure (as
hereinafter defined) constitutes more than 50% of the Credit Exposure of all
Lenders at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders the aggregate principal amount of Credit
Exposure of such Lender at such time. For purposes hereof, the term “Credit
Exposure” as applied to each Lender shall mean (a) at any time prior to the
termination of the Commitments, the sum of the Commitment Percentage of such
Lender multiplied by the Revolving Committed Amount and (b) at any time after
the termination of the Commitments, the sum of (i) the principal balance of the
outstanding Loans of such Lender plus (ii) such Lender’s Participation Interests
in the face amount of the outstanding Letters of Credit.
     “Requirement of Law” means, as to any Person, the articles or certificate
of incorporation and by-laws or other organizational or governing documents of
such Person, and any law, treaty, rule or regulation or final, non-appealable
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or to which any of its
material property is subject.

22



--------------------------------------------------------------------------------



 



     “Revaluation Date” means (a) with respect to any Loan, each of the
following: (i) each date of a borrowing of a Eurodollar Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurodollar Loan
denominated in an Alternative Currency pursuant to Section 2.1, and (iii) such
additional dates as the Administrative Agent shall determine or the Required
Lenders shall require; and (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the Issuing Lender
under any Letter of Credit denominated in an Alternative Currency, and (iv) such
additional dates as the Administrative Agent or the Issuing Lender shall
determine or the Required Lenders shall require.
     “Revolving Committed Amount” means TWO HUNDRED FIFTY MILLION DOLLARS
($250,000,000) or such lesser amount to which the Revolving Committed Amount may
be reduced pursuant to Section 2.1(d).
     “Revolving Program Agreement” means that certain Revolving Program
Agreement entered into as of October 15, 2001, as may be amended, modified,
extended, renewed or replaced, by and between Household Bank (SB), N.A., a
national banking association, and Polaris Sales Inc., a Minnesota corporation.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. or any successor or assignee of the business of such
division in the business of rating securities.
     “Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the Issuing Lender, as the case may
be, to be customary in the place of disbursement or payment for the settlement
of international banking transactions in the relevant Alternative Currency.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, as amended, modified, succeeded or
replaced from time to time.
     “Single Employer Plan” means any Plan which is covered by Title IV of
ERISA, but which is not a Multiemployer Plan or a Multiple Employer Plan.
     “Solvent” means, with respect to any Person as of a particular date, that
on such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such Person does not

23



--------------------------------------------------------------------------------



 



intend to, and does not believe that it will, incur debts or liabilities beyond
such Person’s ability to pay as such debts and liabilities mature in their
ordinary course, (c) such Person is not engaged in a business or a transaction,
and is not about to engage in a business or a transaction, for which such
Person’s assets would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged or is to engage, (d) the fair value of the assets of such Person is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person and (e) the present fair saleable value
of the assets of such Person is not less than the amount that will be required
to pay the probable liability of such Person on its debts as they become
absolute and matured. In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
     “Spot Rate” for a currency means the rate determined by the Administrative
Agent or the Issuing Lender, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the Issuing Lender may obtain such spot rate from
another financial institution designated by the Administrative Agent or the
Issuing Lender if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and provided
further that the Issuing Lender may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.
     “Subsidiary” means, as to any Person, (a) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries, and
(b) any partnership, association, joint venture or other entity in which such
person directly or indirectly through Subsidiaries has more than a 50% equity
interest at any time.
     “Synthetic Leases” has the meaning set forth in the definition of
Indebtedness in this Section 1.1.
     “Tangible Net Worth” means, as of any date, Net Worth less the book value
of those assets on the balance sheet of the Borrower and its Subsidiaries, on a
consolidated basis, that would, in accordance with GAAP, be treated as
intangibles, it being understood that deferred tax assets do not constitute
intangible assets under GAAP.

24



--------------------------------------------------------------------------------



 



     “TARGET Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
     “Total Assets” means all items that in accordance with GAAP would be
classified as assets of the Borrower and its Subsidiaries on a consolidated
basis.
     “Total Utilization” means, as of any date, the sum of the principal amounts
of (a) the Dollar Equivalent amount of the Loans outstanding under this Credit
Agreement on such date plus (b) the Dollar Equivalent amount of the aggregate
LOC Obligations outstanding under this Credit Agreement on such date.
     “Utilization Fees” means the fees payable to the Lenders pursuant to
Section 3.4(b).
     “Voting Stock” means all classes of the Capital Stock of such Person then
outstanding and normally entitled to vote in the election of directors (or
similar governing authority).
     1.2 Computation of Time Periods and Other Definitional Provisions.
     For purposes of computation of periods of time hereunder, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding.” References in this Credit Agreement to “Articles”, “Sections”,
“Schedules” or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits
of or to this Credit Agreement unless otherwise specifically provided.
     1.3 Accounting Terms.
     Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Lenders
hereunder shall be prepared, in accordance with GAAP applied on a consistent
basis. All calculations made for the purposes of determining compliance with
this Credit Agreement shall (except as otherwise expressly provided herein) be
made by application of GAAP applied on a basis consistent with the most recent
annual or quarterly financial statements delivered pursuant to Section 7.1 (or,
prior to the delivery of the first financial statements pursuant to Section 7.1,
consistent with the financial statements delivered pursuant to Section 5.1(d));
provided, however, if (a) the Borrower shall object to determining such
compliance on such basis at the time of delivery of such financial statements
due to any change in GAAP or the rules promulgated with respect thereto or
(b) the Administrative Agent or the Required Lenders shall so object in writing
within 30 days after delivery of such financial statements, then such
calculations shall be made on a basis consistent with GAAP as in effect as

25



--------------------------------------------------------------------------------



 



of the date of the most recent financial statements delivered by the Borrower to
the Lenders to which no such objection shall have been made.
     1.4 Time.
     All references to time herein shall be references to Eastern Standard Time
or Eastern Daylight time, as the case may be, unless specified otherwise.
     1.5 References to Agreements and Requirement of Laws.
     Unless otherwise expressly provided herein: (a) references to organization
documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document and (b) references to
any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.
     1.6 Letter of Credit Amounts.
     Unless otherwise specified, all references herein to the amount of a Letter
of Credit at any time shall be deemed to mean the Dollar Equivalent of the
maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the LOC Documents
related thereto, whether or not such maximum face amount is in effect at such
time.
     1.7 Exchange Rates; Currency Equivalents.
     (a) The Administrative Agent or the Issuing Lender, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Extensions of Credit and Total Utilization
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Credit Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Credit Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the Issuing Lender, as applicable.
     (b) Wherever in this Credit Agreement in connection with a borrowing,
conversion, continuation or prepayment of a Eurodollar Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple

26



--------------------------------------------------------------------------------



 



amount, is expressed in Dollars, but such borrowing, Eurodollar Loan or Letter
of Credit is denominated in an Alternative Currency, such amount shall be the
relevant Alternative Currency Equivalent of such Dollar amount (rounded to the
nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the Issuing Lender, as the
case may be.
     1.8 Additional Alternative Currencies.
     (a) The Borrower may from time to time request that Eurodollar Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurodollar Loans, such
request shall be subject to the approval of the Administrative Agent and the
Lenders; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the Issuing Lender.
     (b) Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., 20 Business Days prior to the date of the desired Extension of
Credit (or such other time or date as may be agreed by the Administrative Agent
and, in the case of any such request pertaining to Letters of Credit, the
Issuing Lender, in its or their sole discretion). In the case of any such
request pertaining to Eurodollar Loans, the Administrative Agent shall promptly
notify each Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the Issuing
Lender thereof. Each Lender (in the case of any such request pertaining to
Eurodollar Loans) or the Issuing Lender (in the case of a request pertaining to
Letters of Credit) shall notify the Administrative Agent, not later than
11:00 a.m., ten Business Days after receipt of such request whether it consents,
in its sole discretion, to the making of Eurodollar Loans or the issuance of
Letters of Credit, as the case may be, in such requested currency.
     (c) Any failure by a Lender or the Issuing Lender, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the Issuing Lender,
as the case may be, to permit Eurodollar Loans to be made or Letters of Credit
to be issued in such requested currency. If the Administrative Agent and all the
Lenders consent to making Eurodollar Loans in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any borrowings of Eurodollar Loans; and if the Administrative Agent
and the Issuing Lender consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency

27



--------------------------------------------------------------------------------



 



hereunder for purposes of any Letter of Credit issuances. If the Administrative
Agent shall fail to obtain consent to any request for an additional currency
under this Section 1.8, the Administrative Agent shall promptly so notify the
Borrower.
SECTION 2
CREDIT FACILITIES
     2.1 Loans.
     (a) Loan Commitment. Subject to the terms and conditions set forth herein,
including but not limited to Section 5.2, each Lender severally agrees to make
revolving loans (each a “Loan” and collectively the “Loans”) to the Borrower, in
Dollars or in one or more Alternative Currencies, at any time and from time to
time, during the period from and including the Effective Date to but not
including the Maturity Date (or such earlier date if the Revolving Committed
Amount has been terminated as provided herein); provided, however, that (i) the
sum of the aggregate amount of the Dollar Equivalent amount of Loans outstanding
plus the Dollar Equivalent amount of the aggregate amount of LOC Obligations
outstanding shall not exceed the Revolving Committed Amount, (ii) with respect
to each individual Lender, the Lender’s pro rata share of outstanding Loans plus
such Lender’s pro rata share of outstanding LOC Obligations shall not exceed
such Lender’s Commitment Percentage of the Revolving Committed Amount and
(iii) the aggregate amount of Loans denominated in Alternative Currencies shall
not exceed the Alternative Currency Sublimit. Subject to the terms of this
Credit Agreement (including Section 3.3), the Borrower may borrow, repay and
reborrow Loans.
     (b) Method of Borrowing for Loans. By no later than 11:00 a.m. (i) on the
date of the requested borrowing of Loans that will be Base Rate Loans,
(ii) three Business Days prior to the date of the requested borrowing of Loans
that will be Eurodollar Loans denominated in Dollars or (iii) four Business Days
prior to the requested date of any borrowing or continuation of Eurodollar Loans
denominated in Alternative Currencies, the Borrower shall provide telephonic
notice to the Administrative Agent, followed promptly by a written Notice of
Borrowing in the form of Exhibit 2.1(b) (which may be submitted by telecopy),
each of such telephonic notice and such written Notice of Borrowing setting
forth (A) the amount requested, (B) whether such Loans shall accrue interest at
the Base Rate or the Adjusted Eurodollar Rate, (C) with respect to Loans that
will be Eurodollar Loans, the Interest Period applicable thereto,
(D) certification that the Borrower has complied in all respects with
Section 5.2 and (E) the currency of the Loans to be borrowed. If the Borrower
fails to specify a currency in a Notice of Borrowing, then the Loans so
requested shall be made in Dollars.

28



--------------------------------------------------------------------------------



 



     (c) Funding of Loans. Upon receipt of a Notice of Borrowing, the
Administrative Agent shall promptly inform the Lenders as to the terms thereof.
Each Lender shall make its Commitment Percentage of the requested Loans
available to the Administrative Agent in Same Day Funds at the Agency Services
Address for the applicable currency (i) not later than 1:00 p.m., in the case of
any Loan denominated in Dollars, and (ii) not later than the Applicable Time
specified by the Administrative Agent in the case of any Loan in an Alternative
Currency, in each case on the date specified in the Notice of Borrowing. The
amount of the requested Loans will then be made available to the Borrower or the
Designated Borrower by the Administrative Agent as directed by the Borrower, to
the extent the amount of such Loans are made available to the Administrative
Agent.
     (d) Reductions of Revolving Committed Amount. Upon at least three Business
Days’ prior written notice, the Borrower shall have the right to permanently
reduce, without premium or penalty, all or part of the aggregate unused amount
of the Revolving Committed Amount at any time or from time to time; provided
that (i) each partial reduction shall be in an aggregate amount at least equal
to $5,000,000 and in integral multiples of $1,000,000 above such amount and
(ii) no reduction shall be made which would reduce the Revolving Committed
Amount to an amount less than the Dollar Equivalent amount of aggregate amount
of outstanding Loans plus the Dollar Equivalent amount of the aggregate amount
of outstanding LOC Obligations. Any reduction in (or termination of) the
Revolving Committed Amount pursuant to this Section 2.1(d) shall be permanent
and may not be reinstated. The Administrative Agent shall immediately notify the
Lenders of any reduction in the Revolving Committed Amount pursuant to this
Section 2.1(d).
     (e) Notes. The Loans made by each Lender shall be evidenced by a duly
executed promissory note of the Borrower to each Lender in substantially the
form of Exhibit 2.1(e).
     2.2 Letter of Credit Subfacility.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein and other terms
and conditions that the Issuing Lender may reasonably require, (A) the Issuing
Lender agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.2, from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue standby
Letters of Credit in Dollars or in one or more Alternative Currencies for the
account of the Borrower or, subject to the terms of Section 2.2(j), certain
Subsidiaries of the Borrower, and to amend Letters of Credit previously issued
by it, in each case in accordance with subsection (b) below and (B) the Lenders
severally agree to

29



--------------------------------------------------------------------------------



 



participate in Letters of Credit issued for the account of the Borrower or,
subject to the terms of Section 2.2(j), certain Subsidiaries of the Borrower;
provided, however, that after giving effect to the issuance of any Letter of
Credit (1) the sum of the Dollar Equivalent amount of aggregate principal amount
of outstanding Loans plus the Dollar Equivalent amount of the aggregate
principal amount of outstanding LOC Obligations shall not exceed the Revolving
Committed Amount, (2) with respect to each individual Lender, the sum of the
aggregate principal amount of outstanding Loans of such Lender plus such
Lender’s pro rata share of the aggregate amount of LOC Obligations shall not
exceed such Lender’s Commitment Percentage of the Revolving Committed Amount and
(3) the Dollar Equivalent of the aggregate principal amount of outstanding LOC
Obligations shall not at any time exceed the LOC Committed Amount. Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower
may, during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.
     (ii) The Issuing Lender shall not issue or amend any Letter of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing such Letter of Credit, or any Requirement of Law applicable to the
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Lender
shall prohibit, or request that the Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Lender is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;
     (B) the expiry date of such requested Letter of Credit would occur more
than twelve months after the date of issuance, unless the Required Lenders have
approved such expiry date;
     (C) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;
     (D) the issuance of such Letter of Credit would violate one or more
policies of the Issuing Lender;

30



--------------------------------------------------------------------------------



 



     (E) a default of any Lender’s obligations to fund under Section 2.2(d)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
Issuing Lender has entered into satisfactory arrangements with the Borrower or
such Lender to eliminate the Issuing Lender’s risk with respect to such Lender;
     (F) such Letter of Credit is in an initial amount less than $100,000
(unless otherwise agreed to by the Issuing Lender), is to be used for a purpose
other than as permitted by Section 7.10, or is denominated in a currency other
than Dollars;
     (G) except as otherwise agreed by the Administrative Agent and the Issuing
lender, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency; or
     (H) the Issuing Lender does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency.
     (iii) The Issuing Lender shall be under no obligation to amend any Letter
of Credit if (A) the Issuing Lender would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.
     (b) Procedures for Issuance and Amendment of Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the Issuing Lender (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Authorized Officer of the Borrower. The
Letter of Credit Application must be received by the Issuing Lender and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Issuing Lender may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as applicable. In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the Issuing Lender: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day), (B) the amount and
currency thereof, (C) the expiry date thereof, (D) the name and address of the
beneficiary thereof, (E) the documents to be presented by such beneficiary in
case of any drawing thereunder, (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder and (G) such
other matters as the Issuing

31



--------------------------------------------------------------------------------



 



Lender may require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the Issuing Lender (1) the Letter of Credit to be
amended, (2) the proposed date of amendment thereof (which shall be a Business
Day), (3) the nature of the proposed amendment and (4) such other matters as the
Issuing Lender may require.
     (ii) Promptly after receipt of any Letter of Credit Application, the
Issuing Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the Issuing Lender will
provide the Administrative Agent with a copy thereof. Upon receipt by the
Issuing Lender of confirmation from the Administrative Agent that the requested
issuance or amendment is permitted in accordance with the terms hereof, then,
subject to the terms and conditions hereof, the Issuing Lender shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with the Issuing Lender’s usual and customary business practices.
     (iii) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the Issuing Lender will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
     (c) Participations.
     (i) On the Closing Date, each Lender shall be deemed to have purchased
without recourse a risk participation from the Issuing Lender in each Existing
Letter of Credit and the obligations arising thereunder and any collateral
relating thereto, in each case in an amount equal to its Commitment Percentage
of the obligations under such Existing Letter of Credit and be obligated to pay
to the Issuing Lender therefor and discharge when due, its Commitment Percentage
of the obligations arising under such Existing Letter of Credit.
     (ii) Each Lender, upon issuance of a Letter of Credit, shall be deemed to
have purchased without recourse a risk participation from the Issuing Lender in
such Letter of Credit and the obligations arising thereunder and any collateral
relating thereto, in each case in an amount equal to its Commitment Percentage
of the obligations under such Letter of Credit, and shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and be obligated to pay to the Issuing Lender therefor and discharge when due,
its Commitment Percentage of the obligations arising under such Letter of
Credit.

32



--------------------------------------------------------------------------------



 



     (d) Reimbursement.
     (i) In the event of any drawing under any Letter of Credit, the Issuing
Lender will promptly notify the Borrower in writing. In the case of a Letter of
Credit denominated in an Alternative Currency, the Borrower shall reimburse the
Issuing Lender in such Alternative Currency, unless (A) the Issuing Lender (at
its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Borrower shall have notified the Issuing Lender
promptly following receipt of the notice of drawing that the Borrower will
reimburse the Issuing Lender in Dollars. In the case of any such reimbursement
in Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the Issuing Lender shall notify the Borrower of the Dollar Equivalent
of the amount of the drawing promptly following the determination thereof. The
Borrower shall reimburse the Issuing Lender on the day of drawing under any
Letter of Credit either with the proceeds of a Loan obtained hereunder or
otherwise in immediately available funds in the applicable currency. If the
Borrower shall fail to reimburse the Issuing Lender as provided hereinabove, the
unreimbursed amount of such drawing shall bear interest at a per annum rate
equal to the Base Rate plus two percent (2%).
     (ii) Subsequent to a drawing under any Letter of Credit, unless the
Borrower shall immediately notify the Issuing Lender of its intent to otherwise
reimburse the Issuing Lender in the applicable currency, the Borrower shall be
deemed to have requested a Loan at the Base Rate in the amount of the drawing as
described herein, the proceeds of which will be used to satisfy the
reimbursement obligations. On any day on which the Borrower shall be deemed to
have requested a Loan borrowing to reimburse a drawing under a Letter of Credit,
the Administrative Agent shall give notice to the Lenders that a Loan (expressed
in Dollars in the amount of the Dollar Equivalent thereof in the case of a
Letter of Credit denominated in an Alternative Currency) has been deemed
requested in connection with a drawing under a Letter of Credit, in which case a
Loan borrowing comprised solely of Base Rate Loans (each such borrowing, a
“Mandatory Borrowing”) shall be made from all Lenders in Dollars (without giving
effect to any termination of the Commitments pursuant to Section 9.2 or
otherwise) not later than 1:00 p.m. on the Business Day such notice by the
Administrative Agent is received if such notice is received before 12:00 Noon,
otherwise such payment shall be made at or before 2:00 p.m. on the next
succeeding Business Day. Each Lender that so makes funds available shall be
deemed to have made a Base Rate Loan in Dollars to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the Issuing Lender
in Dollars pro rata based on each Lender’s respective Commitment

33



--------------------------------------------------------------------------------



 



Percentage and the proceeds thereof shall be paid directly to the Issuing Lender
for application to the respective LOC Obligations. Each Lender hereby
irrevocably agrees to make such Loans immediately upon any such request or
deemed request on account of each such Mandatory Borrowing in the amount and in
the manner specified in the preceding sentence and on the same such date
notwithstanding (A) any setoff, counterclaim, recoupment, defense, or other
right which such Lender may have against the Issuing Lender, the Borrower or any
other Person for any reason whatsoever, (B) the amount of Mandatory Borrowing
may not comply with the minimum amount for borrowings of Loans otherwise
required hereunder, (C) the failure of any conditions specified in Section 5.2
to have been satisfied, (D) the existence of a Default or an Event of Default,
(E) the failure of any such request or deemed request for Loans to be made by
the time otherwise required hereunder, (F) the date of such Mandatory Borrowing,
or (G) any reduction in the Revolving Committed Amount or any termination of the
Commitments. This Section 2.2(d)(ii) is subject to the provisions of
Section 2.2(d)(iii).
     (iii) In the event that any Mandatory Borrowing cannot for any reason be
made on the date otherwise required above (including, without limitation, as a
result of the commencement of a proceeding under the Bankruptcy Code with
respect to the Borrower or any other Credit Party), then each Lender hereby
agrees that it shall forthwith fund (as of the date the Mandatory Borrowing
would otherwise have occurred, but adjusted for any payments received from the
Borrower on or after such date and prior to such purchase) its Participation
Interest in Dollars in the outstanding LOC Obligations; provided, that in the
event any Lender shall fail to fund its Participation Interest on the day the
Mandatory Borrowing would otherwise have occurred, then the amount of such
Lender’s unfunded Participation Interest therein shall bear interest payable to
the Issuing Lender upon demand, at the rate equal to, if paid within two
Business Days of such date, the applicable Overnight Rate from time to time in
effect, and thereafter at a rate equal to the Base Rate. Simultaneously with the
making of each such payment by a Lender to the Issuing Lender, such Lender
shall, automatically and without any further action on the part of the Issuing
Lender or such Lender, acquire a participation in an amount equal to such
payment (excluding the portion of such payment constituting interest owing to
the Issuing Lender) in the related unreimbursed drawing portion of the LOC
Obligation and in the interest thereon and shall have a claim against the
Borrower and the other Credit Parties with respect thereto. Any payment by the
Lenders pursuant to this clause (iii) shall not relieve or otherwise impair the
obligations of the Borrower or any Credit Party to reimburse the Issuing Lender
under a Letter of Credit.
     (iv) Until each Lender funds its Base Rate Loan or Participation Interest
pursuant to this Section 2.2(d) to reimburse the Issuing Lender for any

34



--------------------------------------------------------------------------------



 



amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the
Issuing Lender.
     (v) Notwithstanding anything in this Agreement to the contrary, to the
extent the conditions set forth in Section 5.2 cannot be satisfied, all Loans
arising on a Mandatory Borrowing shall be payable in full on the Business Day
immediately following the date of such Mandatory Borrowing.
     (e) Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Lender for each drawing under each Letter of Credit shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Credit Agreement under all circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Credit Agreement, or any other agreement or instrument relating thereto;
     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the Issuing Lender or any other Person,
whether in connection with this Credit Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Issuing Lender under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Bankruptcy Code;
     (v) any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or any
Subsidiary or in the relevant currency markets generally; or

35



--------------------------------------------------------------------------------



 



     (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Issuing Lender. The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Lender and
its correspondents unless such notice is given as aforesaid.
     (f) Role of Issuing Lender. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the Issuing Lender shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Lender, any Agent-Related Person nor any of the respective
correspondents, participants or assignees of the Issuing Lender shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable, (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the Issuing Lender, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the Issuing Lender,
shall be liable or responsible for any of the matters described in clauses
(i) through (v) of Section 2.2(e); provided, however, that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
the Issuing Lender, and the Issuing Lender may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the Issuing Lender’s willful misconduct or gross negligence or the
Issuing Lender’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the Issuing Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation and the Issuing Lender shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to

36



--------------------------------------------------------------------------------



 



transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason.
     (g) Cash Collateral.
     (i) If, as of the Letter of Credit Expiration Date, any Letter of Credit
for any reason remains outstanding and partially or wholly undrawn, the Borrower
shall immediately Cash Collateralize the then aggregate principal amount of all
LOC Obligations (in an amount equal to such aggregate principal amount
determined as of the Letter of Credit Expiration Date).
     (ii) In addition, if the Administrative Agent notifies the Borrower at any
time that the Dollar Equivalent amount of the aggregate outstanding amount of
all LOC Obligations at such time exceeds 105% of the Letter of Credit Sublimit
then in effect, then, within two Business Days after receipt of such notice, the
Borrower shall Cash Collateralize the LOC Obligations in an amount equal to the
amount by which the outstanding amount of all LOC Obligations exceeds the Letter
of Credit Sublimit.
     (iii) The Administrative Agent may, at any time and from time to time after
the initial deposit of Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of exchange rate
fluctuations.
     The Borrower hereby grants to the Administrative Agent, for the benefit of
the Issuing Lender and the Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash collateral shall be maintained in blocked, non-interest bearing deposit
accounts at Bank of America.
     (h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Issuing Lender and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.
     (i) Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.
     (j) Designation of Subsidiaries as Account Parties. Notwithstanding
anything to the contrary set forth in this Credit Agreement and any LOC
Document, a Letter of Credit issued hereunder may contain a statement to the
effect that such Letter of Credit is issued for the account of a Subsidiary of
the Borrower; provided that notwithstanding such statement, the Borrower shall
be the actual account party for all purposes of this

37



--------------------------------------------------------------------------------



 



Credit Agreement for such Letter of Credit and such statement shall not affect
the Borrower’s reimbursement obligations hereunder with respect to such Letter
of Credit.
     (k) Indemnification of Issuing Lender.
     (i) In addition to its other obligations under this Credit Agreement, the
Credit Parties hereby agree to protect, indemnify, pay and hold the Issuing
Lender harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable Attorney
Costs) that the Issuing Lender may incur or be subject to as a consequence,
direct or indirect, of (A) the issuance of any Letter of Credit or (B) the
failure of the Issuing Lender to honor a drawing under a Letter of Credit as a
result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or Governmental Authority (all such acts
or omissions, herein called “Government Acts”).
     (ii) As between the Credit Parties and the Issuing Lender, the Credit
Parties shall assume all risks of the acts, omissions or misuse of any Letter of
Credit by the beneficiary thereof. In the absence of gross negligence or willful
misconduct, the Issuing Lender shall not be responsible for: (A) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (B) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (C) failure of the beneficiary of a
Letter of Credit to comply fully with conditions required in order to draw upon
a Letter of Credit; (D) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (E) errors in interpretation of
technical terms; (F) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under a Letter of Credit or of the
proceeds thereof; and (G) any consequences arising from causes beyond the
control of the Issuing Lender, including, without limitation, any Government
Acts. None of the above shall affect, impair, or prevent the vesting of the
Issuing Lender’s rights or powers hereunder.
     (iii) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put the Issuing
Lender under any resulting liability to the Borrower or any other Credit Party.
It is the intention of

38



--------------------------------------------------------------------------------



 



the parties that this Credit Agreement shall be construed and applied to protect
and indemnify the Issuing Lender against any and all risks involved in the
issuance of the Letters of Credit, all of which risks are hereby assumed by the
Credit Parties, including, without limitation, any and all risks of the acts or
omissions, whether rightful or wrongful, of any present or future Government
Acts. The Issuing Lender shall not, in any way, be liable for any failure by the
Issuing Lender or anyone else to pay any drawing under any Letter of Credit as a
result of any Government Acts or any other cause beyond the control of the
Issuing Lender.
     (iv) Nothing in this subsection (k) is intended to limit the reimbursement
obligation of the Credit Parties contained in this Section 2.2. The obligations
of the Credit Parties under this subsection (k) shall survive the termination of
this Credit Agreement. No act or omission of any current or prior beneficiary of
a Letter of Credit shall in any way affect or impair the rights of the Issuing
Lender to enforce any right, power or benefit under this Credit Agreement.
     (l) Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor, whether or not such maximum face amount is in effect at
such time.
     2.3 Continuations and Conversions.
     Subject to the terms below, the Borrower shall have the option, on any
Business Day, to continue existing Eurodollar Loans for a subsequent Interest
Period, to convert Base Rate Loans into Eurodollar Loans or to convert
Eurodollar Loans into Base Rate Loans. By no later than 11:00 a.m. (a) on the
date of the requested conversion of a Eurodollar Loan to a Base Rate Loan, (b)
three Business Days prior to the date of the requested continuation of a
Eurodollar Loan denominated in Dollars or conversion of a Base Rate Loan to a
Eurodollar Loan denominated in Dollars or (c) four Business Days prior to the
requested date of any borrowing or continuation of Eurodollar Loans denominated
in Alternative Currencies, the Borrower shall provide telephonic notice to the
Administrative Agent, followed promptly by a written Notice of
Continuation/Conversion, in the form of Exhibit 2.3 setting forth (i) whether
the Borrower wishes to continue or convert such Loans and (ii) if the request is
to continue a Eurodollar Loan or convert a Base Rate Loan to a Eurodollar Loan,
the Interest Period applicable thereto; provided, however, that in the case of a
failure to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurodollar Loans in their original
currency with an Interest Period of one month. Notwithstanding anything herein
to the contrary, (A) except as provided in Section 3.11, Eurodollar Loans may
only be continued or converted into Base Rate Loans on the last day of the
Interest Period applicable thereto, (B) Eurodollar Loans may not be continued
nor may Base Rate Loans be converted into Eurodollar Loans during the existence
and continuation of a Default or an

39



--------------------------------------------------------------------------------



 



Event of Default (and the Required Lenders may demand that any or all of the
then outstanding Eurodollar Loans denominated in an Alternative Currency be
redenominated into Dollars in the amount of the Dollar Equivalent thereof on the
last day of the then current Interest Period with respect thereto) and (C) any
request to continue a Eurodollar Loan that fails to comply with the terms hereof
or any failure to request a continuation of a Eurodollar Loan at the end of an
Interest Period shall constitute a conversion to a Base Rate Loan on the last
day of the applicable Interest Period. No Loan may be converted into or
continued as a Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Loan and reborrowed in the other
currency.
     2.4 Minimum Amounts.
     Each request for a borrowing, conversion or continuation shall be subject
to the requirements that (a) each Eurodollar Loan shall be in a minimum amount
of $5,000,000 and in integral multiples of $1,000,000 in excess thereof,
(b) each Base Rate Loan shall be in a minimum amount of the lesser of $1,000,000
(and integral multiples of $1,000,000 in excess thereof) or the remaining amount
available under the Revolving Committed Amount and (c) no more than ten
(10) Eurodollar Loans shall be outstanding hereunder at any one time. For the
purposes of this Section 2.4, all Eurodollar Loans with the same Interest
Periods that begin and end on the same date shall be considered as one
Eurodollar Loan, but Eurodollar Loans with different Interest Periods, even if
they begin on the same date, shall be considered as separate Eurodollar Loans.
SECTION 3
GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT
     3.1 Interest.
     (a) Interest Rate. Subject to Section 3.1(b), all Base Rate Loans shall
accrue interest at the Base Rate and all Eurodollar Loans shall accrue interest
at the Adjusted Eurodollar Rate plus (in the case of a Eurodollar Loan which is
lent from a Lending Office in the United Kingdom or a Participating Member
State) the Mandatory Cost.
     (b) Default Rate of Interest.
     (i) Upon the occurrence, and during the continuation, of an Event of
Default pursuant to Section 9.1(a), the principal of and, to the extent
permitted by law, interest on the Loans and any other amounts owing hereunder or
under the other Credit Documents (including without limitation fees and
expenses) shall bear interest, payable on demand, at a per annum rate equal to
2% plus the rate which would otherwise be applicable (or if no rate is
applicable, then the Base Rate plus two percent (2%) per annum).

40



--------------------------------------------------------------------------------



 



     (ii) Upon the occurrence, and during the continuation, of an Event of
Default (other than pursuant to Section 9.1(a)), then upon the request of the
Required Lenders, the principal of and, to the extent permitted by law, interest
on the Loans and any other amounts owing hereunder or under the other Credit
Documents (including without limitation fees and expenses) shall bear interest,
payable on demand, at a per annum rate equal to 2% plus the rate which would
otherwise be applicable (or if no rate is applicable, then the Base Rate plus
two percent (2%) per annum).
     (c) Interest Payments. Interest on Loans shall be due and payable in
arrears on each Interest Payment Date. If an Interest Payment Date falls on a
date which is not a Business Day, such Interest Payment Date shall be deemed to
be the next succeeding Business Day, except that in the case of Eurodollar Loans
where the next succeeding Business Day falls in the next succeeding calendar
month, then on the next preceding Business Day.
     3.2 Place and Manner of Payments.
     (a) All payments of principal, interest, fees, expenses and other amounts
to be made by a Credit Party under this Credit Agreement shall be made
unconditionally and without any setoff, deduction, counterclaim, defense,
recoupment or withholding of any kind and received not later than 2:00 p.m. on
the date when due, in Dollars (except with respect to principal of and interest
on Loans denominated in an Alternative Currency) and in Same Day Funds, to the
Administrative Agent at the Agency Services Address. Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Agency Services Address in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Credit Agreement be made in the United States.
If, for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. Payments received after such time shall be deemed to have been
received on the next Business Day and additional interest shall accrue and be
payable for such additional period. The Borrower shall, at the time it makes any
payment under this Credit Agreement, specify to the Administrative Agent the
Loans, Letters of Credit, fees or other amounts payable by the Borrower
hereunder to which such payment is to be applied (and in the event that it fails
to specify, or if such application would be inconsistent with the terms hereof,
the Administrative Agent shall, subject to Section 3.7, distribute such payment
to the Lenders in such manner as the Administrative Agent may reasonably deem
appropriate). The Administrative Agent will distribute such payments to the
Lenders on the same Business Day if any such payment is received (i) at or
before 2:00 p.m., in the case of payments in Dollars or (ii) at or before the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative

41



--------------------------------------------------------------------------------



 



Currency, otherwise the Administrative Agent will distribute such payment to the
Lenders on the next succeeding Business Day. Whenever any payment hereunder
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be extended to the next succeeding Business Day (subject to
accrual of interest and fees for the period of such extension), except that, in
the case of Eurodollar Loans, if the extension would cause the payment to be
made in the next following calendar month, then such payment shall instead be
made on the next preceding Business Day.
     (b) Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the time any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in Same Day Funds,
then:
     (i) if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in Same Day Funds
at the Federal Funds Rate from time to time in effect; and
     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Overnight Rate from time to time in
effect. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in the applicable Borrowing.
If such Lender does not pay such amount forthwith upon the Administrative
Agent’s demand therefor, the Administrative Agent may make a demand therefor
upon the Borrower, and the Borrower shall pay such amount to the Administrative
Agent, together with interest thereon for the Compensation Period at a rate per
annum equal to the rate of interest applicable to the applicable Borrowing.
Nothing herein shall be deemed to relieve any Lender from its obligation to
fulfill its Commitment or to prejudice any rights which the Administrative Agent
or the Borrower may have against any Lender as a result of any default by such
Lender hereunder.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

42



--------------------------------------------------------------------------------



 



     (c) If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Section 3.2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Extension of
Credit set forth in Section 2.1 are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest, without
prejudice to such Lender’s rights against the Borrower under Section 3.14(b).
     (d) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit are several and not joint. The failure of
any Lender to make any Loan or to fund any such participation on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or purchase its participation.
     (e) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
     3.3 Prepayments.
     (a) Voluntary Prepayments. The Borrower shall have the right to prepay
Loans in whole or in part from time to time without premium or penalty;
provided, however, that (i) Eurodollar Loans denominated in Dollars may only be
prepaid on three Business Days’ prior written notice to the Administrative Agent
and any prepayment of Eurodollar Loans denominated in Dollars will be subject to
Section 3.14, (ii) Eurodollar Loans denominated in Alternative Currencies may
only be prepaid on three Business Days’ prior written notice to the
Administrative Agent and any prepayment of Eurodollar Loans denominated in
Alternative Currencies will be subject to Section 3.14, (iii) each partial
prepayment of Eurodollar Loans denominated in Dollars shall be in the minimum
principal amount of $5,000,000 and integral multiples of $1,000,000, (iv) each
partial prepayment of Eurodollar Loans denominated in Alternative Currencies
shall be in the minimum principal amount of $5,000,000 and integral multiples of
$1,000,000 and (v) each such partial prepayment of Base Rate Loans shall be in
the minimum principal amount of $1,000,000 and integral multiples of $1,000,000.
Amounts prepaid pursuant to this Section 3.3(a) shall be applied as the Borrower
may elect; however, if the Borrower fails to specify, such prepayment will be
applied in the manner set forth in Section 3.3(c) below.
     (b) Mandatory Prepayments.
     (i) If at any time the sum of the Dollar Equivalent amount of the aggregate
amount of Loans outstanding plus the Dollar Equivalent amount of all LOC
Obligations outstanding exceeds the Revolving Committed Amount, the Borrower
shall immediately make a principal payment to the Administrative Agent in the
manner and in an amount such

43



--------------------------------------------------------------------------------



 



that the sum of the aggregate amount of Loans outstanding plus LOC Obligations
outstanding is less than or equal to the Revolving Committed Amount.
     (ii) If the Administrative Agent notifies the Borrower at any time that the
aggregate amount of Loans denominated in Alternative Currencies outstanding plus
LOC Obligations denominated in Alternative Currencies at such time exceeds an
amount equal to 105% of the Alternative Currency Sublimit then in effect, then,
within two Business Days after receipt of such notice, the Borrowers shall
prepay Loans in an aggregate amount sufficient to reduce such outstanding amount
as of such date of payment to an amount not to exceed 100% of the Alternative
Currency Sublimit then in effect.
     (c) Application of Prepayments. All amounts paid pursuant to
Section 3.3(a), if the Borrower has not otherwise elected an application of such
amounts, and all amounts required to be prepaid pursuant to Section 3.3(b) shall
be applied first to Loans and second to a cash collateral account in respect of
LOC Obligations. Within the parameters of the applications set forth above,
prepayments shall be applied first to Base Rate Loans and then to Eurodollar
Loans in direct order of Interest Period maturities. All prepayments hereunder
shall be subject to Section 3.14.
     3.4 Fees.
     (a) Facility Fees. In consideration of the Revolving Committed Amount being
made available by the Lenders hereunder, the Borrower agrees to pay to the
Administrative Agent, for the pro rata benefit of each Lender (based on such
Lender’s Commitment Percentage of the Revolving Committed Amount), a per annum
fee in Dollars equal to the Applicable Percentage for Facility Fees (the
“Facility Fees”). The Facility Fees shall commence to accrue on the Closing Date
and shall be due and payable in arrears on the last Business Day of each fiscal
quarter of the Borrower (as well as on the Maturity Date and on any date that
the Revolving Committed Amount is reduced) for the immediately preceding fiscal
quarter (or portion thereof), beginning with the first of such dates to occur
after the Closing Date.
     (b) Utilization Fees.
     (i) For each day that Total Utilization exceeds an amount equal to fifty
percent (50%) of the Revolving Committed Amount, the Borrower shall pay to the
Administrative Agent, for the pro rata benefit of each Lender (based on such
Lender’s Commitment Percentage), a per annum fee in Dollars equal to (A) .125%
multiplied by (B) the sum of the principal amount of Loans outstanding on such
day plus the principal amount of LOC Obligations outstanding on such day (the
“Utilization Fees”).

44



--------------------------------------------------------------------------------



 



     (ii) The Utilization Fees, if any, shall commence to accrue on the Closing
Date and shall be due and payable in arrears on the last Business Day of each
fiscal quarter of the Borrower (as well as on the Maturity Date and on any date
that the Revolving Committed Amount is reduced) for the immediately preceding
fiscal quarter (or portion thereof), beginning with the first of such dates to
occur after the Closing Date.
     (c) Letter of Credit Fees.
     (i) Letter of Credit Fees. In consideration of the issuance of Letters of
Credit hereunder, the Borrower agrees to pay to the Administrative Agent, for
the pro rata benefit of each Lender (based on each Lender’s Commitment
Percentage), a per annum fee (the “Letter of Credit Fees”) equal to the
Applicable Percentage for the Letter of Credit Fees on the average daily maximum
amount available to be drawn under each such Letter of Credit from the date of
issuance to the date of expiration. The Letter of Credit Fees will be payable in
arrears on the last Business Day of each fiscal quarter of the Borrower (as well
as on the Maturity Date) for the immediately preceding fiscal quarter (or
portion thereof), beginning with the first of such dates to occur after the
Closing Date.
     (ii) Issuing Lender Fees. The Borrower shall pay directly to the Issuing
Lender for its own account a fronting fee in Dollars with respect to each Letter
of Credit in an amount equal to 0.125% times the Dollar Equivalent of the daily
maximum amount available to be drawn under such Letter of Credit (the “L/C
Fronting Fee”). The L/C Fronting Fee shall be computed on a quarterly basis in
arrears and shall be due and payable on the last Business Day of each fiscal
quarter of the Borrower (as well as on the Letter of Credit Expiration Date) for
the fiscal quarter (or portion thereof) then ending, beginning with the first of
such dates to occur after the issuance of such Letter of Credit. In addition,
the Borrower shall pay directly to the Issuing Lender for its own account, in
Dollars, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the Issuing Lender relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
     (d) Other Fees. The Borrower agrees to pay (i) to the Administrative Agent,
for its own account, an annual fee and (ii) to the Administrative Agent, for the
account of each of the Lenders, upfront fees on the Closing Date, in each case
in accordance with the terms of the Fee Letter.

45



--------------------------------------------------------------------------------



 



     3.5 Payment in full at Maturity.
     On the Maturity Date, the entire outstanding principal balance of all Loans
and all LOC Obligations, together with accrued but unpaid interest and all other
sums owing with respect thereto, shall be due and payable in full, unless
accelerated sooner pursuant to Section 9.
     3.6 Computations of Interest and Fees.
     (a) Except for Base Rate Loans that are based upon the Prime Rate, in which
case interest shall be computed on the basis of the actual number of days
elapsed over a year of 365 or 366 days, as the case may be, all computations of
interest and fees hereunder shall be made on the basis of the actual number of
days elapsed over a year of 360 days, or, in the case of interest in respect of
Loans denominated in Alternative Currencies as to which market practice differs
from the foregoing, in accordance with such market practice. Interest shall
accrue from and include the date of borrowing (or continuation or conversion)
but exclude the date of payment.
     (b) It is the intent of the Lenders and the Credit Parties to conform to
and contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this paragraph which shall override and control all
such agreements, whether now existing or hereafter arising and whether written
or oral. In no way, nor in any event or contingency (including but not limited
to prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such documents shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to the Borrower or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans. The right to demand
payment of the Loans or any other Indebtedness evidenced by any of the Credit
Documents does not include the right to accelerate the payment of any interest
which has not otherwise accrued on the date of such demand, and the Lenders do
not intend to charge or receive any unearned interest in the event of such
demand. All interest paid or agreed to be paid to the Lenders with respect to
the Loans shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term (including

46



--------------------------------------------------------------------------------



 



any renewal or extension) of the Loans so that the amount of interest on account
of such Indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.
     3.7 Pro Rata Treatment.
Except to the extent otherwise provided herein:
     (a) Loans. Each Loan borrowing (including, without limitation, each
Mandatory Borrowing), each payment or prepayment of principal of any Loan, each
payment of fees (other than the Issuing Lender Fees retained by the Issuing
Lender for its own account and the fees retained by the Administrative Agent for
its own account), each reduction of the Revolving Committed Amount, and each
conversion or continuation of any Loan, shall (except as otherwise provided in
Section 3.11) be allocated pro rata among the relevant Lenders in accordance
with the respective Commitment Percentages of such Lenders (or, if the
Commitments of such Lenders have expired or been terminated, in accordance with
the respective principal amounts of the outstanding Loans and Participation
Interests of such Lenders); provided that, if any Lender shall have failed to
pay its applicable pro rata share of any Loan, then any amount to which such
Lender would otherwise be entitled pursuant to this subsection (a) shall instead
be payable to the Administrative Agent until the share of such Loan not funded
by such Lender has been repaid; provided further, that in the event any amount
paid to any Lender pursuant to this subsection (a) is rescinded or must
otherwise be returned by the Administrative Agent, each Lender shall, upon the
request of the Administrative Agent, repay to the Administrative Agent the
amount so paid to such Lender, with interest for the period commencing on the
date such payment is returned by the Administrative Agent until the date the
Administrative Agent receives such repayment at a rate per annum equal to,
during the period to but excluding the date two Business Days after such
request, the Federal Funds Rate, and thereafter, the Base Rate plus two percent
(2%) per annum; and
     (b) Letters of Credit. Each payment of unreimbursed drawings in respect of
LOC Obligations shall be allocated to each Lender pro rata in accordance with
its Commitment Percentage; provided that, if any Lender shall have failed to pay
its applicable pro rata share of any drawing under any Letter of Credit, then
any amount to which such Lender would otherwise be entitled pursuant to this
subsection (b) shall instead be payable to the Issuing Lender until the share of
such unreimbursed drawing not funded by such Lender has been repaid; provided
further, that in the event any amount paid to any Lender pursuant to this
subsection (b) is rescinded or must otherwise be returned by the Issuing Lender,
each Lender shall, upon the request of the Issuing Lender, repay to the
Administrative Agent for the account of the Issuing Lender the amount so paid to
such Lender, with interest for the period commencing on the date such payment is
returned by the Issuing Lender until the date the Issuing Lender receives such
repayment at a rate per annum

47



--------------------------------------------------------------------------------



 



equal to, during the period to but excluding the date two Business Days after
such request, the Federal Funds Rate, and thereafter, the Base Rate plus two
percent (2%) per annum.
     3.8 Sharing of Payments.
     The Lenders agree among themselves that, except to the extent otherwise
provided herein, in the event that any Lender shall obtain payment in respect of
any Loan, unreimbursed drawing with respect to any LOC Obligations or any other
obligation owing to such Lender under this Credit Agreement through the exercise
of a right of setoff, banker’s lien or counterclaim, or pursuant to a secured
claim under Section 506 of the Bankruptcy Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, in excess of its pro rata share of such payment as provided for
in this Credit Agreement, such Lender shall promptly pay in cash or purchase
from the other Lenders a participation in such Loans, LOC Obligations, and other
obligations in such amounts, and make such other adjustments from time to time,
as shall be equitable to the end that all Lenders share such payment in
accordance with their respective ratable shares as provided for in this Credit
Agreement. The Lenders further agree among themselves that if payment to a
Lender obtained by such Lender through the exercise of a right of setoff,
banker’s lien, counterclaim or other event as aforesaid shall be rescinded or
must otherwise be restored, each Lender which shall have shared the benefit of
such payment shall, by payment in cash or a repurchase of a participation
theretofore sold, return its share of that benefit (together with its share of
any accrued interest payable with respect thereto) to each Lender whose payment
shall have been rescinded or otherwise restored. The Borrower agrees that any
Lender so purchasing such a participation may, to the fullest extent permitted
by law, exercise all rights of payment, including setoff, banker’s lien or
counterclaim, with respect to such participation as fully as if such Lender were
a holder of such Loan, LOC Obligation or other obligation in the amount of such
participation. Except as otherwise expressly provided in this Credit Agreement,
if any Lender or the Administrative Agent shall fail to remit to any other
Lender an amount payable by such Lender or the Administrative Agent to such
other Lender pursuant to this Credit Agreement on the date when such amount is
due, such payments shall be made together with interest thereon for each date
from the date such amount is due until the date such amount is paid to the
Administrative Agent or such other Lender at a rate per annum equal to the
Federal Funds Rate. If under any applicable bankruptcy, insolvency or other
similar law, any Lender receives a secured claim in lieu of a setoff to which
this Section 3.8 applies, such Lender shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of the Lenders under this Section 3.8 to share in the benefits of any
recovery on such secured claim.
     3.9 Capital Adequacy.
     (a) If, after the date thereof, the adoption or the becoming effective of,
or any change in, any law, rule or regulation or other Requirement of Law
regarding capital adequacy or any change therein or in the interpretation
thereof, or compliance by any Lender (or its Lending Office) therewith, has or
would have the effect of reducing the rate

48



--------------------------------------------------------------------------------



 



of return on the capital or assets of such Lender or any corporation controlling
such Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time within 10 days of demand of
such Lender setting forth in reasonable detail such change in law and the
calculation of such reduced rate of return (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction.
     (b) The Borrower shall not be required to compensate a Lender pursuant to
this Section 3.9 for any additional amounts incurred more than 180 days prior to
the date that such Lender notifies the Borrower of the change in law giving rise
to such additional amounts and of such Lender’s intention to claim compensation
therefor.
     (c) The Borrower shall pay to each Lender, as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any central banking or financial regulatory authority imposed in respect of
the maintenance of the Commitments or the funding of the Eurodollar Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional costs from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional costs shall be due and payable 10 days from receipt of such notice.
     3.10 Inability To Determine Interest Rate.
     If the Administrative Agent determines (which determination shall be
conclusive and binding upon the Borrower) in connection with any request for a
Eurodollar Loan or a conversion to or continuation thereof that (a) deposits
(whether in Dollars or an Alternative Currency) are not being offered to banks
in the applicable offshore market for such currency for the applicable amount
and Interest Period of such Eurodollar Loan, (b) adequate and reasonable means
do not exist for determining the Eurodollar Rate for such Eurodollar Loan, or
(c) the Eurodollar Rate for such Eurodollar Loan does not adequately and fairly
reflect the cost to the Lenders of funding such Eurodollar Loan (whether
denominated in Dollars or an Alternative Currency), the Administrative Agent
will promptly notify the Borrower and all the Lenders. Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Loans in the affected
currency or currencies shall be suspended until the Administrative Agent revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
Notice of Borrowing or Notice of Continuation/Conversion with respect to
Eurodollar Loans in the affected currency or currencies or, failing that, will
be deemed to have converted such request into a request for a borrowing of

49



--------------------------------------------------------------------------------



 



or conversion into a Base Rate Loan in the amount specified therein. The
Administrative Agent will withdraw such determination pursuant to this
Section 3.10 promptly as circumstances allow and no such suspension shall affect
the Eurodollar Rate for any Eurodollar Loan outstanding at the time such
suspension is imposed.
     3.11 Illegality.
     If any Requirement of Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for any Lender or its applicable
Lending Office to make, maintain or fund Eurodollar Loans (whether denominated
in Dollars or an Alternative Currency), then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Loans in the affected currency or currencies or,
in the case of Eurodollar Loans in Dollars, to convert Base Rate Loans to
Eurodollar Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Loans (in Dollars) of such Lender to
Base Rate Loans, either on the last day of the Interest Period thereof, if such
Lender may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans. Upon any such conversion, the Borrower shall also pay interest
on the amount so converted, together with any amounts due with respect thereto
pursuant to Section 3.14. Each Lender agrees to designate a different Lending
Office if such designation will avoid the need for such notice and will not, in
the good faith judgment of such Lender, otherwise be materially disadvantageous
to such Lender.
     3.12 Requirements of Law.
     (a) If, after the date hereof, as a result of the introduction of or any
change in, or in the interpretation of, any Requirement of Law, or a Lender’s
compliance therewith, there shall be any increase in the cost to such Lender of
agreeing to make or making, funding or maintaining Eurodollar Loans or (as the
case may be) issuing or participating in Letters of Credit, or a reduction in
the amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this subsection (a) any such increased
costs or reduction in amount resulting from (i) Taxes or Other Taxes (as to
which Section 3.13 shall govern), (ii) reserve requirements utilized in the
determination of the Eurodollar Rate and (iii) the requirements of the Bank of
England and the Financial Services Authority or the European Central Bank
reflected in the Mandatory Cost, other than as set forth below), then from time
to time, within 10 days of demand of such Lender (with a copy of such demand to
the Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction in
yield. For purposes of this Section, the Mandatory Cost, as calculated
hereunder, does not represent the cost to any Lender of complying with the
requirements

50



--------------------------------------------------------------------------------



 



of the Bank of England and/or the Financial Services Authority or the European
Central Bank in relation to its making, funding or maintaining Eurodollar Loans.
     (b) Each Lender shall promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Lender to compensation pursuant to this Section 3.12 and
will designate a different Lending Office if such designation will avoid the
need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of such Lender, be otherwise materially disadvantageous to
it. Any Lender claiming compensation under this Section 3.12 shall furnish to
the Borrower and the Administrative Agent a statement setting forth in
reasonable detail the additional amount or amounts to be paid to it hereunder
which shall be conclusive absent manifest error.
     (c) The Borrower shall not be required to compensate a Lender pursuant to
this Section 3.12 for any increased costs or reductions incurred more than
180 days prior to the date that such Lender notifies the Borrower of the change
of Law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor.
     3.13 Taxes.
     (a) Any and all payments by a Credit Party to or for the account of the
Administrative Agent or any Lender under any Credit Document shall be made free
and clear of and without deduction for any and all present or future income,
stamp or other taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities with respect thereto, but
excluding, in the case of the Administrative Agent and each Lender, taxes
imposed on or measured by its net income, and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which the Administrative Agent or such Lender, as the
case may be, is organized or maintains its Lending Office (all such non-excluded
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, and liabilities being hereinafter referred to as “Taxes”). If a
Credit Party shall be required by any Requirement of Law to deduct any Taxes
from or in respect of any sum payable under any Credit Document to the
Administrative Agent or any Lender, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.13(a)), the
Administrative Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Credit Party
shall make such deductions, (iii) such Credit Party shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Requirements of Law, and (iv) within 30 days after the date of
such payment, such Credit Party shall furnish to the Administrative Agent (which
shall forward the same to such Lender) the original or a certified copy of a
receipt evidencing payment thereof. Notwithstanding the

51



--------------------------------------------------------------------------------



 



foregoing, no additional sums shall be payable pursuant to this Section 3.13(a)
with respect to Taxes (A) that are attributable to a Lender’s failure to comply
with Section 3.13(e) or (B) that are United States withholding taxes imposed on
amounts payable to such Lender at the time the Lender becomes a party to this
Credit Agreement.
     (b) In addition, each Credit Party agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise or property taxes
or charges or similar levies which arise from any payment made under any Credit
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Credit Document (hereinafter
referred to as “Other Taxes”).
     (c) If a Credit Party shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Credit Document to the
Administrative Agent or any Lender, such Credit Party shall also pay to the
Administrative Agent (for the account of such Lender) or to such Lender, at the
time interest is paid, such additional amount that such Lender specifies as
necessary to preserve the after-tax yield (after factoring in all taxes,
including taxes imposed on or measured by net income) such Lender would have
received if such Taxes or Other Taxes had not been imposed.
     (d) Each Credit Party agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section 3.13(d)) paid by the Administrative Agent and such Lender,
(ii) amounts payable under Section 3.13(c) and (iii) any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto, in
each case whether or not such Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.
     (e) Each Lender that is a “foreign corporation, partnership or trust”
within the meaning of the Code shall deliver to the Administrative Agent, prior
to receipt of any payment subject to withholding under the Code (or after
accepting an assignment of an interest herein), two duly signed completed copies
of either IRS Form W-8BEN or any successor thereto (relating to such Lender and
entitling it to an exemption from, or reduction of, withholding tax on all
payments to be made to such Lender by a Credit Party pursuant to this Agreement)
or IRS Form W-8ECI or any successor thereto (relating to all payments to be made
to such Lender by a Credit Party pursuant to this Agreement) or such other
evidence satisfactory to the Borrower and the Administrative Agent that such
Lender is entitled to an exemption from, or reduction of, U.S. withholding tax.
Thereafter and from time to time, each such Lender shall (i) promptly submit to
the Administrative Agent such additional duly completed and signed copies of one
of such forms (or such successor forms as shall be adopted from time to time by
the relevant United States taxing authorities) as may then be available under
then current United States laws and regulations to avoid, or such evidence as is
satisfactory to the Borrower

52



--------------------------------------------------------------------------------



 



and the Administrative Agent of any available exemption from or reduction of,
United States withholding taxes in respect of all payments to be made to such
Lender by a Credit Party pursuant to this Agreement, (ii) promptly notify the
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (iii) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any Requirement of Law that the Credit Parties make any
deduction or withholding for taxes from amounts payable to such Lender. If such
Lender fails to deliver the above forms or other documentation, then the
Administrative Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable withholding tax imposed by Sections 1441 and
1442 of the Code, without reduction. If any Governmental Authority asserts that
the Administrative Agent did not properly withhold any tax or other amount from
payments made in respect of such Lender, such Lender shall indemnify the
Administrative Agent therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable to the Administrative Agent
under this Section 3.13(e), and costs and expenses (including Attorney Costs) of
the Administrative Agent. The obligation of the Lenders under this
Section 3.13(e) shall survive the payment of all Obligations and the resignation
or replacement of the Administrative Agent.
     Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Borrower, as the Administrative Agent or the
Borrower shall reasonably request, on or prior to the First Amendment Effective
Date, and in a timely fashion thereafter, such other documents and forms
required by any relevant taxing authorities under the Laws of any other
jurisdiction, duly executed and completed by such Lender, as are required under
such Laws to confirm such Lender’s entitlement to any available exemption from,
or reduction of, applicable withholding taxes in respect of all payments to be
made to such Lender outside of the U.S. by the Borrower pursuant to this Credit
Agreement or otherwise to establish such Lender’s status for withholding tax
purposes in such other jurisdiction. Each Lender shall promptly (i) notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any such claimed exemption or reduction, and (ii) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws of any such
jurisdiction that any Borrower make any deduction or withholding for taxes from
amounts payable to such Lender. Additionally, each of the Borrowers shall
promptly deliver to the Administrative Agent or any Lender, as the
Administrative Agent or such Lender shall reasonably request, on or prior to the
First Amendment Effective Date, and in a timely fashion thereafter, such
documents and forms required by any relevant taxing authorities under the Laws
of any jurisdiction, duly executed and completed by such Borrower, as are
required to be furnished by such Lender or the Administrative Agent under such
Laws in connection with any

53



--------------------------------------------------------------------------------



 



payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Credit Documents, with respect to such
jurisdiction.
     (f) For any period with respect to which a Lender required to do so has
failed to provide the Borrower and the Administrative Agent with the appropriate
form pursuant to Section 3.13(e) (unless such failure is due to a change in
treaty, law or regulation occurring subsequent to that date on which a form
originally was required to be provided), such Lender shall not be entitled to
indemnification under Section 3.13(a) or 3.13(b) with respect to Taxes imposed
by the United States of America; provided however, that should a Lender that is
otherwise exempt from withholding tax become subject to Taxes because of its
failure to deliver a form required hereunder, the Borrower shall take such steps
as such Lender shall reasonably request to assist such Lender to recover such
Taxes.
     (g) If any Credit Party is required to pay any additional amounts to or for
the account of any Lender pursuant to this Section 3.13, then such Lender shall
use reasonable efforts to change the jurisdiction of its Lending Office so as to
eliminate or reduce any such additional payment which may thereafter accrue if
such change, in the judgment of such Lender, is not otherwise materially
disadvantageous to such Lender.
     (h) If the Administrative Agent or any Lender receives a refund with
respect to Taxes paid by the Borrower that, in the good faith judgment of such
Lender, is allocable to such payment, the Administrative Agent or such Lender,
respectively, shall promptly pay the amount of such refund, together with any
other amounts paid by the Borrower in connection with such refunded Taxes to the
extent such other amounts are received by the Administrative Agent or such
Lender, to the Borrower, net of all out-of-pocket expenses of such Lender
incurred in obtaining such refund, provided, however, that the Borrower agrees
to promptly return such refund and such other amounts to the Administrative
Agent or such Lender, as applicable, if it receives notice from the
Administrative Agent or such Lender that the Administrative Agent or such Lender
is required to repay such refund to the applicable taxing authority. The
Administrative Agent and each Lender agrees that it will contest such Taxes or
liabilities if the Administrative Agent or such Lender determined, in its
reasonable judgment, that it would not be disadvantaged or prejudiced as a
result of such contest.
     3.14 Compensation.
     Upon the written demand of any Lender, the Borrower shall promptly
compensate (or cause the applicable Designated Borrower to compensate) such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

54



--------------------------------------------------------------------------------



 



     (a) any continuation, conversion, payment or prepayment of any Eurodollar
Loan on a day other than the last day of the Interest Period for such Eurodollar
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or
     (b) any failure by any Borrower (for a reason other than the failure of
such Lender to make a Eurodollar Loan) to prepay, borrow, continue or convert
any Loan other than a Base Rate Loan on the date or in the amount previously
requested or notified by the Borrower or the applicable Designated Borrower; or
     (c) any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency.
The amount each such Lender shall be compensated pursuant to this Section 3.14
shall include (a) any loss incurred by such Lender in connection with the
re-employment of funds prepaid, repaid, not borrowed or paid, as the case may
be, and the amount of such loss shall be the excess, if any, of (i) interest or
other cost to such Lender of the deposit or other source of funding used to make
any such Eurodollar Loan over (ii) the interest earned (or to be earned) by such
Lender upon the re-lending or other re-employment of the amount of such
Eurodollar Loan for the remainder of its respective Interest Period plus (b) any
other loss of anticipated profits, any foreign exchange losses and any loss or
expense arising from the liquidation or re-employment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained or from the performance of any foreign exchange
contract plus (c) $250 plus (d) any reasonable out-of-pocket expenses (including
Attorney Costs) incurred and reasonably attributable thereto. Any Lender
claiming compensation under this Section 3.14 shall furnish to the Borrower and
the Administrative Agent a statement setting forth in reasonable detail the
calculations of amounts to be paid hereunder, and the Borrower shall not be
required to compensate a Lender pursuant to this Section 3.14 for any such loss,
cost or expense incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the incurrence of such loss, cost or expense.
For purposes of calculating amounts payable by the Borrower (or the applicable
Designated Borrower) to the Lenders under this Section 3.14, each Lender may
deem that it funded each Eurodollar Loan made by it at the Eurodollar Rate for
such Eurodollar Loan by a matching deposit or other borrowing in the offshore
interbank market for such currency for a comparable amount and for a comparable
period, whether or not such Eurodollar Loan was in fact so funded.
     3.15 Determination and Survival of Provisions.
     All determinations by the Administrative Agent or a Lender of amounts owing
under Sections 3.9 through 3.14, inclusive, shall, absent manifest error, be
conclusive and binding on the parties hereto. In determining such amount, the
Administrative Agent or such Lender may

55



--------------------------------------------------------------------------------



 



use any reasonable averaging and attribution methods. Section 3.9 through 3.14,
inclusive, shall survive the termination of this Credit Agreement and the
payment of all Credit Party Obligations.
SECTION 4
GUARANTY
     4.1 Guaranty of Payment.
     Subject to Section 4.7 below, each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably guarantees to each Lender, each
Affiliate of a Lender that enters into a Hedging Agreement, the Issuing Lender
and the Administrative Agent the prompt payment of the Credit Party Obligations
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) and the timely performance of all other obligations
under the Credit Documents and such Hedging Agreements. This Guaranty is a
guaranty of payment and not of collection and is a continuing guaranty and shall
apply to all Credit Party Obligations whenever arising.
     4.2 Obligations Unconditional.
     The obligations of the Guarantors hereunder are absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Credit Documents or the Hedging Agreements, or any other agreement
or instrument referred to therein, to the fullest extent permitted by applicable
law, irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor.
Each Guarantor agrees that this Guaranty may be enforced by the Lenders without
the necessity at any time of resorting to or exhausting any other security or
collateral and without the necessity at any time of having recourse to the Notes
or any other of the Credit Documents or any collateral, if any, hereafter
securing the Credit Party Obligations or otherwise and each Guarantor hereby
waives the right to require the Lenders to proceed against the Borrower or any
other Person (including a co-guarantor) or to require the Lenders to pursue any
other remedy or enforce any other right. Each Guarantor further agrees that it
shall have no right of subrogation, indemnity, reimbursement or contribution
against the Borrower or any other Guarantor of the Credit Party Obligations for
amounts paid under this Guaranty until such time as the Lenders (and any
Affiliates of Lenders entering into Hedging Agreements) have been paid in full,
all Commitments under the Credit Agreement have been terminated and no Person or
Governmental Authority shall have any right to request any return or
reimbursement of funds from the Lenders in connection with monies received under
the Credit Documents. Each Guarantor further agrees that nothing contained
herein shall prevent the Lenders from suing on the Notes or any of the other
Credit Documents or any of the Hedging Agreements or foreclosing its security
interest in or Lien on any collateral, if any, securing the Credit Party
Obligations or from exercising any other rights available to it under this
Credit Agreement, the Notes, any other of the Credit Documents, or any other
instrument of security, if

56



--------------------------------------------------------------------------------



 



any, and the exercise of any of the aforesaid rights and the completion of any
foreclosure proceedings shall not constitute a discharge of any of any
Guarantor’s obligations hereunder; it being the purpose and intent of each
Guarantor that its obligations hereunder shall be absolute, independent and
unconditional under any and all circumstances. Neither any Guarantor’s
obligations under this Guaranty nor any remedy for the enforcement thereof shall
be impaired, modified, changed or released in any manner whatsoever by an
impairment, modification, change, release or limitation of the liability of the
Borrower or by reason of the bankruptcy or insolvency of the Borrower. Each
Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Credit Party Obligations and notice of or proof of
reliance of by the Administrative Agent or any Lender upon this Guaranty or
acceptance of this Guaranty. The Credit Party Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon this Guaranty. All
dealings between the Borrower and any of the Guarantors, on the one hand, and
the Administrative Agent and the Lenders, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon this
Guaranty. The Guarantors further agree to all rights of set-off and automatic
debits as set forth in Section 11.2.
     4.3 Modifications.
     Each Guarantor agrees that (a) all or any part of the collateral, if any,
now or hereafter held for the Credit Party Obligations, if any, may be
exchanged, compromised or surrendered from time to time; (b) the Lenders shall
not have any obligation to protect, perfect, secure or insure any such security
interests, liens or encumbrances now or hereafter held, if any, for the Credit
Party Obligations or the properties subject thereto; (c) the time or place of
payment of the Credit Party Obligations may be changed or extended, in whole or
in part, to a time certain or otherwise, and may be renewed or accelerated, in
whole or in part; (d) the Borrower and any other party liable for payment under
the Credit Documents may be granted indulgences generally; (e) any of the
provisions of the Notes or any of the other Credit Documents may be modified,
amended or waived; (f) any party (including any co-guarantor) liable for the
payment thereof may be granted indulgences or be released; and (g) any deposit
balance for the credit of the Borrower or any other party liable for the payment
of the Credit Party Obligations or liable upon any security therefor may be
released, in whole or in part, at, before or after the stated, extended or
accelerated maturity of the Credit Party Obligations, all without notice to or
further assent by such Guarantor, which shall remain bound thereon,
notwithstanding any such exchange, compromise, surrender, extension, renewal,
acceleration, modification, indulgence or release.
     4.4 Waiver of Rights.
     Each Guarantor expressly waives to the fullest extent permitted by
applicable law: (a) notice of acceptance of this Guaranty by the Lenders and of
all extensions of credit to the Borrower by the Lenders; (b) presentment and
demand for payment or performance of any of the Credit Party Obligations;
(c) protest and notice of dishonor or of default (except as specifically
required in the Credit Agreement) with respect to the Credit Party Obligations
or with respect to any security

57



--------------------------------------------------------------------------------



 



therefor; (d) notice of the Lenders obtaining, amending, substituting for,
releasing, waiving or modifying any security interest, lien or encumbrance, if
any, hereafter securing the Credit Party Obligations, or the Lenders’
subordinating, compromising, discharging or releasing such security interests,
liens or encumbrances, if any; and (e) all other notices to which such Guarantor
might otherwise be entitled.
     4.5 Reinstatement.
     The obligations of the Guarantors under this Section 4 shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Credit Party Obligations is
rescinded or must be otherwise restored by any holder of any of the Credit Party
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including, without limitation, reasonable Attorney Costs) incurred by
the Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.
     4.6 Remedies.
     The Guarantors agree that, as between the Guarantors, on the one hand, and
the Administrative Agent and the Lenders, on the other hand, the Credit Party
Obligations may be declared to be forthwith due and payable as provided in
Section 9 (and shall be deemed to have become automatically due and payable in
the circumstances provided in Section 9) notwithstanding any stay, injunction or
other prohibition preventing such declaration (or preventing such Credit Party
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or such Credit Party
Obligations being deemed to have become automatically due and payable), such
Credit Party Obligations (whether or not due and payable by any other Person)
shall forthwith become due and payable by the Guarantors.
     4.7 Limitation of Guaranty.
     Notwithstanding any provision to the contrary contained herein or in any of
the other Credit Documents, to the extent the obligations of any Guarantor shall
be adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state or otherwise and including, without
limitation, the Bankruptcy Code).

58



--------------------------------------------------------------------------------



 



     4.8 Rights of Contribution.
     The Credit Parties agree among themselves that, in connection with payments
made hereunder, each Credit Party shall have contribution rights against the
other Credit Parties as permitted under applicable law. Such contribution rights
shall be subordinate and subject in right of payment to the obligations of the
Credit Parties under the Credit Documents and no Credit Party shall exercise
such rights of contribution until all Credit Party Obligations have been paid in
full and the Commitments terminated.
SECTION 5
CONDITIONS PRECEDENT
     5.1 Closing Conditions.
     The obligation of the Lenders, the Administrative Agent and the Issuing
Lender to enter into this Credit Agreement and make the initial Extension of
Credit is subject to satisfaction (or waiver) of the following conditions:
     (a) Executed Credit Documents. Receipt by the Administrative Agent of duly
executed copies of: (i) this Credit Agreement; (ii) the Notes; and (iii) all
other Credit Documents, each in form and substance reasonably acceptable to the
Lenders in their sole discretion.
     (b) Authority Documents. Receipt by the Administrative Agent of the
following with respect to each Credit Party:
     (i) Organizational Documents. Copies of the articles or certificates of
incorporation or other organizational documents of each Credit Party certified
to be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its formation and certified by a
secretary or assistant secretary of such Credit Party to be true and correct as
of the Closing Date.
     (ii) Bylaws. A copy of the bylaws or other governing documents of each
Credit Party certified by a secretary or assistant secretary of such Credit
Party to be true and correct as of the Closing Date.
     (iii) Resolutions. Copies of resolutions of the Board of Directors or other
governing body of each Credit Party approving and adopting the Credit Documents
to which it is a party, the transactions contemplated therein and authorizing
execution and delivery thereof, certified by a secretary or assistant secretary
of such Credit Party to be true and correct and in full force and effect as of
the Closing Date.

59



--------------------------------------------------------------------------------



 



     (iv) Good Standing. Copies of certificates of good standing, existence or
its equivalent with respect to each Credit Party certified as of a recent date
by the appropriate Governmental Authority of the state or other jurisdiction of
its formation and, without duplication, the State of Minnesota except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
     (v) Incumbency. An incumbency certificate of each Credit Party certified by
a secretary or assistant secretary of such Credit Party to be true and correct
as of the Closing Date.
     (c) Opinion of Counsel. Receipt by the Administrative Agent of opinions
reasonably satisfactory to the Administrative Agent, addressed to the
Administrative Agent, the Issuing Lender and the Lenders and dated as of the
Closing Date.
     (d) Financial Statements. Receipt by the Lenders of (i) the annual
consolidated financial statements (including balance sheets, income statements
and cash flow statements) of the Borrower and its Subsidiaries for the fiscal
year 2003 audited by independent public accountants of recognized national
standing, together with the “management letter” submitted by such accountants in
connection with such financial statements, (ii) the consolidated financial
statements (including balance sheets, income statements and cash flow
statements) of the Borrower and its Subsidiaries for the fiscal quarter ended
March 31, 2004 and (iii) such other financial information regarding the Borrower
and its Subsidiaries as the Administrative Agent or a Lender may request.
     (e) Consents. Receipt by the Administrative Agent of evidence that all
necessary governmental, shareholder and third party consents and approvals, if
any, have been received and no condition or Requirement of Law exists which
would reasonably be likely to restrain, prevent or impose any material adverse
conditions on the transactions contemplated hereby.
     (f) Officer’s Certificates. The Administrative Agent shall have received a
certificate or certificates executed by an Authorized Officer of the Borrower as
of the Closing Date stating that (i) the Credit Parties and each of their
Subsidiaries are in compliance with all existing material financial obligations,
(ii) no action, suit, investigation or proceeding is pending or, to the
knowledge of any Credit Party, threatened in any court or before any arbitrator
or Governmental Authority that purports to affect the Credit Parties, any of
their Subsidiaries or any transaction contemplated by the Credit Documents, if
such action, suit, investigation or proceeding would have or would reasonably be
expected to have a Material Adverse Effect, (iii) all governmental, shareholder
and third party consents and approvals, if any, with respect to the Credit
Documents and the transactions contemplated thereby have been obtained, (iv) the
financial statements and information

60



--------------------------------------------------------------------------------



 



delivered to the Administrative Agent on or before the Closing Date were
prepared in good faith and in accordance with GAAP and (v) immediately after
giving effect to this Credit Agreement, the other Credit Documents and all the
transactions contemplated herein or therein to occur on such date, (A) each
Credit Party and each of their Subsidiaries is Solvent, (B) no Default or Event
of Default exists, (C) all representations and warranties contained herein and
in the other Credit Documents are true and correct in all material respects, and
(D) the Credit Parties are in compliance with each of the financial covenants
set forth in Section 7.2, including calculation thereof as of March 31, 2004.
     (g) Other Indebtedness. Receipt by the Administrative Agent of evidence
satisfactory to it that all of the Indebtedness of the Credit Parties under the
Existing Credit Agreements have been paid in full (or will be paid in full with
the proceeds of the initial Loans made herein) and all obligations of the
lenders thereunder in connection therewith have been terminated.
     (h) Fees and Expenses. Payment by the Credit Parties of all fees and
expenses owed by them to the Administrative Agent or the Lenders, including,
without limitation, as set forth in the Fee Letter.
     (i) Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably and timely requested by any Lender.
     5.2 Conditions to All Extensions of Credit.
     In addition to the conditions precedent stated elsewhere herein, the
Lenders shall not be obligated to make Loans nor shall the Issuing Lender be
required to issue or extend a Letter of Credit unless:
     (a) Notice. (i) In the case of any new Loan, the Borrower shall have
delivered a Notice of Borrowing, duly executed and completed, by the time
specified in Section 2.1 and (ii) in the case of any Letter of Credit, the
Borrower shall have delivered to the Issuing Lender an appropriate request for
issuance in accordance with the provisions of Section 2.2.
     (b) Representations and Warranties. The representations and warranties made
by the Credit Parties in any Credit Document are true and correct in all
material respects at and as if made as of such date except to the extent they
expressly and exclusively relate to an earlier date.
     (c) No Default. No Default or Event of Default shall exist and be
continuing either prior to or after giving effect thereto.
     (d) Availability. Immediately after giving effect to the making of such
Loan (and the application of the proceeds thereof) or to the issuance of such
Letter of Credit, as

61



--------------------------------------------------------------------------------



 



the case may be, the sum of the principal amount of Loans outstanding plus LOC
Obligations outstanding shall not exceed the Revolving Committed Amount.
     (e) In the case of an Extension of Credit to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent, the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the Issuing Lender (in the case of any Letter of Credit
to be denominated in an Alternative Currency) would make it impracticable for
such Extension of Credit to be denominated in the relevant Alternative Currency.
The delivery of each Notice of Borrowing and each request for a Letter of Credit
shall constitute a representation and warranty by the Borrower of the
correctness of the matters specified in subsections (b), (c), and (d) above.
SECTION 6
REPRESENTATIONS AND WARRANTIES
     The Credit Parties hereby represent to the Administrative Agent, the
Issuing Lender and each Lender that:
     6.1 Organization and Good Standing.
     Each Credit Party (a) is either a partnership, a corporation or a limited
liability company duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) is duly qualified and in
good standing as a foreign organization and authorized to do business in every
other jurisdiction where its ownership or operation of property or the conduct
of its business would require it to be qualified, in good standing and
authorized, unless the failure to be so qualified, in good standing or
authorized would not have or would not reasonably be expected to have a Material
Adverse Effect and (c) has the power and authority to own and operate its
properties and to carry on its business as now conducted and as currently
proposed to be conducted.
     6.2 Due Authorization.
     Each Credit Party (a) has the power and authority to execute, deliver and
perform this Credit Agreement and the other Credit Documents to which it is a
party and to incur the obligations herein and therein provided for and (b) has
duly taken all necessary action to authorize, and is duly authorized, to
execute, deliver and perform this Credit Agreement and the other Credit
Documents to which it is a party.

62



--------------------------------------------------------------------------------



 



     6.3 Enforceable Obligations.
     Each Credit Party has duly executed this Credit Agreement and each other
Credit Document to which such Credit Party is a party and this Credit Agreement
and such other Credit Documents constitute legal, valid and binding obligations
of such Credit Party enforceable against such Credit Party in accordance with
their respective terms, except as may be limited by bankruptcy or insolvency
laws or similar laws affecting creditors’ rights generally or by general
equitable principles.
     6.4 No Conflicts.
     Neither the execution and delivery of the Credit Documents to which it is a
party, nor the consummation of the transactions contemplated herein and therein,
nor the performance of or compliance with the terms and provisions hereof and
thereof by a Credit Party will (a) violate, contravene or conflict with any
provision of such Credit Party’s organizational documents, (b) violate,
contravene or conflict with any Requirement of Law (including, without
limitation, Regulations T, U or X), order, writ, judgment, injunction, decree,
license or permit applicable to such Credit Party, (c) violate, contravene or
conflict with contractual provisions of, or cause an event of default under, any
indenture, loan agreement, mortgage, deed of trust, contract or other agreement
or instrument to which such Credit Party is a party or by which it or its
properties may be bound, or (d) result in or require the creation of any Lien
upon or with respect to the properties of such Credit Party.
     6.5 Consents.
     Except for consents, approvals and authorizations which have been obtained,
no consent, approval, authorization or order of, or filing, registration or
qualification with, any Governmental Authority, equity owner or third party in
respect of any Credit Party is required in connection with the execution,
delivery or performance of this Credit Agreement or any of the other Credit
Documents, or the consummation of any transaction contemplated herein or therein
by such Credit Party.
     6.6 Financial Condition.
     The financial statements delivered to the Administrative Agent and the
Lenders pursuant to Section 5.1(d) and Sections 7.1(a) and (b): (a) have been
prepared in accordance with GAAP and (b) present fairly the consolidated
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries as of such date and for such periods. Since December 31, 2003,
there has been no sale, transfer or other disposition by the Borrower or any of
its Subsidiaries of any material part of the business or property of the
Borrower and its Subsidiaries, taken as a whole, or purchase or other
acquisition by any such Person of any business or property (including any
Capital Stock of any other Person) material in relation to the consolidated
financial condition of the Borrower and its Subsidiaries, taken as a whole, in
each case, which, is not (i) reflected in the most

63



--------------------------------------------------------------------------------



 



recent financial statements delivered to the Lenders pursuant to Section 5.1(d)
and Section 7.1 or in the notes thereto or (ii) otherwise permitted by the terms
of this Credit Agreement and communicated to the Administrative Agent and the
Lenders.
     6.7 No Material Change.
     Since December 31, 2003, there has been no development or event relating to
or affecting any Credit Party or any of its Subsidiaries which has had or would
reasonably be expected to have a Material Adverse Effect.
     6.8 Disclosure.
     Neither this Credit Agreement, nor any other Credit Document, nor any
financial statements delivered to the Administrative Agent or the Lenders nor
any other document, certificate or statement furnished to the Administrative
Agent, the Issuing Lender or the Lenders by or on behalf of any Credit Party in
connection with the transactions contemplated hereby contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained therein or herein not misleading.
     6.9 No Default.
     No Credit Party nor any of its Subsidiaries is in default under any
contract, lease, loan agreement, indenture, mortgage, security agreement or
other agreement or obligation to which it is a party or by which any of its
properties is bound, which default has had or would reasonably be expected to
have a Material Adverse Effect.
     6.10 Litigation.
     There are no actions, suits or legal, equitable, arbitration or
administrative proceedings, pending or, to the knowledge of any Credit Party,
threatened against, any Credit Party or any of its Subsidiaries or with respect
to its properties or revenues which (a) purport to affect or pertain to this
Credit Agreement or the other Credit Documents or the transactions contemplated
herein and therein or (b) would have or would reasonably be expected to have a
Material Adverse Effect.
     6.11 Taxes.
     Each Credit Party and each of its Subsidiaries has filed, or caused to be
filed, all material tax returns (federal, state, local and foreign) required to
be filed and has paid (a) all amounts of taxes shown thereon to be due
(including interest and penalties) and (b) all other material taxes, fees,
assessments and other governmental charges (including mortgage recording taxes,
documentary stamp taxes and intangibles taxes) owing by it, except for such
taxes (i) which are not yet delinquent or (ii) that are being contested in good
faith and by proper proceedings, and against

64



--------------------------------------------------------------------------------



 



which adequate reserves are being maintained in accordance with GAAP. No Credit
Party is aware of any proposed material tax assessments against any Credit Party
or any of its Subsidiaries.
     6.12 Compliance with Law.
     Each Credit Party and each of its Subsidiaries is in compliance with all
material Requirements of Law (including, without limitation, Environmental Laws
and ERISA) and all material orders, writs, injunctions and decrees applicable to
it, or to its properties.
     6.13 Licenses, etc.
     Each Credit Party and each of its Subsidiaries has obtained, and holds in
full force and effect, all franchises, licenses, permits, certificates,
authorizations, qualifications, accreditations, easements, rights of way,
intellectual property rights and other rights, consents and approvals which are
necessary for the operation of its business as presently conducted, except for
such exceptions as would not have or would not reasonably be expected to have a
Material Adverse Effect.
     6.14 Title to Properties.
     Each Credit Party, and each of its Subsidiaries, is the owner of, and has
good and marketable title to, or has a valid license or lease to use, all of its
properties and assets (except for minor defects in title, licenses or leases
that do not materially interfere with its ability to conduct its business or to
utilize its properties or assets for their intended purposes) and none of such
properties or assets is subject to any Liens other than Permitted Liens.
     6.15 Insurance.
     The properties of each Credit Party and each of its Subsidiaries are
insured with financially sound and reputable insurance companies that are not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks, as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Credit Parties
or their Subsidiaries operate.
     6.16 Use of Proceeds.
     The proceeds of the Loans will be used solely for the purposes specified in
Section 7.10. No proceeds of the Loans will be used for the Acquisition of
another Person unless such Acquisition is a Permitted Acquisition.
     6.17 Government Regulation.
     (a) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the

65



--------------------------------------------------------------------------------



 



meaning of Regulation U), or extending credit for the purpose of purchasing or
carrying margin stock. Following the application of the proceeds of each Loan or
drawing under each Letter of Credit, not more than 25% of the value of the
assets (either of the applicable Borrower only or of the Borrower and its
Subsidiaries on a consolidated basis) will be margin stock.
     (b) No Credit Party (i) is a “holding company,” or a “subsidiary company”
of a “holding company,” or an “affiliate” of a “holding company” or of a
“subsidiary company” of a “holding company,” within the meaning of the Public
Utility Holding Company Act of 1935, or (ii) is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.
     6.18 No Burdensome Restrictions.
     No Credit Party nor any of its Subsidiaries is a party to any agreement or
instrument or subject to any other obligation or any charter or corporate
restriction or any provision of any applicable law, rule or regulation which,
individually or in the aggregate, would have or would reasonably be expected to
have a Material Adverse Effect.
     6.19 ERISA.
     Except as would not result in or would not reasonably be expected to result
in a Material Adverse Effect:
     (a) (i) No ERISA Event has occurred, and, to the best knowledge of the
Credit Parties, each of their Subsidiaries and each ERISA Affiliate, no event or
condition has occurred or exists as a result of which any ERISA Event could
reasonably be expected to occur, with respect to any Plan; (ii) no “accumulated
funding deficiency,” as such term is defined in Section 302 of ERISA and
Section 412 of the Code, whether or not waived, has occurred with respect to any
Plan and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan; (iii) each Plan has been maintained, operated, and funded in compliance
with its own terms and in material compliance with the provisions of ERISA, the
Code, and any other applicable federal or state laws; (iv) each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Credit Parties, each of their Subsidiaries and each ERISA
Affiliate, nothing has occurred which would prevent, or cause the loss of, such
qualification; and (v) no Lien in favor or the PBGC or a Plan has arisen or is
reasonably likely to arise on account of any Plan.
     (b) The actuarial present value of all “benefit liabilities” (as defined in
Section 4001(a)(16) of ERISA), whether or not vested, under each Single Employer
Plan, as of the

66



--------------------------------------------------------------------------------



 



last annual valuation date prior to the date on which this representation is
made or deemed made (determined, in each case, in accordance with Financial
Accounting Standards Board Statement 87, utilizing the actuarial assumptions
used in such Plan’s most recent actuarial valuation report), did not exceed as
of such valuation date the fair market value of the assets of such Plan
allocated to such accrued liabilities.
     (c) No Credit Party nor any Subsidiary of a Credit Party nor any ERISA
Affiliate has incurred, or, to the best of each such party’s knowledge, is
reasonably expected to incur, any liability under Title IV of ERISA with respect
to any Single Employer Plan, or any withdrawal liability under ERISA to any
Multiemployer Plan or Multiple Employer Plan. No Credit Party nor any Subsidiary
of a Credit Party nor any ERISA Affiliate would become subject to any withdrawal
liability under ERISA if any such party were to withdraw completely from all
Multiemployer Plans and Multiple Employer Plans as of the valuation date most
closely preceding the date on which this representation is made or deemed made.
No Credit Party nor any Subsidiary of a Credit Party nor any ERISA Affiliate has
received any notification that any Multiemployer Plan is in reorganization
(within the meaning of Section 4241 of ERISA), is insolvent (within the meaning
of Section 4245 of ERISA), or has been terminated (within the meaning of Title
IV of ERISA), and no Multiemployer Plan is, to the best of each such Person’s
knowledge, reasonably expected to be in reorganization, insolvent, or
terminated. No Credit Party nor any Subsidiary of a Credit Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.
     (d) No prohibited transaction (within the meaning of Section 406 of ERISA
or Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or may subject a Credit Party, any
Subsidiary of a Credit Party or any ERISA Affiliate to any liability under
Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or
under any agreement or other instrument pursuant to which a Credit Party, any
Subsidiary of a Credit Party or any ERISA Affiliate has agreed or is required to
indemnify any person against any such liability. There are no pending or, to the
best knowledge of the Credit Parties, each of their Subsidiaries and each ERISA
Affiliate, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect.

67



--------------------------------------------------------------------------------



 



     (e) No Credit Party nor any Subsidiary of a Credit Party nor any ERISA
Affiliate has any material liability with respect to “expected post-retirement
benefit obligations” within the meaning of the Financial Accounting Standards
Board Statement 106. Each Plan that is a welfare plan (as defined in
Section 3(1) of ERISA) to which Sections 601-609 of ERISA and Section 4980B of
the Code apply has been administered in compliance in all material respects with
such sections.
     6.20 Environmental Matters.
     (a) Except as would not result in or would not reasonably be expected to
result in a Material Adverse Effect:
     (i) Each of the real properties owned, leased or operated by a Credit Party
or any of its Subsidiaries (the “Real Properties”) and all operations at the
Real Properties are in compliance with all applicable Environmental Laws, and
there is no violation of any Environmental Law with respect to the Real
Properties or the businesses operated by the Credit Parties or any of their
Subsidiaries (the “Businesses”), and there are no conditions relating to the
Businesses or Real Properties that would reasonably be expected to give rise to
liability under any applicable Environmental Laws.
     (ii) No Credit Party nor any of its Subsidiaries has received any written
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
Hazardous Materials or compliance with Environmental Laws with regard to any of
the Real Properties or the Businesses, nor, to the knowledge of a Credit Party
or any of its Subsidiaries, is any such notice being threatened.
     (iii) Hazardous Materials have not been transported or disposed of from the
Real Properties, or generated, treated, stored or disposed of at, on or under
any of the Real Properties or any other location, in each case by, or on behalf
or with the permission of, a Credit Party or any of its Subsidiaries in a manner
that would give rise to liability under any applicable Environmental Laws.
     (iv) No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of a Credit Party or any of its Subsidiaries,
threatened, under any Environmental Law to which a Credit Party or any of its
Subsidiaries is or will be named as a party, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any
Environmental Law with respect to a Credit Party or any of its Subsidiaries, the
Real Properties or the Businesses.

68



--------------------------------------------------------------------------------



 



     (v) There has been no release (including, without limitation, disposal) or
threat of release of Hazardous Materials at or from the Real Properties, or
arising from or related to the operations of a Credit Party or any of its
Subsidiaries in connection with the Real Properties or otherwise in connection
with the Businesses where such release constituted a violation of, or would give
rise to liability under, any applicable Environmental Laws.
     (vi) None of the Real Properties contains, or has previously contained, any
Hazardous Materials at, on or under the Real Properties in amounts or
concentrations that, if released, constitute or constituted a violation of, or
could give rise to liability under, Environmental Laws.
     (vii) No Credit Party, nor any of its Subsidiaries, has assumed any
liability of any Person (other than another Credit Party, or one of its
Subsidiaries) under any Environmental Law.
     (b) The Credit Parties and its Subsidiaries have adopted procedures that
are designed to (i) ensure that such Credit Party or Subsidiary, any of its
operations and each of the Real Properties complies with applicable
Environmental Laws and (ii) minimize any liabilities or potential liabilities
that each Credit Party or Subsidiary, any of its operations and each of the Real
Properties may have under applicable Environmental Laws.
     6.21 Intellectual Property.
     Each Credit Party and each of its Subsidiaries owns, or has the legal right
to use, all patents, trademarks, tradenames, copyrights, technology, know-how
and processes (the “Intellectual Property”) necessary for each of them to
conduct its business as currently conducted, except where failure to own or have
such legal right to use would not have or would not reasonably be expected to
have a Material Adverse Effect. No claim has been asserted and is pending by any
Person challenging or questioning the use of any Intellectual Property owned by
any Credit Party or any of its Subsidiaries or that any Credit Party or any of
its Subsidiaries has a right to use or the validity or effectiveness of any such
Intellectual Property, nor does any Credit Party or any of its Subsidiaries have
knowledge of any such claim, and, to the knowledge of the Credit Parties and
their Subsidiaries, the use of any Intellectual Property by the Credit Parties
and their Subsidiaries does not infringe on the rights of any Person, except for
such claims and infringements that in the aggregate, would not have or would not
reasonably be expected to have a Material Adverse Effect.
     6.22 Subsidiaries.
     Set forth on Schedule 6.22 is a complete and accurate list of all
Subsidiaries of each Credit Party. Schedule 6.22 may be updated from time to
time by the Borrower by giving written notice thereof to the Administrative
Agent.

69



--------------------------------------------------------------------------------



 



     6.23 Solvency.
     Each Credit Party is and, after consummation of the transactions
contemplated by this Credit Agreement, will be Solvent.
     6.24 Indebtedness.
     The Credit Parties and their Subsidiaries have no Indebtedness other than
Indebtedness permitted by Section 8.1.
     6.25 Investments; Liens.
     All Investments of each Credit Party and its Subsidiaries are Permitted
Investments. All Liens on the property or assets of the Credit Parties and their
Subsidiaries are Permitted Liens.
     6.26 Force Majeure.
     Since the date of the financial statements delivered in accordance with
Section 5.1(d) or, if later, the date of the most recent financial statements
delivered in accordance with Section 7.1(a) or Section 7.1(b), no event or
condition has occurred that results from fire or other casualty, strike, lockout
or other labor disruption, embargo, sabotage, confiscation, condemnation, riot,
civil disturbance, activity of armed forces or act of God that has had or would
reasonably be expected to have a Material Adverse Effect.
SECTION 7
AFFIRMATIVE COVENANTS
     Each Credit Party hereby covenants and agrees that so long as this Credit
Agreement is in effect and until the Loans and LOC Obligations, together with
interest and fees and other obligations then due and payable hereunder, have
been paid in full and the Commitments and Letters of Credit hereunder shall have
terminated:
     7.1 Information Covenants.
     The Credit Parties will furnish, or cause to be furnished, to the
Administrative Agent (for further distribution to the Lenders):
     (a) Annual Financial Statements. As soon as available, and in any event
within 90 days after the close of each fiscal year of the Borrower, a
consolidated balance sheet and income statement of the Borrower and its
Subsidiaries, as of the end of such fiscal year, together with related
consolidated statements of operations, retained earnings, changes in

70



--------------------------------------------------------------------------------



 



shareholders’ equity and cash flows for such fiscal year, setting forth in
comparative form consolidated figures for the preceding fiscal year, all such
consolidated financial information described above to be in reasonable form and
detail and audited by independent certified public accountants of recognized
national standing reasonably acceptable to the Administrative Agent and whose
opinion shall be to the effect that such financial statements have been prepared
in accordance with GAAP and shall not be limited as to the scope of the audit or
qualified in any manner.
     (b) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the close of each of the first three fiscal quarters of the
Borrower, an unaudited consolidated balance sheet and income statement of the
Borrower and its Subsidiaries, as of the end of such fiscal quarter, together
with related consolidated statements of operations and consolidated statements
of retained earnings and of cash flows for such fiscal quarter in each case
setting forth in comparative form consolidated figures for the corresponding
period of the preceding fiscal year, all such financial information described
above to be in reasonable form and detail and reasonably acceptable to the
Administrative Agent, and accompanied by a certificate of an Authorized Officer
of the Borrower to the effect that such quarterly financial statements fairly
present in all material respects the consolidated financial condition of the
Borrower and its Subsidiaries and have been prepared in accordance with GAAP,
subject to changes resulting from audit and normal year-end audit adjustments.
     (c) Officer’s Certificate. At the time of delivery of the financial
statements provided for in Sections 7.1(a) and 7.1(b) above, a certificate of an
Authorized Officer of the Borrower substantially in the form of Exhibit 7.1(c),
(i) demonstrating compliance with the financial covenants contained in
Section 7.2 by calculation thereof as of the end of each such fiscal period,
(ii) demonstrating compliance with any other terms of this Credit Agreement as
reasonably requested by the Administrative Agent, (iii) stating that no Default
or Event of Default exists, or if any Default or Event of Default does exist,
specifying the nature and extent thereof and what action the Borrower proposes
to take with respect thereto and (iv) calculating the Adjusted Leverage Ratio as
of the end of such fiscal period.
     (d) Annual Business Plan and Budgets. Within 90 days after the end of each
fiscal year of the Borrower, an annual business plan and budget (including
budgeted Capital Expenditures) of the Borrower and its Subsidiaries on a
consolidated basis containing, among other things, pro forma financial
projections for the next fiscal year (including income statements, balance
sheets and cash flow statements).
     (e) Reports. Promptly upon transmission or receipt thereof, (a) copies of
any filings and registrations with, and reports to or from, the Securities and
Exchange Commission, or any successor agency, and copies of all financial
statements, proxy statements, notices and reports as a Credit Party or any of
its Subsidiaries shall send to its shareholders generally and (b) upon the
written request of the Administrative Agent, all

71



--------------------------------------------------------------------------------



 



reports and written information to and from the United States Environmental
Protection Agency, or any state or local agency responsible for environmental
matters, the United States Occupational Safety and Health Administration, or any
state or local agency responsible for health and safety matters, or any
successor agencies or authorities concerning environmental, health or safety
matters.
     (f) Accountant’s Certificate. Within the period for delivery of the annual
financial statements provided in Section 7.1(a), a certificate of the
accountants conducting the annual audit stating that they have reviewed this
Credit Agreement and stating further whether, in the course of their audit, they
have become aware that the Borrower is not in compliance with any of the
affirmative or negative covenants set forth in Section 7 or Section 8 of this
Credit Agreement, insofar as such covenants relate to accounting matters or are
calculated based upon audited financial information.
     (g) Auditor’s Reports. Promptly upon receipt thereof, a copy of any other
report or “management letter” submitted or presented by independent accountants
to any Credit Party or any of its Subsidiaries in connection with any annual,
interim or special audit of the books of such Person.
     (h) Notices. Upon a Credit Party obtaining knowledge thereof, the Borrower
will give written notice to the Administrative Agent promptly (and in any event
within two Business Days) of (a) the occurrence of an event or condition
consisting of a Default or Event of Default, specifying the nature and existence
thereof and what action the Borrower proposes to take with respect thereto,
(b) the occurrence of any of the following with respect to any Credit Party or
any of its Subsidiaries (i) the pendency or commencement of any litigation,
arbitration or governmental proceeding against a Credit Party or any of its
Subsidiaries which, if adversely determined, would have or would reasonably be
expected to have a Material Adverse Effect, (ii) material non-compliance with,
or the institution of any proceedings against a Credit Party or any of its
Subsidiaries with respect to, or the receipt of written notice by such Person of
potential liability or responsibility for violation, or alleged violation of,
any Requirement of Law (including, without limitation, Environmental Laws) the
violation of which would have or would reasonably be expected to have a Material
Adverse Effect and (iii) non-compliance with any contractual obligation of a
Credit Party or any of its Subsidiaries which would have or would reasonably be
expected to have a Material Adverse Effect and (c) any change to the financial
information used to calculate the Adjusted Leverage Ratio for the most recently
occurring Calculation Date that would have the effect of changing the existing
Pricing Level pursuant to the definition of “Applicable Percentage” set forth in
Section 1.1.
     (i) ERISA. Upon a Credit Party, any Subsidiary of a Credit Party or any
ERISA Affiliate obtaining knowledge thereof, such Person shall give written
notice to the Administrative Agent and each of the Lenders promptly (and in any
event within two Business Days) of: (i) any event or condition, including, but
not limited to, any Reportable

72



--------------------------------------------------------------------------------



 



Event, that constitutes, or might reasonably lead to, an ERISA Event; (ii) with
respect to any Multiemployer Plan, the receipt of notice as prescribed in ERISA
or otherwise of any withdrawal liability assessed against a Credit Party, any
Subsidiary of a Credit Party or any ERISA Affiliate, or of a determination that
any Multiemployer Plan is in reorganization or insolvent (both within the
meaning of Title IV of ERISA); (iii) the failure to make full payment on or
before the due date (including extensions) thereof of all amounts which a Credit
Party, any Subsidiary of a Credit Party or any ERISA Affiliate is required to
contribute to each Plan pursuant to its terms and as required to meet the
minimum funding standard set forth in ERISA and the Code with respect thereto;
or (iv) any change in the funding status of any Plan that could have a Material
Adverse Effect; in each case together with a description of any such event or
condition or a copy of any such notice and a statement by an Authorized Officer
of the Borrower briefly setting forth the details regarding such event,
condition, or notice, and the action, if any, which has been or is being taken
or is proposed to be taken by such Person with respect thereto. Promptly upon
request, the Credit Parties shall furnish the Administrative Agent and the
Lenders with such additional information concerning any Plan as may be
reasonably requested, including, but not limited to, copies of each annual
report/return (Form 5500 series), as well as all schedules and attachments
thereto required to be filed with the Department of Labor and/or the Internal
Revenue Service pursuant to ERISA and the Code, respectively, for each “plan
year” (within the meaning of Section 3(39) of ERISA).
     (j) Environmental. During the existence of an Event of Default, and upon
the written request of the Administrative Agent, the Credit Parties will furnish
or cause to be furnished to the Administrative Agent, at the Credit Parties’
expense, a report of an environmental assessment of reasonable scope, form and
depth, including, where appropriate, invasive soil or groundwater sampling, by a
consultant reasonably acceptable to the Administrative Agent regarding any
release or threat of release of Hazardous Materials on any property owned,
leased or operated by a Credit Party and the compliance by the Credit Parties
with Environmental Laws. If the Credit Parties fail to deliver such an
environmental report within seventy-five (75) days after receipt of such written
request, then the Administrative Agent may arrange for same, and the Credit
Parties hereby grant to the Administrative Agent and its representatives access
to the Real Properties and a license of a scope reasonably necessary to
undertake such an assessment (including, where appropriate, invasive soil or
groundwater sampling). The reasonable cost of any assessment arranged for by the
Administrative Agent pursuant to this provision will be payable by the Credit
Parties on demand.
     (k) Other Information. With reasonable promptness upon any such request,
such other information regarding the business, properties or financial condition
of the Credit Parties and their Subsidiaries as the Administrative Agent or any
Lender may reasonably request.

73



--------------------------------------------------------------------------------



 



     7.2 Financial Covenants.
     (a) Tangible Net Worth. Tangible Net Worth shall at all times be greater
than or equal to the sum of (i) $219,000,000 plus (ii) 25% of Net Income
(without deduction for losses) earned for each fiscal quarter of the Borrower
(beginning with the quarter ending September 30, 2004) including the most recent
fiscal quarter ending prior to the date of determination plus (iii) 50% of the
amount of Net Cash Proceeds from any Equity Issuance occurring from the
Effective Date to the last day of the most recent fiscal quarter ending prior to
the date of determination.
     (b) Leverage Ratio. The Leverage Ratio, as of the last day of each fiscal
quarter of the Borrower, shall be less than or equal to 2.25 to 1.0.
     (c) Interest Coverage Ratio. The Interest Coverage Ratio, as of the last
day of each fiscal quarter of the Borrower, shall be greater than or equal to
4.0 to 1.0.
     7.3 Preservation of Existence and Franchises.
     Each of the Credit Parties will, and will cause its Subsidiaries to, do all
things necessary to preserve and keep in full force and effect its existence and
all material rights, franchises, intellectual property and authority except as
permitted by Section 8.5.
     7.4 Books and Records.
     Each of the Credit Parties will, and will cause its Subsidiaries to, keep
complete and accurate books and records of its transactions in accordance with
GAAP (including the establishment and maintenance of appropriate reserves).
     7.5 Compliance with Law.
     Each of the Credit Parties will, and will cause its Subsidiaries to, comply
with all material Requirements of Law, and all material restrictions imposed by
all Governmental Authorities, applicable to it and its property (including,
without limitation, Environmental Laws and ERISA).
     7.6 Payment of Taxes and Other Indebtedness.
     Each of the Credit Parties will, and will cause its Subsidiaries to, pay,
settle or discharge (a) all material taxes, assessments and governmental charges
or levies imposed upon it, or upon its income or profits, or upon any of its
properties, before they shall become delinquent, (b) all lawful claims
(including claims for labor, materials and supplies) which, if unpaid, might
give rise to a Lien upon any of its properties, and (c) all of its other
Indebtedness as it shall become due (to the extent such repayment is not
otherwise prohibited by this Credit Agreement); provided, however,

74



--------------------------------------------------------------------------------



 



that a Credit Party shall not be required to pay any such tax, assessment,
charge, levy, claim or Indebtedness which is being contested in good faith by
appropriate proceedings and as to which adequate reserves therefor have been
established in accordance with GAAP, unless the failure to make any such payment
(i) would give rise to an immediate right to foreclose or collect on a Lien
securing such amounts or (ii) would have or would reasonably be expected to have
a Material Adverse Effect.
     7.7 Insurance.
     Each of the Credit Parties will, and will cause each of its Subsidiaries
to, at all times maintain in full force and effect insurance (including
liability, casualty and business interruption insurance) with reputable national
companies that are not Affiliates of the Borrower, in such amounts, covering
such risks and liabilities and with such deductibles and self-insurance
retentions as are in accordance with normal industry practice; provided that the
Borrower may maintain a program of self-insurance with respect to products
liability and worker’s compensation liability.
     7.8 Maintenance of Property.
     Each of the Credit Parties will, and will cause its Subsidiaries to,
maintain and preserve its properties and equipment in good repair, working order
and condition, normal wear and tear and damages from casualty excepted, and will
make, or cause to be made, in such properties and equipment from time to time
all repairs, renewals, replacements, extensions, additions, betterments and
improvements thereto as may be needed or proper, to the extent and in the manner
customary for companies in similar businesses.
     7.9 Performance of Obligations.
     Each of the Credit Parties will, and will cause its Subsidiaries to,
perform in all material respects all of its obligations under the terms of all
material contracts, agreements, indentures, mortgages, security agreements or
other debt instruments to which it is a party or by which it or its properties
may be bound.
     7.10 Use of Proceeds.
     The Credit Parties will use the proceeds of the Loans solely (a) to repay
Indebtedness of the Borrower identified in Section 5.1(g), (b) to provide
working capital for the Borrower and (c) for general corporate purposes of the
Borrower. The Borrower will use the Letters of Credit solely for the purposes
set forth in Section 2.2(a).
     7.11 Audits/Inspections.
     Upon reasonable notice and during normal business hours, at the Credit
Parties’ expense, each Credit Party will, and will cause each of its
Subsidiaries to, permit representatives appointed

75



--------------------------------------------------------------------------------



 



by the Administrative Agent or any Lender, including, without limitation,
independent accountants, agents, attorneys and appraisers to visit and inspect
such Credit Party’s or Subsidiary’s property, including its books and records,
its accounts receivable and inventory, its facilities and its other business
assets, and to make photocopies or photographs thereof and to write down and
record any information such representative obtains and shall permit the
Administrative Agent, any Lender or its representatives to investigate and
verify the accuracy of information provided to the Administrative Agent or the
Lenders and to discuss all such matters with the officers, employees and
representatives of the Credit Parties and/or their Subsidiaries; provided
however that, unless an Event of Default shall exist and be continuing, the
Administrative Agent and the Lenders shall not, in the aggregate, exercise their
rights under this Section 7.11 more than two times during any calendar year and
only one such time shall be at the Credit Parties’ expense. Notwithstanding the
foregoing, no information protected by an attorney-client privilege shall be
required to be disclosed pursuant to this Section 7.11; provided however that in
the event any Credit Party claims that any materials requested for review,
investigation or discussion by the Administrative Agent or any Lender, or any of
its representatives pursuant to this Section 7.11 is protected by an
attorney-client privilege, then such Credit party shall (a) provide the
Administrative Agent or such Lender with a reasonably acceptable basis for the
assertion of the privilege, (b) remove or redact only those portions of the
materials deemed to be privileged and (c) reasonably cooperate with the
Administrative Agent or such Lender to determine a method by which the
information which the Administrative Agent or such Lender reasonably deemed
necessary to review, investigate or discuss may be obtained by the
Administrative Agent in an alternative method which will not jeopardize any
attorney-client privilege.
     7.12 Additional Credit Parties.
     At the time any Person becomes a Domestic Subsidiary, the Borrower shall so
notify the Administrative Agent and promptly thereafter (but in any event within
30 days) shall cause such Person to (a) execute a Joinder Agreement in
substantially the same form as Exhibit 7.12, (b) deliver such other
documentation as the Administrative Agent may reasonably request in connection
with the foregoing, including, without limitation, certified resolutions and
other organizational and authorizing documents of such Person and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to above), all in form, content and scope reasonably satisfactory to
the Administrative Agent and (c) update such schedules to the Credit Agreement
as appropriate to reflect the joinder of such new Domestic Subsidiary.

76



--------------------------------------------------------------------------------



 



SECTION 8
NEGATIVE COVENANTS
     Each Credit Party hereby covenants and agrees that so long as this Credit
Agreement is in effect and until the Loans and LOC Obligations, together with
interest, fees and other obligations then due and payable hereunder, have been
paid in full and the Commitments and Letters of Credit hereunder shall have
terminated:
     8.1 Indebtedness.
     Subject to Section 8.2, no Credit Party will, nor will it permit any of its
Subsidiaries to, contract, create, incur, assume or permit to exist any
Indebtedness, other than:
     (a) Indebtedness arising under this Credit Agreement and the other Credit
Documents;
     (b) Indebtedness in respect of current accounts payable and accrued
expenses incurred in the ordinary course of business and to the extent not
current, accounts payable and accrued expenses that are subject to bona fide
dispute and against which adequate reserves have been established in accordance
with GAAP;
     (c) Indebtedness owing by a Credit Party to another Credit Party;
     (d) purchase money Indebtedness (including Capital Leases) to finance the
purchase of fixed assets (including equipment); provided that (i) the sum of
(A) the total amount of all such Indebtedness outstanding for the Credit Parties
and their Subsidiaries plus (B) the aggregate amount of Synthetic Leases
outstanding pursuant to clause (e) below shall not exceed an aggregate principal
amount of $30,000,000 at any one time outstanding; (ii) such Indebtedness when
incurred shall not exceed the purchase price of the asset(s) financed; and
(iii) no such Indebtedness shall be refinanced for a principal amount in excess
of the principal balance outstanding thereon at the time of such refinancing;
     (e) Indebtedness comprised of Synthetic Leases; provided that the sum of
(i) the total amount of all such Indebtedness for the Credit Parties and their
Subsidiaries outstanding plus (ii) the aggregate amount of purchase money
Indebtedness outstanding pursuant to clause (d) above shall not exceed an
aggregate principal amount of $30,000,000 at any one time outstanding.
     (f) Indebtedness owing by a Foreign Subsidiary to another Foreign
Subsidiary or to a Credit Party;

77



--------------------------------------------------------------------------------



 



     (g) Indebtedness of the Foreign Subsidiaries in addition to clause
(f) above in an amount not to exceed $25,000,000 in the aggregate at any one
time outstanding;
     (h) reimbursement obligations with respect to draws under letters of credit
issued to (i) provide for, or to ensure, the payment of the purchase prices of
goods acquired by a Credit Party or any of its Subsidiaries or (ii) support
obligations of a Credit Party or any of its Subsidiaries provided that such
reimbursement obligations are paid in full on the dates the financial
institutions that issued such letters of credit pay the draws;
     (i) Guaranty Obligations permitted by Section 8.2;
     (j) Indebtedness evidenced by Hedging Agreements entered into in the
ordinary course of business and not for speculative purposes;
     (k) Indebtedness set forth on Schedule 8.1(k); and
     (l) other unsecured Funded Debt of a Credit Party; provided that the
principal amount of such unsecured Funded Debt, if deemed included in the
calculation of the Leverage Ratio as of the last day of the most recently ended
fiscal quarter, would not cause the Leverage Ratio to exceed 2.25 to 1.0 on such
date.
     8.2 Guaranty Obligations.
     Notwithstanding anything in Section 8.1 to the contrary, no Credit Party
will, nor will it permit its Subsidiaries to contract, create, incur, assume or
permit to exist any Guaranty Obligation other than:
     (a) the obligation of such Person to purchase the property of another
Person from a creditor of such other Person who has repossessed such property as
a result of a default by such other Person under a dealer floor-plan financing
arrangement with such creditor, pursuant to those repurchase agreements existing
on the Closing Date as set forth on Schedule 8.2(a);
     (b) Guaranty Obligations of any Subsidiary of the Borrower with respect to
any Hedging Agreement entered into by the Borrower with a Lender or an Affiliate
of a Lender;
     (c) Guaranty Obligations of any Subsidiary of the Borrower with respect to
any letter of credit that is issued by a Lender or an Affiliate of a Lender for
the account of the Borrower;
     (d) the liability, or potential liability, of (i) PAI as a general partner
of Acceptance Partnership and (ii) the Borrower and PAI consisting of
obligations to make capital contributions, in an amount not to exceed the sum of
(A) the existing obligations set

78



--------------------------------------------------------------------------------



 



forth on Schedule 8.2(d) plus (B) an additional $30,000,000 incurred during the
term of this Credit Agreement; and
     (e) obligations under the Revolving Program Agreement; provided that the
Polaris Participation Fee Shortfall Obligations shall not exceed $60,000,000, in
the aggregate, at any one time; and
     (f) other Guaranty Obligations of the Credit Parties in an aggregate amount
not to exceed $15,000,000.
     8.3 Liens.
     No Credit Party will, nor will it permit its Subsidiaries to, contract,
create, incur, assume or permit to exist any Lien with respect to any of its
property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or after acquired, other than Permitted Liens.
     8.4 Nature of Business.
     No Credit Party will, nor will it permit its Subsidiaries to, alter the
character of its business from that conducted as of the Closing Date or engage
in any business other than the business conducted as of the Effective Date and
activities which are substantially similar or related thereto.
     8.5 Consolidation and Merger.
     No Credit Party will, nor will it permit any Subsidiary to, enter into any
transaction of merger or consolidation or liquidate, wind up or dissolve itself,
or suffer any such liquidation, wind-up or dissolution; provided that a Credit
Party or a Subsidiary of a Credit Party may merge or consolidate with or into
another Person if the following conditions are satisfied:
     (a) the Administrative Agent is given prior written notice of such action;
     (b) if the merger or consolidation involves a Credit Party, the surviving
entity of such merger or consolidation shall either (i) be such Credit Party or
(ii) be a Subsidiary of the Borrower and expressly assumes in writing all of the
obligations of such Credit Party under the Credit Documents; provided that if
the transaction is between the Borrower and another Person, the Borrower must be
the surviving entity;
     (c) the Credit Parties execute and deliver such documents, instruments and
certificates as the Administrative Agent may request;
     (d) immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing; and

79



--------------------------------------------------------------------------------



 



     (e) the Borrower delivers to the Administrative Agent an officer’s
certificate stating that such consolidation or merger, and any written agreement
entered into in connection therewith, comply with this Section 8.5.
     8.6 Sale or Lease of Assets.
     No Credit Party will, nor will it permit its Subsidiaries to, convey, sell,
lease, transfer or otherwise voluntarily dispose of, in one transaction or a
series of transactions, all or any part of its business or assets whether now
owned or hereafter acquired, including, without limitation, inventory,
receivables, equipment, real property interests (whether owned or leasehold) and
securities, other than a sale, lease, transfer or other disposal (a) by a Credit
Party of any or all of its assets to another Credit Party; (b) of inventory in
the ordinary course of business; (c) of obsolete, slow-moving, idle or worn-out
assets no longer used or useful in the business of such Credit Party or the
trade-in of equipment for equipment in better condition or of better quality;
(d) which constitutes a Permitted Investment in the ordinary course of business;
(e) by PAI of its partnership interest in Acceptance Partnership if required by
Section 3.4 of the Acceptance Partnership Agreement (without regard to any
amendment of such section); (f) of accounts receivable pursuant to the financing
contracts set forth on Schedule 8.6 or any replacement arrangement with the same
economic effect; and (g) of assets of the Credit Parties and their Subsidiaries
after the Closing Date, in addition to those permitted above in this Section
8.6; provided that (i) the transfer is for fair market value, (ii) no Default or
Event of Default exists either prior to or after giving effect thereto and
(iii) after giving effect thereto, the aggregate amount of all such transfers
during the term of this Credit Agreement, calculated on a net book value basis,
does not exceed ten percent (10%) of Total Assets, as determined on the last day
of the most recently ended fiscal year of the Borrower.
     8.7 Sale Leasebacks.
     No Credit Party will, nor will it permit its Subsidiaries to, directly or
indirectly become or remain liable as lessee or as guarantor or other surety
with respect to any lease of any property (whether real or personal or mixed),
whether now owned or hereafter acquired, (a) which such Credit Party or its
Subsidiary has sold or transferred or is to sell or transfer to any other Person
other than a Credit Party or (b) which such Credit Party or its Subsidiary
intends to use for substantially the same purpose as any other property which
has been sold or is to be sold or transferred by such Credit Party to any Person
in connection with such lease, other than such transactions permitted by the
Required Lenders.
     8.8 Investments.
     No Credit Party will, nor will it permit its Subsidiaries to, make or
permit to exist any Investments except for Permitted Investments.

80



--------------------------------------------------------------------------------



 



     8.9 Foreign Subsidiaries.
     No Credit Party will, nor will it permit its Subsidiaries to, permit the
aggregate amount of assets owned by the Foreign Subsidiaries, at any one time,
to constitute more than twenty percent (20%) of Total Assets.
     8.10 Transactions with Affiliates.
     No Credit Party will, nor will it permit its Subsidiaries to, enter into
any transaction or series of transactions, whether or not in the ordinary course
of business, with any officer, director, shareholder, Subsidiary or Affiliate
other than the normal compensation, indemnification and reimbursement of
expenses of officers, employees and directors and transactions on terms and
conditions substantially as favorable as would be obtainable in a comparable
arm’s-length transaction with a Person other than an officer, director,
shareholder, Subsidiary or Affiliate.
     8.11 Fiscal Year; Accounting; Organizational Documents.
     No Credit Party will, nor will it permit its Subsidiaries to, (a) change
its fiscal year, (b) change its accounting procedures, except as a result of
changes in GAAP and in accordance with Section 1.3 or (c) in any manner that
would reasonably be likely to adversely affect the rights of the Lenders, change
its organizational or governing documents.
     8.12 No Limitations.
     No Credit Party will, nor will it permit its Subsidiaries to, directly or
indirectly, create or otherwise cause, incur, assume, suffer or permit to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of any such Person to (a) pay dividends or make any other distribution
on any of such Person’s Capital Stock, (b) pay any Indebtedness owed to any
other Credit Party, (c) make loans or advances to any other Credit Party or (d)
transfer any of its property to any other Credit Party, except for encumbrances
or restrictions existing under or by reason of (i) customary non-assignment
provisions in any lease governing a leasehold interest and (ii) this Credit
Agreement and the other Credit Documents.
     8.13 No Other Negative Pledges.
     No Credit Party will, nor will it permit its Subsidiaries to, enter into,
assume or become subject to any agreement prohibiting or otherwise restricting
the creation or assumption of any Lien upon its properties or assets, whether
now owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for some other obligation except as set forth in
the Credit Documents.

81



--------------------------------------------------------------------------------



 



     8.14 PAI Assets.
     No Credit Party will, nor will it permit any Subsidiary to, allow PAI to
own any assets other than equity interests in Acceptance Partnership and
dividends or other distributions derived therefrom; provided that PAI shall
transfer any such dividends or distributions to Polaris Industries Inc. or the
Borrower within 15 Business Days of receipt.
SECTION 9
EVENTS OF DEFAULT
     9.1 Events of Default.
     An Event of Default shall exist upon the occurrence, and during the
continuation, of any of the following specified events (each an “Event of
Default”):
     (a) Payment. Any Credit Party shall default in the payment (i) when due of
any principal of any of the Loans or any reimbursement obligation arising from
drawings under Letters of Credit or (ii) within three Business Days of when due
of any interest on the Loans or any fees or other amounts owing hereunder, under
any of the other Credit Documents or in connection herewith.
     (b) Representations. Any representation, warranty or statement made or
deemed to be made by any Credit Party herein, in any of the other Credit
Documents, or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove untrue in any material respect
on the date as of which it was made or deemed to have been made.
     (c) Covenants. Any Credit Party shall:
     (i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.2, 7.3, 7.5, 7.10, 7.11 or 7.12 or Section 8
inclusive;
     (ii) default in the due performance or observance by it of any term,
covenant or agreement contained in Section 7.1 and such default shall continue
unremedied for a period of five Business Days; or
     (iii) default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b) or
(c)(i) or (ii) of this Section 9.1) contained in this Credit Agreement and such
default shall continue unremedied for a period of at least 30 days after the
earlier of the President,

82



--------------------------------------------------------------------------------



 



Chief Executive Officer, Chief Financial Officer or Treasurer of the Borrower
becoming aware of such default or notice thereof given by the Administrative
Agent.
     (d) Other Credit Documents. (i) Any Credit Party shall default in the due
performance or observance of any term, covenant or agreement in any of the other
Credit Documents and such default shall continue unremedied for a period of at
least 30 days after the earlier of an officer of a Credit Party becoming aware
of such default or notice thereof given by the Administrative Agent, (ii) any
Credit Document shall fail to be in full force and effect or any Credit Party
shall so assert or (iii) any Credit Document shall fail to give the
Administrative Agent and/or the Lenders the liens, rights, powers and privileges
purported to be created by such Credit Document.
     (e) Guaranties. The Guaranty given by the Credit Parties hereunder or by
any Additional Credit Party or any provision thereof shall cease to be in full
force and effect, or any Guarantor or any Person acting by or on behalf of such
Guarantor shall deny or disaffirm such Guarantor’s obligations under such
guaranty or such Guarantor shall default in the due payment or performance of
such Guaranty.
     (f) Bankruptcy, etc. The occurrence of any of the following with respect to
a Credit Party or any of its Subsidiaries (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of a Credit Party or any of its Subsidiaries in an involuntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or appoint a receiver, liquidator, assignee, custodian,
trustee, sequestrator, administrator or similar official of a Credit Party or
any of its Subsidiaries or for any substantial part of its property or ordering
the winding up or liquidation of, or an administrator in respect of, its
affairs; or (ii) an involuntary case under any applicable bankruptcy, insolvency
or other similar law now or hereafter in effect is commenced against a Credit
Party or any of its Subsidiaries and such petition remains unstayed and in
effect for a period of 60 consecutive days; or (iii) a Credit Party or any of
its Subsidiaries shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
consent to the entry of an order for relief in an involuntary case under any
such law, or consent to the appointment or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator, administrator or similar
official of such Person or any substantial part of its property or make any
general assignment for the benefit of creditors; or (iv) a Credit Party or any
of its Subsidiaries shall fail generally, or shall admit in writing its
inability, to pay its debts as they become due or any action shall be taken by
such Person in furtherance of any of the aforesaid purposes.
     (g) Defaults under Other Agreements.
     (i) A Credit Party or any of its Subsidiaries shall default in the due
performance or observance (beyond any applicable grace period with respect

83



--------------------------------------------------------------------------------



 



thereto) of any material obligation or condition of any contract or lease to
which it is a party, including, but not limited to, any Hedging Agreement; or
     (ii) With respect to any Indebtedness in excess of $10,000,000 (other than
Indebtedness outstanding under this Credit Agreement) of a Credit Party or any
of its Subsidiaries (A) such Person shall (x) default in any payment (beyond the
applicable grace period with respect thereto, if any) with respect to any such
Indebtedness, or (y) default (after giving effect to any applicable grace
period) in the observance or performance relating to such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist, the
effect of which default or other event or condition is to cause, or permit, the
holder or holders of such Indebtedness (or trustee or agent on behalf of such
holders, if any) to require (determined without regard to whether any notice or
lapse of time is required) any such Indebtedness to become due prior to its
stated maturity; or (B) any such Indebtedness shall be declared due and payable,
or required to be prepaid other than by a regularly scheduled required
prepayment prior to the stated maturity thereof; or (C) any such Indebtedness
shall mature and remain unpaid.
     (h) Judgments. One or more judgments, orders, or decrees shall be entered
against any one or more of the Credit Parties and their Subsidiaries involving a
liability of $10,000,000 or more, in the aggregate, (to the extent not paid or
covered by insurance provided by a carrier who has acknowledged coverage) and
such judgments, orders or decrees (i) are the subject of any enforcement
proceeding commenced by any creditor or (ii) shall continue unsatisfied,
undischarged and unstayed for a period ending on the first to occur of (A) the
last day on which such judgment, order or decree becomes final and unappealable
or (B) 60 days.
     (i) ERISA. The occurrence of any of the following events or conditions: (i)
any “accumulated funding deficiency,” as such term is defined in Section 302 of
ERISA and Section 412 of the Code, whether or not waived, shall exist with
respect to any Plan, or any Lien shall arise on the assets of a Credit Party,
any Subsidiary of a Credit Party or any ERISA Affiliate in favor of the PBGC or
a Plan; (ii) an ERISA Event shall occur with respect to a Single Employer Plan,
which is, in the reasonable opinion of the Administrative Agent, likely to
result in the termination of such Plan for purposes of Title IV of ERISA;
(iii) an ERISA Event shall occur with respect to a Multiemployer Plan or
Multiple Employer Plan, which is, in the reasonable opinion of the
Administrative Agent, likely to result in (A) the termination of such Plan for
purposes of Title IV of ERISA, or (B) a Credit Party, any Subsidiary of a Credit
Party or any ERISA Affiliate incurring any liability in connection with a
withdrawal from, reorganization of (within the meaning of Section 4241 of
ERISA), or insolvency (within the meaning of Section 4245 of ERISA) of such
Plan; (iv) any prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility shall
occur which may subject a Credit Party,

84



--------------------------------------------------------------------------------



 



any Subsidiary of a Credit Party or any ERISA Affiliate to any liability under
Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or
under any agreement or other instrument pursuant to which a Credit Party, any
Subsidiary of a Credit Party or any ERISA Affiliate has agreed or is required to
indemnify any Person against any such liability; or (v) a Credit Party, any
Subsidiary of a Credit Party or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $500,000.
     (j) Ownership. There shall occur a Change of Control.
     (k) Condemnation. All or substantially all of the property of a Credit
Party or any of its Subsidiaries shall become subject to a condemnation, taking
or other appropriation action by any Governmental Authority.
     9.2 Acceleration; Remedies.
     Upon the occurrence and during the continuation of an Event of Default, the
Administrative Agent may or shall, upon the request and direction of the
Required Lenders, take the following actions without prejudice to the rights of
the Administrative Agent or any Lender to enforce its claims against the Credit
Parties, except as otherwise specifically provided for herein:
     (a) Termination of Commitments. Declare the Commitments terminated
whereupon the Commitments shall be immediately terminated.
     (b) Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans, any reimbursement obligations arising from
drawings under Letters of Credit and any and all other Indebtedness or
obligations of any and every kind owing by a Credit Party to any of the Lenders
under the Credit Documents to be due whereupon the same shall be immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Credit Parties.
     (c) Cash Collateral. Direct the Borrower to Cash Collateralize (and the
Borrower agrees that upon receipt of such notice, or upon the occurrence of an
Event of Default under Section 9.1(f), it will immediately Cash Collateralize)
all then outstanding Letters of Credit in an amount equal to the maximum
aggregate amount which may be drawn under all Letters of Credits then
outstanding. The Borrower will grant to the Administrative Agent, for the
benefit of the Issuing Lender and the Lenders, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing. The cash collateral shall be maintained in blocked, non-interest
bearing deposit accounts at Bank of America as additional security for the LOC
Obligations.

85



--------------------------------------------------------------------------------



 



     (d) Enforcement of Rights. Enforce any and all rights and interests created
and existing under the Credit Documents, including, without limitation, all
rights and remedies against a Guarantor and all rights of set-off.
Notwithstanding the foregoing, if an Event of Default specified in
Section 9.1(f) shall occur, then the Commitments shall automatically terminate
and all Loans, all reimbursement obligations under Letters of Credit, all
accrued interest in respect thereof, all accrued and unpaid fees and other
indebtedness or obligations owing to the Lenders hereunder shall immediately
become due and payable without the giving of any notice or other action by the
Administrative Agent or the Lenders, which notice or other action is expressly
waived by the Credit Parties.
Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by law, a
separate right of payment and shall be considered a separate “creditor” holding
a separate “claim” within the meaning of Section 101(5) of the Bankruptcy Code
or any other insolvency statute.
     9.3 Allocation of Payments After Event of Default.
     Notwithstanding any other provisions of this Credit Agreement, after the
occurrence and during the continuation of an Event of Default and the exercise
of remedies by the Administrative Agent or the Lenders pursuant to Section 9.2
(or after the Commitments shall automatically terminate and the Loans (with
accrued interest thereon) and all other amounts under the Credit Documents shall
automatically become due and payable in accordance with the terms of such
Section), all amounts collected or received by the Administrative Agent or any
Lender on account of amounts outstanding under any of the Credit Documents shall
be paid over or delivered as follows:
     FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable Attorney Costs) of the Administrative
Agent, the Issuing Lender or any of the Lenders in connection with enforcing the
rights of the Lenders under the Credit Documents, pro rata as set forth below;
     SECOND, to payment of any fees owed to the Administrative Agent, the
Issuing Lender or any Lender, pro rata as set forth below;
     THIRD, to the payment of all accrued interest payable to the Lenders
hereunder, pro rata as set forth below;
     FOURTH, to the payment of the outstanding principal amount of the Loans and
unreimbursed drawings under Letters of Credit, and to the payment or to Cash
Collateralize the outstanding LOC Obligations, pro rata as set forth below;

86



--------------------------------------------------------------------------------



 



     FIFTH, to all other obligations which shall have become due and payable
under the Credit Documents and not repaid pursuant to clauses “FIRST” through
“FOURTH” above;
     SIXTH, to any principal amounts outstanding under Hedging Agreements
between a Credit Party and a Lender or Affiliate of a Lender, pro rata as set
forth below; and
     SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans, and
LOC Obligations held by such Lender bears to the aggregate then outstanding
Loans and LOC Obligations, or, in the case of clause “SIXTH” above, the
proportion of then outstanding obligations under Hedging Agreements) of amounts
available to be applied; and (c) to the extent that any amounts available for
distribution pursuant to clause “FOURTH” above are attributable to the issued
but undrawn amount of outstanding Letters of Credit, such amounts shall be held
by the Administrative Agent in a cash collateral account and applied (i) first,
to reimburse the Issuing Lender from time to time for any drawings under such
Letters of Credit and (ii) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “FOURTH”,
“FIFTH” and “SIXTH” above in the manner provided in this Section 9.3.
SECTION 10
AGENCY PROVISIONS
     10.1 Appointment.
     (a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Credit Agreement and each other Credit Document and to exercise such powers
and perform such duties as are expressly delegated to it by the terms of this
Credit Agreement or any other Credit Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Credit Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary or trustee relationship with any Lender or participant, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Credit Agreement or any other Credit Document or otherwise
exist against the Administrative Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Credit
Documents with reference to the

87



--------------------------------------------------------------------------------



 



Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.
     (b) The Issuing Lender shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith until
such time (and except for so long) as the Administrative Agent may agree at the
request of the Required Lenders to act for the Issuing Lender with respect
thereto; provided, however, that the Issuing Lender shall have all of the
benefits and immunities (i) provided to the Administrative Agent in this
Section 10 with respect to any acts taken by or omissions of the Issuing Lender
in connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Section 10 included the Issuing Lender with respect to such acts or omissions,
and (ii) as additionally provided herein with respect to the Issuing Lender.
     (c) None of the Lenders identified on the facing page or signature pages of
this Credit Agreement as a “syndication agent”, “documentation agent”, “book
manager” or other title shall have any right, power, obligation, liability,
responsibility or duty under this Credit Agreement or the other Credit Documents
other than those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders so identified in deciding to
enter into this Credit Agreement or the other Credit Documents or in taking or
not taking action hereunder.
     10.2 Delegation of Duties.
     The Administrative Agent may execute any of its duties under this Credit
Agreement or any other Credit Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects with reasonable care.
     10.3 Exculpatory Provisions.
     No Agent-Related Person shall (a) be liable for any action taken or omitted
to be taken by any of them under or in connection with this Credit Agreement or
any other Credit Document or the transactions contemplated hereby (except for
its own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
any Credit Party or any officer thereof, contained herein or in any other Credit
Document, or in any

88



--------------------------------------------------------------------------------



 



certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this Credit
Agreement or any other Credit Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Credit Agreement or any other
Credit Document, or for any failure of any Credit Party or any other party to
any Credit Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Credit Agreement or any other
Credit Document, or to inspect the properties, books or records of any Credit
Party or any Affiliate thereof.
     10.4 Reliance on Communications.
     (a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Credit Party),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat each Lender as the owner of the
interests hereunder for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been delivered to the Administrative
Agent in accordance with Section 11.3(b). The Administrative Agent shall be
fully justified in failing or refusing to take any action under any Credit
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Credit Agreement
or any other Credit Document in accordance with a request or consent of the
Required Lenders or all the Lenders, if required hereunder, and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and participants, and their respective successors and assigns. Where
this Credit Agreement expressly permits or prohibits an action unless the
Required Lenders otherwise determine, the Administrative Agent shall, and in all
other instances, the Administrative Agent may, but shall not be required to,
initiate any solicitation for the consent or a vote of the Lenders.
     (b) For purposes of determining compliance with the conditions specified in
Section 5.1, each Lender that has signed this Credit Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter either sent by the Administrative Agent to such Lender
for consent, approval, acceptance or satisfaction, or required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender.

89



--------------------------------------------------------------------------------



 



     10.5 Notice of Default.
     The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Credit Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be reasonably directed by the Required Lenders in
accordance with Section 9.2; provided, however, that unless and until the
Administrative Agent has received any such direction, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interest of the Lenders.
     10.6 Non-Reliance on Administrative Agent and Other Lenders.
     Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereinafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Credit Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person or any other Lender and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Credit Parties and their respective
Affiliates, and all applicable bank or other regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Credit Agreement and to extend credit to the Borrower hereunder. Each Lender
also represents that it will, independently and without reliance upon any
Agent-Related Person or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement and the other Credit Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent herein, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Credit Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person, it being understood that the Administrative Agent shall forward to the
Lenders information it receives pursuant to Section 7.1.

90



--------------------------------------------------------------------------------



 



     10.7 Indemnification.
     Whether or not the transactions contemplated hereby are consummated, the
Lenders shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Credit Party and without limiting the
obligation of any Credit Party to do so), pro rata, and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it; provided, however, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s gross negligence or
willful misconduct; it being understood that no action taken in accordance with
the directions of the Required Lenders (or all Lenders, if applicable) shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section 10.7. Without limitation of the foregoing, each Lender shall reimburse
the Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Credit Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Credit Parties. The undertaking in this Section 10.7 shall survive termination
of the Commitments, the payment of all Obligations hereunder and the resignation
or replacement of the Administrative Agent.
     10.8 Administrative Agent in Its Individual Capacity.
     Bank of America and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Credit Parties and their respective
Affiliates as though Bank of America were not the Administrative Agent or the
Issuing Lender hereunder and without notice to or consent of the Lenders. The
Lenders acknowledge that, pursuant to such activities, Bank of America or its
Affiliates may receive information regarding any Credit Party or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Credit Party or such Affiliate) and that the Administrative Agent
shall be under no obligation to provide such information to them. With respect
to its Loans, Bank of America shall have the same rights and powers under this
Credit Agreement as any other Lender and may exercise such rights and powers as
though it were not the Administrative Agent or the Issuing Lender, and the terms
“Lender” and “Lenders” include Bank of America in its individual capacity.
     10.9 Successor Agent.
     The Administrative Agent may resign as Administrative Agent upon 30 days’
notice to the Lenders; provided that any such resignation by Bank of America
shall also constitute its

91



--------------------------------------------------------------------------------



 



resignation as Issuing Lender (other than with respect to Letters of Credit
outstanding at such time until such Letters of Credit expire or are substituted
as set forth below). If the Administrative Agent resigns under this Credit
Agreement, the Required Lenders shall appoint from among the Lenders a successor
administrative agent for the Lenders which successor administrative agent (such
appointment, absent the existence of an Event of Default, to be subject to the
consent of the Borrower, which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor administrative agent is appointed prior to
the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor administrative agent from among the Lenders. Upon the
acceptance of its appointment as successor administrative agent hereunder, the
Person acting as such successor administrative agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent, Issuing Lender
and the respective terms “Administrative Agent,” and “Issuing Lender” shall mean
such successor administrative agent, Letter of Credit issuer, and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated and the retiring Issuing Lender’s rights, powers and duties
as such shall be terminated (other than as set forth above), without any other
or further act or deed on the part of such retiring Issuing Lender or any other
Lender, other than the obligation of the successor Issuing Lender to issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or to make other arrangements satisfactory to the
retiring Issuing Lender to effectively assume the obligations of the retiring
Issuing Lender with respect to such Letters of Credit. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 10 and Sections 11.5 and 11.10 shall continue to
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Credit Agreement. If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above.
     10.10 Administrative Agent May File Proof of Claims.
     In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LOC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Credit Party) shall be entitled and empowered, by intervention in such
proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LOC Obligations and all other
Credit Party Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative

92



--------------------------------------------------------------------------------



 



Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 3.4 and 11.5) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent or the Issuing
Lender, as applicable, and, in the event that the Administrative Agent or
Issuing Lender shall consent to the making of such payments directly to the
Lenders, to pay to the Administrative Agent or Issuing Lender any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent or Issuing Lender and its respective agents and counsel,
and any other amounts due the Administrative Agent or Issuing Lender under
Sections 3.4 and 11.5.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Credit Party Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
SECTION 11
MISCELLANEOUS
     11.1 Notices and other Communications; Facsimile Copies.
     (a) General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission). All written notices and all other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 11.1 or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other parties. All such notices and
other communications shall be deemed to be given or made upon the earlier to
occur of (i) actual receipt by the relevant party hereto and (ii) (A) if
delivered by hand or by courier, when signed for by or on behalf of the relevant
party hereto; (B) if delivered by mail, four Business Days after deposit in the
mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt has
been confirmed by telephone; and (D) if delivered by electronic mail (which form
of delivery is subject to the provisions of subsection (c) below), when
delivered; provided, however, that notices and other communications to the

93



--------------------------------------------------------------------------------



 



Administrative Agent or the Lenders pursuant to Section 2 shall not be effective
until actually received by the Administrative Agent or the Lenders, as the case
may be. In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder.
     (b) Effectiveness of Facsimile Documents and Signatures. Credit Documents
may be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually-signed originals and shall be binding on the Borrower,
the Administrative Agent and the Lenders. The Administrative Agent may also
require that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.
     (c) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2 if such Lender has notified
the Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
     (d) Reliance by the Administrative Agent, Issuing Lender and Lenders. The
Administrative Agent, the Issuing Lender and the Lenders shall be entitled to
rely and act upon any notices purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Agent-Related Person, the Issuing Lender and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other communications with the Administrative Agent or the Issuing Lender
may be recorded by the Administrative Agent or the Issuing Lender, as
applicable, and each of the parties hereto hereby consents to such recording.
11.2 Right of Set-Off, Automatic Debits.
     (a) In addition to any rights now or hereafter granted under applicable law
or otherwise, and not by way of limitation of any such rights, upon the
occurrence of an Event of Default and the commencement of remedies described in
Section 9.2, each Lender is authorized at any time and from time to time,
without presentment, demand, protest or other notice of any kind (all of which
rights being hereby expressly waived), to set-off and to appropriate and apply
any and all deposits (general or special) and any other indebtedness at any time
held or owing by such Lender (including, without limitation, branches, agencies
or

94



--------------------------------------------------------------------------------



 



Affiliates of such Lender wherever located) to or for the credit or the account
of any Credit Party against obligations and liabilities of such Credit Party to
the Lenders hereunder, under the Notes, the other Credit Documents or otherwise,
irrespective of whether the Administrative Agent or the Lenders shall have made
any demand hereunder and although such obligations, liabilities or claims, or
any of them, may be contingent or unmatured, and any such set-off shall be
deemed to have been made immediately upon the occurrence of an Event of Default
even though such charge is made or entered on the books of such Lender
subsequent thereto. The Credit Parties hereby agree that any Participation
Purchaser may exercise all rights of set-off with respect to its participation
interest as fully as if such Person were a Lender hereunder.
     (b) In addition to clause (a) above, with respect to any principal or
interest payment, fee, or any other cost or expense (including Attorney Costs),
due and payable to the Administrative Agent, the Issuing Lender or the Lenders
under the Credit Documents, the Credit Parties hereby irrevocably authorize and
direct the Administrative Agent to debit any deposit account of the Credit
Parties with the Administrative Agent (as one of the Lenders) in an amount such
that the aggregate amount debited from all such deposit accounts does not exceed
such payment, fee, or other cost or expense. If there are insufficient funds in
such deposit accounts to cover the amount of the payment, fee, other cost or
expense then due, such debits will be reversed (in whole or in part, in the
Administrative Agent’s sole discretion) and such amount not debited shall be
deemed to be unpaid. No such debit under this Section 11.2(b) shall be deemed a
set-off.
     11.3 Benefit of Agreement.
     (a) The provisions of this Credit Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Credit
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than BAS, the parties hereto, their respective successors and assigns
permitted hereby and Participation Purchasers to the extent provided in
subsection (d) of this Section) any legal or equitable right, remedy or claim
under or by reason of this Credit Agreement.
     (b) Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Credit Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that (i) except

95



--------------------------------------------------------------------------------



 



in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); (ii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Credit Agreement with
respect to the Loans or the Commitment assigned; (iii) any assignment of a
Commitment must be approved by the Administrative Agent (which approval shall
not be unreasonably withheld) unless the Person that is the proposed assignee is
itself a Lender (whether or not the proposed assignee would otherwise qualify as
an Eligible Assignee); and (iv) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500. Subject to acceptance and recording
thereof by the Administrative Agent pursuant to subsection (c) of this Section,
from and after the effective date specified in each Assignment and Assumption,
the Eligible Assignee thereunder shall be a party to this Credit Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Credit Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Credit Agreement (and, in the case of an Assignment and Assumption covering all
of the assigning Lender’s rights and obligations under this Credit Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 3.9 through 3.15 and 11.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Credit Agreement that does not comply with this subsection shall be
treated for purposes of this Credit Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices in the United States a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in

96



--------------------------------------------------------------------------------



 



the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Credit Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
     (d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participation Purchaser”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Credit Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Credit Agreement and to approve any
amendment, modification or waiver of any provision of this Credit Agreement;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participation Purchaser, agree to any amendment,
waiver or other modification described in clauses (a) through (g) of
Section 11.6 that directly affects such Participation Purchaser. Subject to
subsection (e) of this Section, the Borrower agrees that each Participation
Purchaser shall be entitled to the benefits of Sections 3.9 through 3.15 and
11.5 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participation Purchaser also shall be entitled to the benefits of
Section 11.2 as though it were a Lender, provided such Participation Purchaser
agrees to be subject to Section 3.8 as though it were a Lender.
     (e) A Participation Purchaser shall not be entitled to receive any greater
payment under Section 3.9 or 3.13 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participation
Purchaser, unless the sale of the participation to such Participation Purchaser
is made with the Borrower’s prior written consent. A Participation Purchaser
that would be a “foreign corporation, partnership or trust” within the meaning
of the Code if it were a Lender shall not be entitled to the benefits of
Section 3.13 unless the Borrower is notified of the participation sold to such
Participation Purchaser and such Participation Purchaser agrees, for the benefit
of the Borrower, to comply with Section 3.13(d) as though it were a Lender.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Credit Agreement (including under its
Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall

97



--------------------------------------------------------------------------------



 



release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
     (g) Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle managed or
sponsored by the Granting Lender or an Affiliate thereof (an “SPC”) the option
to fund all or any part of any Loan that such Granting Lender would otherwise be
obligated to fund pursuant to this Credit Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to fund any Loan, (ii) if an SPC
elects not to exercise such option or otherwise fails to fund all or any part of
such Loan, the Granting Lender shall be obligated to fund such Loan pursuant to
the terms hereof, (iii) no SPC shall have any voting rights pursuant to
Section 11.6, (iv) with respect to notices, payments and other matters
hereunder, the Borrower, the Administrative Agent and the Lenders shall not be
obligated to deal with an SPC, but may limit their communications and other
dealings relevant to such SPC to the applicable Granting Lender and (v) each
Granting Lender’s obligations under this Credit Agreement shall remain
unchanged. Each party hereto agrees that no SPC will be entitled to any rights
or benefits except as expressly set forth in this subsection (g). The funding of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent that, and as if, such Loan were funded by such Granting
Lender. Each party hereto hereby agrees that no SPC shall be liable for any
indemnity or payment under this Credit Agreement for which a Lender would
otherwise be liable for so long as, and to the extent, the Granting Lender
provides such indemnity or makes such payment. Notwithstanding anything to the
contrary contained in this Credit Agreement, any SPC may disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
guarantee to such SPC. This subsection (g) may not be amended without the prior
written consent of each Granting Lender, all or any part of whose Loan is being
funded by an SPC at the time of such amendment.
     (h) Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 11.3,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Credit Documents and (ii) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Credit Documents even though
such trustee may have acquired ownership rights with respect to the pledged
interest through foreclosure or otherwise.
     (i) Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, upon 30 days’ notice to the Borrower
and the Lenders,

98



--------------------------------------------------------------------------------



 



resign as Issuing Lender. In the event of any such resignation as Issuing
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor Issuing Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as Issuing Lender. If Bank of America resigns as Issuing Lender, it
shall retain all the rights and obligations of the Issuing Lender hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as Issuing Lender and all LOC Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations pursuant to Section 2.2(c)).
     11.4 No Waiver; Remedies Cumulative.
     No failure or delay on the part of the Administrative Agent or any Lender
in exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower or any Credit Party and
the Administrative Agent or any Lender shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, power or privilege hereunder
or under any other Credit Document preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder or
thereunder. The rights and remedies provided herein are cumulative and not
exclusive of any rights or remedies which the Administrative Agent or any Lender
would otherwise have. No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand.
     11.5 Payment of Expenses; Indemnification.
     The Credit Parties agree to: (a) pay all reasonable out-of-pocket costs and
expenses of (i) the Agent-Related Persons in connection with (A) the
negotiation, preparation, execution and delivery and syndication of this Credit
Agreement and the other Credit Documents and the documents and instruments
referred to therein (including, without limitation, the reasonable fees and
expenses of Moore & Van Allen, special counsel to the Administrative Agent) and
(B) any amendment, waiver or consent relating hereto and thereto including, but
not limited to, any such amendments, waivers or consents resulting from or
related to any work-out, renegotiation or restructure relating to the
performance by the Credit Parties under this Credit Agreement, and (ii) the
Agent-Related Persons and the Lenders in connection with (A) enforcement of the
Credit Documents and the documents and instruments referred to therein,
including, without limitation, in connection with any such enforcement, the
reasonable Attorneys’ Costs of the Administrative Agent and each of the Lenders
and (B) any bankruptcy or insolvency proceeding of any Credit Party or any of
its Subsidiaries and (b) indemnify the Agent-Related Persons and each Lender,
its officers, directors, employees, representatives, counsel and agents from and
hold each of them harmless against any and all losses, liabilities, claims,
damages or expenses incurred by any of them as a result of, or arising out of,
or in any way related to, or by reason of, any investigation, litigation or
other proceeding (whether or not such Agent-Related Person or any Lender is a
party thereto)

99



--------------------------------------------------------------------------------



 



related to the entering into and/or performance of any Credit Document or the
use of proceeds of any Loans (including other extensions of credit) hereunder or
the consummation of any other transactions contemplated in any Credit Document,
including, without limitation, reasonable Attorneys’ Costs incurred in
connection with any such investigation, litigation or other proceeding (but
excluding any such losses, liabilities, claims, damages or expenses to the
extent incurred by reason of gross negligence or willful misconduct on the part
of the Person to be indemnified or from the material breach by the Person to be
indemnified of its obligations under the Credit Documents) (all of the
foregoing, collectively, “Indemnified Liabilities”). The agreements in this
Section 11.5 shall survive the termination of the Commitments and the repayment
of the Credit Party Obligations.
     11.6 Amendments, Waivers and Consents.
     Neither this Credit Agreement nor any other Credit Document nor any of the
terms hereof or thereof may be amended, changed, waived, discharged or
terminated unless such amendment, change, waiver, discharge or termination is in
writing and signed by the Required Lenders and the then Credit Parties; provided
that no such amendment, change, waiver, discharge or termination shall without
the consent of all the Lenders:
     (a) extend the Maturity Date, or postpone or extend the time for any
payment or prepayment of principal;
     (b) (i) reduce the rate of interest or the amount of fees or (ii) extend
the time of payment of interest (other than as a result of waiving the
applicability of any post-default increase in interest rates) thereon or fees
hereunder;
     (c) reduce or waive the principal amount of any Loan;
     (d) increase or extend the Commitment of a Lender (it being understood and
agreed that a waiver of any Default or Event of Default or a waiver of any
mandatory reduction in the Commitments shall not constitute a change in the
terms of any Commitment of any Lender);
     (e) release the Borrower from its obligations or consent to the assignment
or transfer by the Borrower of any of its rights and obligations under (or in
respect of) the Credit Documents or release all or substantially all of the
Guarantors from their respective obligations under the Credit Documents;
     (f) amend, modify or waive any provision of this Section 11.6 or
Section 3.4(a), 3.4(b), 3.4(c)(i), 3.7, 3.8, 9.1(a), 9.3, 11.2, 11.3 or 11.5;
     (g) reduce any percentage specified in, or otherwise modify, the definition
of Required Lenders.

100



--------------------------------------------------------------------------------



 



Notwithstanding the above, (i) no provisions of Section 10 may be amended or
modified without the consent of the Administrative Agent and (ii) no provisions
of Section 2.2 may be amended or modified without the consent of the Issuing
Lender.
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans or the
Letters of Credit, and each Lender acknowledges that the provisions of Section
1126(c) of the Bankruptcy Code supersedes the unanimous consent provisions set
forth herein and (y) the Required Lenders may consent to allow a Credit Party to
use cash collateral in the context of a bankruptcy or insolvency proceeding.
     11.7 Counterparts.
     This Credit Agreement may be executed in any number of counterparts, each
of which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.
     11.8 Headings.
     The headings of the sections and subsections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Credit Agreement.
     11.9 Defaulting Lender.
     Each Lender understands and agrees that if such Lender is a Defaulting
Lender then notwithstanding the provisions of Section 11.6 it shall not be
entitled to vote on any matter requiring the consent of the Required Lenders or
to object to any matter requiring the consent of all the Lenders; provided,
however, that all other benefits and obligations under the Credit Documents
shall apply to such Defaulting Lender.
     11.10 Survival of Indemnification and Representations and Warranties.
     All indemnities set forth herein and all representations and warranties
made hereunder and in any other Credit Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Administrative Agent, the
Issuing Lender and each Lender, regardless of any investigation made by the
Administrative Agent, the Issuing Lender or any Lender or on their behalf and
notwithstanding that the Administrative Agent, the Issuing Lender or any Lender
may have had notice or knowledge of any Default or Event of Default at the time
of any Extension of Credit, and shall continue in full force and effect as long
as any Loan or any other Credit Party Obligation hereunder shall remain unpaid
or unsatisfied or any Letter of Credit shall remain outstanding.

101



--------------------------------------------------------------------------------



 



     11.11 Governing Law; Jurisdiction.
     THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Each Credit Party irrevocably consents to the service of process in any action
or proceeding with respect to this Credit Agreement or any other Credit Document
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to it at the address for notices pursuant to Section 11.1, such service
to become effective 10 days after such mailing. Nothing herein shall affect the
right of a Lender to serve process in any other manner permitted by law.
     11.12 Waiver of Jury Trial; Waiver of Consequential Damages.
     EACH PARTY TO THIS CREDIT AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY
CREDIT DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY CREDIT
DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS CREDIT AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. Each Credit
Party agrees not to assert any claim against the Administrative Agent, the
Issuing Lenders, any Lender, any of their Affiliates, or any of their respective
directors, officers, employees, attorneys or agents, on any theory of liability,
for special, indirect, consequential or punitive damages arising out of or
otherwise relating to any of the transactions contemplated herein.
     11.13 Severability.
     If any provision of any of the Credit Documents is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

102



--------------------------------------------------------------------------------



 



     11.14 Further Assurances.
     The Credit Parties agree, upon the request of the Administrative Agent, to
promptly take such actions, as reasonably requested, as is necessary to carry
out the intent of this Credit Agreement and the other Credit Documents.
     11.15 Confidentiality.
     Each Lender agrees that it will use its reasonable best efforts to keep
confidential and to cause any representative designated under Section 7.11 to
keep confidential any Information (as defined below) from time to time supplied
to it under any Credit Document; provided, however, that nothing herein shall
prevent the disclosure of any such Information to (a) the extent a Lender in
good faith believes such disclosure is required by Requirement of Law or by any
subpoena or similar legal process, (b) the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),
(c) counsel for a Lender or to its accountants, (d) bank examiners or auditors
or comparable Persons, (e) any Affiliate of a Lender and its respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that such Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (f) any other Lender, or any assignee,
transferee or Participant Purchaser, or any potential assignee, transferee or
Participant Purchaser, of all or any portion of any Lender’s rights under this
Credit Agreement who is notified of the confidential nature of the information,
(g) to any Person with the consent of the Borrower, (h) any Person in connection
with the exercise of any remedies hereunder or under any other Credit Document
or any action or proceeding relating to this Credit Agreement or any other
Credit Document or the enforcement of rights hereunder or thereunder or (i) any
other Person in connection with any litigation to which any one or more of the
Lenders is a party. No Lender shall have any obligation under this Section 11.15
to the extent any such information becomes available on a non-confidential basis
from a source other than a Credit Party or that any information becomes publicly
available other than by a breach of this Section 11.15 by any Lender or
representative thereof.
For purposes of this Section, “Information” means all information received from
any Credit Party relating to any Credit Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Lender on a non-confidential
basis prior to disclosure by such Credit Party, provided that, in the case of
information received from any Credit Party after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

103



--------------------------------------------------------------------------------



 



     11.16 Entirety.
     This Credit Agreement together with the other Credit Documents and the Fee
Letter represent the entire agreement of the parties hereto and thereto, and
supersede all prior agreements and understandings, oral or written, if any,
including any commitment letters or correspondence relating to the Credit
Documents or the transactions contemplated herein and therein.
     11.17 Binding Effect; Continuing Agreement.
     (a) This Credit Agreement shall become effective at such time when all of
the conditions set forth in Section 5.1 have been satisfied or waived by the
Lenders and it shall have been executed by the Borrower, the Guarantors and the
Administrative Agent, and the Administrative Agent shall have received copies
hereof (telefaxed or otherwise) which, when taken together, bear the signatures
of each Lender, and thereafter this Credit Agreement shall be binding upon and
inure to the benefit of the Borrower, the Guarantors, the Administrative Agent
and each Lender and their respective successors and assigns. Upon this Credit
Agreement becoming effective, the Existing Credit Agreements shall be deemed
terminated and the Credit Parties and the lenders party to the Existing Credit
Agreements shall no longer have any obligations thereunder (other than those
obligations in the Existing Credit Agreements that expressly survive the
termination of the Existing Credit Agreements).
     (b) This Credit Agreement shall be a continuing agreement and shall remain
in full force and effect until all Loans, LOC Obligations, interest, fees and
other Credit Party Obligations have been paid in full and all Commitments and
Letters of Credit have been terminated. Upon termination, the Credit Parties
shall have no further obligations (other than the indemnification provisions
that survive) under the Credit Documents; provided that should any payment, in
whole or in part, of the Credit Party Obligations be rescinded or otherwise
required to be restored or returned by the Administrative Agent or any Lender,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise, then the Credit Documents shall automatically be reinstated and all
amounts required to be restored or returned and all costs and expenses incurred
by the Administrative Agent or any Lender in connection therewith shall be
deemed included as part of the Credit Party Obligations.
     11.18 USA PATRIOT Act Notice.
     Each Lender and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies each Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies such Borrower, which information includes the name and address of
such Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act.

104



--------------------------------------------------------------------------------



 



     11.19 Judgment Currency.
     If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Credit Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Credit Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Credit Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent of any sum adjudged to be so due
in the Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Borrower (or to any other Person who may be entitled thereto
under applicable law).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

105



--------------------------------------------------------------------------------



 



     Each of the parties hereto has caused a counterpart of this Credit
Agreement to be duly executed and delivered as of the date first above written.
BORROWER:

             
 
                POLARIS INDUSTRIES INC.,
a Minnesota corporation    
 
           
 
  By:        
 
           
 
  Name:
Title:   Michael W. Malone
Chief Financial Officer, Secretary and
Vice President-Finance    

 



--------------------------------------------------------------------------------



 



             
 
            GUARANTORS:   POLARIS REAL ESTATE CORPORATION OF
IOWA, INC., a Delaware corporation    
 
                POLARIS REAL ESTATE CORPORATION,
a Delaware corporation    
 
                POLARIS ACCEPTANCE INC.,
a Minnesota corporation    
 
                POLARIS SALES INC., a Minnesota corporation    
 
                POLARIS DIRECT INC., a Minnesota corporation    
 
                POLARIS INDUSTRIES INC., a Delaware corporation    
 
                POLARIS INDUSTRIES MANUFACTURING LLC,
a Minnesota limited liability company      
 
  By:  
 
        Name:Michael W. Malone         Title: Chief Financial Officer, Secretary
and               Vice President-Finance of each of the foregoing entities    

 



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.,
as Administrative Agent    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



             
 
            LENDERS:   BANK OF AMERICA, N.A., individually in its capacity
as a Lender and in its capacity as Issuing Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 